        Transcript of the Testimony of

   LIEUTENANT PATRICK BRADLEY
                    May 31, 2019

ZACHARY TERRELL v. TROOPER TROY PICHON, ET AL




              P.O. Box 1554▪Hammond▪Louisiana 70404
(Toll Free) 866.870.7233▪985.542.8685▪(Fax) 985.419.0799
         office@amersonwhite.com▪www.amersonwhite.com
           UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF LOUISIANA


 ZACHARY TERRELL,         NO. 2:18-cv-05787
      Plaintiff,
                          SECTION: E
 v.
                          JUDGE: MARTIN C.
 TROOPER TROY PICHON,     FELDMAN
 TROOPER JEFFREY ROACH,
 LIEUTENANT DERRELL       MAG: MICHAEL B. NORTH
 WILLIAMS, and CAPTAIN
 DARRIN NAQUIN, each in   DIVISION: 5
 their individual
 capacities.
      Defendants.



      DEPOSITION OF LIEUTENANT PATRICK BRADLEY,
taken at the MACARTHUR JUSTICE CENTER, 4400 SOUTH
CARROLLTON AVENUE, NEW ORLEANS, LOUISIANA 70119,
in the above-entitled cause on the 31st day of
May, commencing at 9:36 a.m.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 2


1    APPEARANCES:
2
3    ATTORNEYS REPRESENTING THE PLAINTIFF, ZACHARY
4    TERRELL:
5
6          LAW OFFICE OF ELIZABETH CUMMING
7          1040 St. Ferdinand Street
8          New Orleans, Louisiana               70117
9          Phone: (504) 291-6990 |Fax: (504) 291-6995
10         (BY: Elizabeth Cumming, Esquire)
11         E-mail: Elizabeth.cumming@ecumminglaw.com
12         (BY: Emily Washington, Esquire)
13         emily.washington@macarthurjustice.org
14         (BY: James Craig, Esquire)
15         jim.craig@macarthurjustice.org
16
17   ATTORNEYS REPRESENTING THE DEFENDANT, TROY
18   PICHON, ET AL:
19
20         BURGLASS TANKERSLY, L.L.C.
21         5213 Airline Drive
22         Metairie, Louisiana             70001
23         Phone: (504) 836-0431 |Fax: (504) 836-2221
24         (BY: Craig J. Canizaro, Esquire)
25         E-mail: ccanizaro@burglass.com
                BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                        Page 3


 1   APPEARANCES CONTINUED:
 2
 3   ATTORNEYS REPRESENTING THE LOUISIANA STATE
 4   POLICE:
 5
 6         LA DEPT OF PUBLIC SAFETY & CORRECTIONS
 7         7979 Independence Boulevard
 8         Baton Rouge, Louisiana 70806
 9         Phone: (225) 925-6146 | Fax: [!FAX3]
10
11         (BY: Jennifer D. Murray, Esquire)
12         E-mail: jennifer.murray@dps.la.gov
13
14
15
16
17
18
19
20
21
22
23   REPORTED BY:CHERIE' E. WHITE
24               CCR (LA), CSR (TX), CSR (MS), RPR
25               CERTIFIED COURT REPORTER
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 4


1          E X A M I N A T I O N                I N D E X
2
3    BY:                                                    PAGE
4
5     Ms. Cumming                                              6
6     Mr. Canizaro                                           350
7
8                       E X H I B I T S
9
10   NO.   DESCRIPTION                                      PAGE
11
12    72     E-mail from Naquin to Kennedy,                  113
13           Troop N, Training List
14    73     8/9/16 Use-of-Force Report                      192
15    74     6/16/18 Use-of-Force Report                     275
16    75     Planning & Evaluation Form                      283
17
18
19
20
21
22
23
24
25
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 5


 1              S T I P U L A T I O N
 2
 3        IT IS HEREBY STIPULATED AND AGREED by and
 4   between counsel for the parties hereto that the
 5   deposition of the aforementioned witness is
 6   hereby being taken under the Louisiana Code of
 7   Civil Procedure, Article 1421, et seq., for all
 8   purposes, in accordance with law;
 9        That the formalities of reading and signing
10   are specifically NOT waived;
11        That the formalities of sealing,
12   certification and filing are specifically waived;
13        That all objections, save those as to form
14   of the question and the responsiveness of the
15   answer, are hereby reserved until such time as
16   this deposition, or any part thereof, may be used
17   or sought to be used in evidence.
18                  *    *    *    *
19        CHERIE E. WHITE, Certified Court Reporter,
20   in and for the Parish of Orleans, State of
21   Louisiana, officiated in administering the oath.
22
23
24
25
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 6


 1               LIEUTENANT PATRICK BRADLEY,
 2   after having first been duly sworn by the
 3   above-mentioned court reporter, did testify as
 4   follows:
 5   EXAMINATION BY MS. CUMMING:
 6          Q.    Good morning.           Could you please
 7   state your name for the record?
 8          A.    Patrick Bradley.
 9          Q.    Good morning, Lieutenant Bradley.
10   My name is Elizabeth Cumming.             I am an attorney
11   for the plaintiff in this case and we are here
12   today to -- to take your deposition.                 Have you
13   ever had your deposition taken before?
14          A.    Yes.      I've -- I think I've had a
15   couple over the years.
16          Q.    Okay.
17          A.    It's been quite a while, though.
18          Q.    Okay.      And what were the -- the
19   circumstances of those previous depositions?
20          A.    The depositions, I think primarily
21   traffic accidents at law firms once or -- once or
22   twice in New Orleans over the years, but, like I
23   said, that's been quite a while for those.
24          Q.    Okay.      And when you say traffic
25   accidents, as a -- as a law enforcement officer?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 7


 1             A.    Yes, ma'am.
 2             Q.    Okay.
 3             A.    Yes.     Yes, ma'am.
 4             Q.    All right.        So I'm sure in those
 5   instances the attorney taking the deposition
 6   probably went over a lot of the same ground rules
 7   I'm about to go over, but just to refresh your
 8   memory.    You have just taken an oath.                It's the
 9   same oath that you would take as if you were in a
10   court of law.     So what we are giving here today
11   is sworn testimony, so just be mindful that --
12   that everything you say here today is under oath,
13   so be as accurate as -- as you can be.
14                   We have the court reporter who
15   administered the oath.           She is taking down
16   everything that we say, so that in order to have
17   a nice, clean transcript, it's important that you
18   answer verbally yes or no rather than shaking
19   your head.     If you start indicating on your body,
20   I -- I may start narrating --
21             A.    Okay.
22             Q.    -- that for you just so it all --
23             A.    Yes, ma'am.
24             Q.    -- gets reflected in the transcript.
25                   It is important that you also, you
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 8


 1   know, let me get my question out and then you
 2   respond so that we can have a clear transcript.
 3   If I ask a question at some point that is
 4   unclear, which I promise will happen at some
 5   point today, just ask me to clarify it, ask me if
 6   I can phrase it another way and I will do my best
 7   to -- to make it a better question.                 If I ask you
 8   a question and you answer it, I'm going to assume
 9   that you understand the question.
10                   If at some point you need to take a
11   break, that's completely fine.             If I've got a
12   question that I've asked you, just go ahead and
13   answer my question and then it's perfectly fine
14   for -- for you to ask for a break.
15          A.       Yes, ma'am.
16          Q.       Is there any reason that you cannot
17   give accurate, truthful testimony today,
18   medication, sleep deprivation, illness or any
19   other reason?
20          A.       No, ma'am.
21          Q.       I'd like to just relatively quickly
22   run through a little bit of your education and
23   work history.     Did you go to high school?
24          A.       I did.
25          Q.       And did you graduate?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 9


 1          A.     I did.
 2          Q.     Where did you graduate from?
 3          A.     I graduated from Brother Martin High
 4   School here in New Orleans in 1989.
 5          Q.     Okay.      And did you have any other
 6   education after high school?
 7          A.     Yes, ma'am.          I have a -- I believe
 8   in '94 I completed an associate's degree in
 9   criminal justice from Delgado Community College
10   in New Orleans.
11          Q.     Uh-huh (affirmatively).
12          A.     And in '01 I completed a bachelor of
13   criminal justice at Loyola here in New Orleans.
14          Q.     Okay.      So '94 is the associate's and
15   2001 is the bachelor's?
16          A.     I believe so, yes, ma'am.
17          Q.     Okay.      Any other graduate level post
18   bachelor?
19          A.     No, ma'am.
20          Q.     Okay.      Do you have any military
21   experience?
22          A.     I do.      I -- I spent a total of eight
23   years, six -- what they call six by two contract
24   in the Marine Corps reserve from 1990, and I was
25   honorably discharged in 1998.              Six of those years
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 10


 1   were active reserve; two were inactive where I
 2   was still obligated, but I no longer went on
 3   duty, I guess you could say.            But so a total of
 4   eight years in the Marine Corps Reserve.
 5           Q.   Okay.      And when you were in the
 6   reserve, were you ever deployed?
 7           A.   No, ma'am.
 8           Q.   Okay.      And while you were a
 9   reservist, you also had other employment; is that
10   correct?
11           A.   I did.       When I went in in '90, I
12   was -- I was 19 years old.           I was working at a
13   grocery store.    It was a Canal Villere at the
14   time, but it isn't there any more, like other
15   things, but -- but in 1992, I became a
16   New Orleans police officer while I was still a
17   Marine reservist.
18           Q.   Okay.      All right.          And tell me a
19   little bit about -- well, let me -- let me ask
20   this.
21           A.   Okay.
22           Q.   From 1989 to '92, did you have any
23   other employment other than --
24           A.   It would have been that grocery,
25   Canal Villere, as a teenager.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 11


 1          Q.   Got it.        Okay.      And so 1992 you
 2   joined the NOPD?
 3          A.   Yes.
 4          Q.   Okay.      Can you tell me about your --
 5   your work experience and career at NOPD?
 6          A.   Yeah.      Well, in 1992, I went, got
 7   hired, went to the training academy.                Upon
 8   graduating from the training academy, I was
 9   assigned to the 7th District in New Orleans East
10   where I worked until June of 1994.
11          Q.   Uh-huh (affirmatively).                 And what
12   were -- what was your assignment in the 7th
13   District?
14          A.   Initially, I was on the -- a
15   patrolman and just a patrolman in District 1 on
16   the -- on the regular shift; and after sometime
17   on the shift, I was assigned to the 7th District
18   task force, which is also a district level
19   patrolman, but it was a proactive enforcement
20   unit that concentrated in high crime areas or
21   whatever the district commander deemed was a
22   priority.
23          Q.   Uh-huh (affirmatively).
24          A.   So it was more proactive rather than
25   answering calls on the radio.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 12


 1          Q.       And I want to make sure that we are
 2   speaking the same language, so help me understand
 3   proactive.
 4          A.       Proactive would be more
 5   self-initiated work as opposed to a call --
 6   answering calls for service on the radio, which
 7   we were responsible for that too.
 8          Q.       Uh-huh (affirmatively).
 9          A.       We would go on, I guess, in
10   progress, what they'd call Code 2s.                   We would go
11   on things like that, but we didn't generally get
12   sent to calls by -- by the dispatcher on that
13   unit unless -- unless they got shorthanded and
14   requested it.
15          Q.       Uh-huh (affirmatively).
16          A.       So that would have been the
17   difference.
18          Q.       So you were -- you were sort of --
19   tell me if this is correct.             You were identifying
20   things -- things that needed to be done or things
21   to do in the course of your shift; would that be
22   correct?
23          A.       Yeah.    I would say more
24   self-initiated activity or concentrated area
25   enforcement, areas that the district commander
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 13


 1   deems --
 2          Q.   Okay.
 3          A.   -- deems a priority.
 4          Q.   Okay.      All right.          So I guess I'm
 5   trying to understand a little better the -- the
 6   self-initiated activity.         What -- what would the
 7   activity part of that be?
 8          A.   Consists of self-initiated traffic
 9   stops or suspicious person stops.               You know, a
10   lot of -- a lot of what we did in that unit was
11   street level narcotics enforcement.
12               One thing I remember, there was a
13   rash of -- there was a rash of armed robberies at
14   one point in time, just to -- to give you an
15   example, where there were a lot of carjackings
16   were taking place.     And over a period of time,
17   they got a description of a vehicle, it was a
18   vehicle stolen in a carjacking, and they were
19   doing a whole lot of them in the 7th and 3rd
20   Districts, which is kind of Lakeview area.
21               And so that became a priority for
22   that district to solely look for this, so we
23   proactively went and looked for this car.              At
24   that point, they had a make, model, license plate
25   and everything, so we ended up -- we did locate
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 14


 1   it, find them, and capture the guy.                  He was, you
 2   know, wanted for a whole bunch of armed robberies
 3   and things like that.
 4                   So it was more just, like I said,
 5   whatever the district commander deemed; and we
 6   weren't tied to answering 50 -- you know, 50
 7   callback log or whatever it was back then in the
 8   early '90s, so --
 9           Q.      Okay.   And then in June 1994, you
10   said that was the end of your assignment in the
11   7th District.     What happened then?
12           A.      Actually, I actually left the
13   New Orleans Police Department in June of 1994 and
14   was sent to -- to work for the Gulfport,
15   Mississippi Police Department.              I moved to the --
16   to the gulf coast for sometime and became a
17   police officer in Gulfport.
18           Q.      Okay.   And how long were you in
19   Gulfport?
20           A.      To February of -- to February of
21   1997.
22           Q.      Okay.   And what were your
23   assignments in Gulfport?
24           A.      Pretty similar to New Orleans.               I --
25   I was a -- I was hired as a lateral -- well, at
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 15


 1   that time, they -- they had annexed a lot of area
 2   that was prior to that as part of the county, so
 3   they were hiring a lot of prior police officers
 4   to their area.   So I was -- I was hired and I
 5   went to a brief training period with another,
 6   like an FTO, field training program, and I was
 7   put on patrol on a regular shift like similar to
 8   how I did in New Orleans.
 9          Q.   And what -- what led to the -- the
10   move from NOPD to Gulfport PD?
11          A.   I was very young at the time and it
12   seemed like at that time a lot of the -- the
13   things were building up in the -- on the coast,
14   and I thought over a period of long-term, it was
15   a -- was a wise career move because, you know,
16   they were growing and it looked -- you know, and
17   they had a lot of resources with the -- with the
18   casinos and things like that.            So it just seemed
19   like the area itself was booming and some
20   other -- some other guys I knew were -- were --
21   had interviewed with them and was speaking highly
22   of the department, so I just kind of looked into
23   it and ended up --
24          Q.   Uh-huh (affirmatively).
25          A.   I was in my early 20s.                  I didn't
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 16


 1   have a whole lot of reasons to not try something
 2   new, so it was -- it was pretty much just that
 3   and I thought it was -- for the future, it was
 4   going to be an up and coming department that
 5   would have been a wise career move at that time.
 6          Q.       Okay.   And then February 1997
 7   what -- what happened next?
 8          A.       I got hired on by the Louisiana
 9   State Police, and I've been working in one
10   capacity or another ever since.
11          Q.       Okay.   And what led to that, that
12   move from Gulfport to LSP?
13          A.       I -- I did well in Gulfport and I
14   enjoyed it, but it -- it -- being in law
15   enforcement, being from New Orleans, it -- it --
16   honestly once I was somewhere else, it meant more
17   to me to -- to work where I was from and my home,
18   so it was -- I started -- had some -- some guys I
19   worked New Orleans with had went to Louisiana
20   State Police.
21                   So I started going through the
22   process and looking into it and I thought it
23   would be a good way to come back home to the
24   New Orleans area and, you know, with the -- about
25   five years of experience I had at that point
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 17


 1   and -- and, you know, some of the education and
 2   stuff that I had done, that it would have been --
 3   again, that was another career step that I
 4   thought was a -- was a good move.                  I was -- quite
 5   honestly, I was a little homesick in Gulfport
 6   and, again, being the type of work that it is, it
 7   just meant a little bit more to me to -- to be a
 8   police officer where I was from, quite honestly,
 9   I guess.
10            Q.     Uh-huh (affirmatively).                Okay.
11            A.     No big -- no big mystery exit or
12   anything.     I just -- you know, I just thought
13   it -- thought it was -- would be a good move, you
14   know.    Again, I was in my early 20s with all of
15   it.     I never thought too much back then about
16   those things.
17            Q.     Okay.     So you started in
18   February 1997.      What -- what was -- what was the
19   position that you started with them with?
20            A.     Well, I was hired and went through
21   the training.     That was Louisiana State Police
22   training academy --
23            Q.     Uh-huh (affirmatively).
24            A.     -- which was pretty long at that
25   time.    It was, I think, 17 weeks, if I remember
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 18


 1   correctly, and I was assigned to Troop B
 2   initially.    And it was where it is today in
 3   Kenner, the physical station, the physical troop
 4   level.
 5            Q.    And what were your -- when you were
 6   assigned to Troop B, what were you doing?
 7            A.    I was -- I was a -- as a -- as a
 8   state trooper, I initially went through a field
 9   training officer's program and then I was a road
10   trooper at -- at Troop B.            I primarily worked on
11   the west bank back then, but I was in your basic
12   traffic enforcement that -- that troopers do at
13   Troop B.
14            Q.    And the FTO program that you went
15   through, what -- what all did that include?
16            A.    Boy, you going back a ways.            It was
17   you -- you went through several phases of riding
18   and being critiqued by other more experienced
19   troopers, and they just kind of mentor you and
20   teach you to reinforce things from the academy
21   until they -- until it's deemed that you're --
22   you get to go on your own.
23            Q.    Okay.     Are there -- do you -- do you
24   recall are there any specific areas that -- that
25   absolutely must be covered in the FTO program,
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 19


 1   like kind of a required curriculum?
 2          MR. CANIZARO:
 3               Let me object to the form.                You mean
 4          now or when he went in '97?
 5          MS. CUMMING:
 6               When he was getting started.
 7          THE WITNESS:
 8               I don't recall anything specific,
 9          just can you, I guess, handle yourself
10          competently without somebody; because at
11          the -- at the beginning level, a trooper's
12          about -- you know, you are by yourselves
13          and oftentimes you cover a lot of area.
14          So just, you know, are you competent with
15          traffic stops and -- and -- and handling
16          people on side, talking with people on
17          side the road and being safe and all the
18          things that come with, I would say, first
19          level law enforcement.
20   BY MS. CUMMING:
21          Q.   Uh-huh (affirmatively).                 Okay.   And
22   did you ever work as an FTO trainer?
23          A.   I did not.
24          Q.   Okay.      And so about how long were
25   you doing sort of the -- the traffic enforcement
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 20


1    work at Troop B?
2           A.      I -- I went -- I went to a
3    plainclothes investigations fairly -- fairly
4    quickly.    I -- sometime in 1999, I went to
5    narcotics, our narcotics division, and for the
6    most -- for the majority of my career, I've been
7    in -- in plainclothes or investigative
8    positions --
9           Q.      Uh-huh (affirmatively).
10          A.      -- since then --
11          Q.      Okay.
12          A.      -- for -- for the most part.
13          Q.      So you went to plainclothes.            Would
14   that have been within Troop B or --
15          A.      B would be the troop -- all
16   plainclothes personnel for state police are
17   technically considered headquarters out of
18   Baton Rouge, but it would be the -- it would be
19   the New Orleans field office, which Troop B
20   encompasses.
21          Q.      Okay.
22          A.      So yes.        The -- the -- initially,
23   the actual physical office was at Airline and
24   Labarre in Metairie.          There's a -- the old
25   Pelican building there and I think maybe a
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 21


 1   Regions Bank I was telling somebody earlier; but
 2   it was physically in Metairie, the office, but it
 3   covered the same parish as troop -- I was
 4   responsible for the same parish as Troop B is
 5   responsible for.
 6            Q.    Okay.      But technically, you were --
 7   you would have been assigned to headquarters,
 8   right?
 9            A.    Yeah.      My supervisor -- yes, ma'am.
10   It wouldn't be the chain of command at Troop B.
11   It would have been technically headquarters --
12            Q.    Uh-huh (affirmatively).
13            A.    -- but the field office of
14   New Orleans.
15            Q.    And I've heard other -- other
16   witnesses talk -- talk about the Bureau of
17   Investigation, the BOI.           Would that be your chain
18   of command?
19            A.    That's part of -- yes, ma'am.
20   That's part of BOI and the sections within BOI
21   that have supervisors and things of that nature,
22   different sections within.             It would be -- the
23   entire plainclothes state police would be
24   considered the Bureau of Investigation.
25            Q.    Okay.      Got it.        So that was -- that
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 22


 1   was roughly, I don't know, a year and a half, two
 2   years after -- after doing traffic enforcement?
 3          A.    Yes, ma'am.
 4          Q.    Okay.      What made you, you know, go
 5   from traffic enforcement to the plainclothes
 6   narcotics?
 7          A.    Initially, I actually got a phone
 8   call from another trooper that was in narcotics
 9   and he asked -- there was an opening in narcotics
10   and just asked me why -- asked me why I didn't
11   put in for the opening; and I responded to him
12   that I didn't know there was an opening.             So, you
13   know, he -- he -- he kind of pressed upon me that
14   he thought I might be a good fit for that, and if
15   I was interested, suggested I go talk to the
16   sergeant at the time; and -- and I don't know if
17   I brought a copy of my résumé or just put in for
18   it.   I don't know exactly what it was, but yeah.
19   It -- I was -- I don't want to say I was
20   recruited to it, but it was somebody approached
21   me and asked --
22          Q.    Uh-huh (affirmatively).
23          A.    -- I guess thought that maybe I
24   would be a good fit for the section.
25          Q.    Okay.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 23


 1          A.     So they -- somebody approached me
 2   about an opening that I didn't know existed until
 3   he approached me.
 4          Q.     Do you recall who it was that
 5   approached you?
 6          A.     John Schmidt, who is a -- who is an
 7   HSI agent today, Homeland Security person.
 8          Q.     Okay.      And you -- you said that --
 9   you know, that you hadn't known about the
10   opening.    How were -- how would those openings to
11   BOI be posted?
12          A.     At that time, I didn't -- didn't
13   know, but now that I'm in BOI, we have e-mails
14   and databases and stuff.           We have today what I
15   would consider a bulletin board that you can kind
16   of go look at, but generally speaking on the road
17   back then, you didn't have computer.                  Everybody
18   and everything now is at the tip of your fingers,
19   but back then you -- you might not really, unless
20   -- I don't know really back then how you were
21   notified.    I guess if you had rollcall and said,
22   hey, maybe I could lose a couple of my guys and
23   go to the academy.       You know, you didn't
24   always -- you know, you didn't always know about
25   that because you had less guys, you know.
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 24


 1           Q.   Yeah.
 2           A.   You could lose some guys that you
 3   need or something like that into another section.
 4           Q.   Uh-huh (affirmatively).
 5           A.   But today there's a little bulletin
 6   board you can check and see such and such in
 7   Lafayette or, you know, somewhere else and you
 8   can -- there's usually a timeframe you put in for
 9   it and you go through interviews and things like
10   that.
11           Q.   So, and -- and that would -- that
12   would be anybody who's doing traffic enforcement
13   right now, they -- they can look at that bulletin
14   board and -- and know?
15           A.   Oh, but yeah.           That's pretty --
16   yeah.   Everybody's got access to that or another
17   section if I wanted to leave one deal and then go
18   do some -- you know, if you're -- if you were
19   interested in a transfer.
20           Q.   Uh-huh (affirmatively).
21           A.   But yeah, back then it wasn't at
22   your fingertips.     I guess, you might have to find
23   out at the troop, you know, through photocopy or
24   something saying, hey, there's an opening if you
25   are interested.
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 25


 1          Q.    Okay.      Do you recall roughly when --
 2   when it changed that, you know, there was a
 3   slightly more centralized location for -- for job
 4   openings and -- and things like that that -- that
 5   everybody at the state police could have access
 6   to?
 7          A.    No.     I just -- I think just as
 8   society went a little more paperless then --
 9   then -- you know, when for myself, once I got in
10   the plainclothes where now you have -- you know,
11   you have an office, you have a computer and
12   things like that, and generally speaking than if
13   you were in a patrol car every day, you didn't
14   have that.
15          Q.    Uh-huh (affirmatively).
16          A.    So I don't want to commit to a year
17   when that -- that that was more accessible to you
18   than others; but I think just as the -- the
19   evolution of doing reports on -- you know, when
20   things went from handwritten to computer, I think
21   it just got more that way.           Where like now the
22   troopers on the road would have their e-mails and
23   they's check their e-mails, I never -- I never
24   knew I had it.    When I was -- initially, I don't
25   even know -- if I had one, I didn't know it
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 26


 1   because I didn't have a computer to check it.               I
 2   think it's just as it evolved to more of a --
 3   could be all your reports are on computers now
 4   where they were handwritten back then.               So I just
 5   think -- I don't want to say a year, but as that
 6   went to a more technical way like everybody is,
 7   you know.
 8          Q.     Okay.     So when you -- when you moved
 9   over to -- to plainclothes, can you run through
10   what -- what you have done in that for the --
11          A.     Yeah.
12          Q.     -- last roughly 20 years?
13          A.     Let's see.        In '99, I went to
14   narcotics.   I was in narcotics for approximately
15   five years and I went -- I -- I briefly was
16   transferred back to -- I was briefly -- briefly
17   transferred back to Troop B around 2004 for a
18   short period of time; and since then from 2004,
19   I'll -- I'll just give you the sections I've been
20   in.
21          Q.     Uh-huh (affirmatively).
22          A.     I've been in gaming casino section.
23   From there, there was a -- they started a unit
24   called the special crimes unit that would
25   concentrate on child -- child exploitation cases
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 27


 1   and financial crimes.        That was kind of -- that
 2   at the time was a detail position, but it hadn't
 3   become a standalone section.            It's now kind of a
 4   standalone section called SVU, but it was kind of
 5   under the umbrella of detectives, but it was kind
 6   of its own thing at the time.             That kind of
 7   evolved -- when that -- that didn't become a
 8   standalone section, that kind of involved me
 9   moving, going into general detectives.               Exactly
10   what year that morphed into that, somewhere
11   probably around '06 or something.                I'm -- I'm
12   kind of guesstimating that, but --
13          Q.    Uh-huh (affirmatively).
14          A.    -- but I was assigned to general --
15   general assignment detectives.              But I still
16   concentrated on some of those other things that I
17   was doing in the special crimes things, so they
18   kind of just almost merged those two things
19   together.   I was in general detectives until
20   2013, I believe, November where I was promoted to
21   sergeant.
22          Q.    Uh-huh (affirmatively).
23          A.    I was promoted to sergeant in
24   gaming, was there for a relatively short period
25   of time and I was -- I was asked to go transfer
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 28


 1   to the insurance fraud auto theft section of
 2   state police.     And I was the -- I was the
 3   sergeant over that -- over that section, which is
 4   a part of BOI and -- and -- but it's -- it's not
 5   general detectives.      It's a specific group of
 6   detectives that do those two disciplines.
 7          Q.       Uh-huh (affirmatively).
 8          A.       And I was in that capacity until
 9   April of 2016 when I was promoted to lieutenant.
10   I was promoted to lieutenant back in uniform at
11   what's now considered Troop N, the -- the
12   continuous troop down in New Orleans.               From
13   there, while at -- while at Troop N shortly --
14   shortly before I was transferred back to where I
15   was planning to be and where I'm at now, they
16   briefly had a plainclothes group at Troop N that
17   they moved me over as the -- as the lieutenant
18   over a small group of guys that did -- was doing
19   plainclothes work just concentrating in -- in
20   areas of the French Quarter.
21                   That only lasted a short period of
22   time, and I think the administrations changed and
23   stuff and they decided they wasn't going to go
24   forward with -- at that time with plainclothes
25   guys down in Troop N.       It was just going to -- it
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 29


 1   would be more just guys from BOI, not -- not
 2   specifically assigned to Troop N.
 3                 And in August of 2017, I -- I was
 4   transferred where I'm at today as the -- as the
 5   OIC of -- of CID regional, CID Region 1, which is
 6   the New Orleans field office; and I'm responsible
 7   for the narcotics section, the general detectives
 8   and the insurance fraud auto theft, three squads
 9   within CID, which is criminal investigations in
10   the New Orleans field office, and that's my job
11   right now.
12          Q.     Okay.      That's your job currently?
13          A.     Yes, ma'am.
14          Q.     And just to unpack, you -- you gave
15   me CID; you said OIC.
16          A.     Officer in Charge.              I'm sorry.
17          Q.     Okay.
18          A.     That's -- that's why I described it.
19   They -- they have --
20          Q.     Okay.
21          A.     They have their sergeants in each of
22   those three groups and I'm their immediate
23   supervisor.
24          Q.     Okay.      And your rank is currently
25   lieutenant?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 30


 1          A.      Yes, ma'am.
 2          Q.      So the move back to Troop B back in
 3   2004, what -- what precipitated that?
 4          A.      Yeah.      There was a -- there was an
 5   incident when an -- with an individual that I
 6   worked with that -- that I -- I think I was a
 7   recipient of a little collateral damage.                   He
 8   was -- got involved -- got involved an informant,
 9   for lack of better terms, and -- and some things
10   happened with that that -- and me and him worked
11   closely together, so we were pretty much without
12   explanation.     They moved people around, and I was
13   a result of that getting moved around, so --
14          Q.      Were you -- was this considered like
15   a demotion or --
16          A.      No.     It was a transfer.              It's not a
17   demotion or it's not a disciplinary action.                     It's
18   a -- you serve at the -- the pleasure according
19   to where your assignment's at, so it was just
20   kind of -- but I think after -- after a while it
21   was -- went back to -- it would have gone back to
22   plain clothes, but nothing related to myself.
23   But -- but yeah, it just kind of -- sometimes
24   they shake up.
25          Q.      Who was the individual that was at
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 31


 1   the center?
 2          A.       The guy I worked closely with at the
 3   time, Keith Schumacher.          He's no longer a
 4   trooper.
 5          Q.       Okay.    Okay.       And all of these
 6   assignments have -- in terms of just your
 7   geography, have you always been in the greater
 8   New Orleans metro area?
 9          A.       Yeah.    Almost 100 percent of it.         I
10   did a part of my five years in narcotics.             I did
11   spend a short period of time on the northshore in
12   Troop L area.     They -- they -- they asked me to
13   go over there for a while because there was maybe
14   some manpower, they were short over there.              That
15   was relatively a brief period of time, but I
16   would say 99 percent of my entire career has been
17   in -- in the -- in the greater New Orleans area,
18   which takes you out of the area from time to
19   time, but -- but primarily New Orleans.
20          Q.       Okay.    So you mentioned the
21   promotion to lieutenant and -- and kind of going
22   back into uniform for that promotion?
23          A.       Yeah.
24          Q.       Well, let me -- let me ask this.
25   The -- the promotion process, do you have to
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 32


 1   actually apply for that?
 2            A.   Yes.      Every year -- every year I
 3   think around May there's a promotional test
 4   that's given at our department.               Initially, you
 5   have to have five years on the job to take the
 6   test to become a sergeant, to -- to attempt to
 7   become a sergeant.
 8                 And to test for lieutenant, what you
 9   have to have is two years as a -- at least as a
10   sergeant and then there's a -- there's a test
11   that's given, a standard test that everybody's
12   given.    They -- grades -- grades come out and
13   then they -- they put out a pass point; and if
14   you've made that, you've made that grade, then
15   you can put in for -- you know, if -- for
16   example, if it's a lieutenant who doesn't have a
17   grade of whatever, if your grade's competitive,
18   if they put out an announcement at Troop N they
19   have an opening for a lieutenant, everybody
20   interested that qualifies can put in, and then at
21   that time the top five grades of all the people
22   that put in make the list.            From that list, you
23   then usually interview with somebody in that
24   chain of command and then it's -- it's decided
25   from there.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 33


 1             Q.   Got it.        Okay.      So when did you take
 2   the lieutenant test?
 3             A.   Oh, that -- let's see.                   I was
 4   promoted in 2016 around, I think, in April, so I
 5   likely would have taken the test around May of
 6   2015 --
 7             Q.   Okay.
 8             A.   -- for -- for that current grade to
 9   be effective, good, a good grade.
10             Q.   Okay.      So there's a -- there's a
11   time period, like if you take the lieutenant test
12   and then nothing comes open for however long,
13   then you've got to retake it --
14             A.   Yeah.      There's been --
15             Q.   -- if you want to be re-eligible?
16             A.   There's been some ebb and flow to
17   that over the years.          In recent years, some -- if
18   it's the same material, you have the option of
19   keeping your grade or retaking it.                     If you retake
20   the test and -- and -- and you don't get as good
21   as that one, well, that one's gone.                     You got the
22   bad -- the bad grade.          But most -- most of the
23   times I took it, you had -- you had to take it
24   every year even if, you know, it kind of expired.
25   But -- but some colonels, I think, have had
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 34


 1   different philosophies where, if it's the same
 2   material as last year, they will let you.               I
 3   don't think it's went past -- I don't know if
 4   they're going past two years, but you -- there's
 5   been -- you can make that decision; do I want to
 6   stand on what I did previously or try to test
 7   again and get a better grade.
 8          Q.    Okay.      So how many lieutenant tests
 9   did you end up taking?
10          A.    I think that's the first time I -- I
11   think that's the first time I ever took it was --
12   was that time when I got promoted.
13          Q.    Okay.
14          A.    So --
15          Q.    And for -- if you know, for -- for
16   most people, how many times do they end up taking
17   the lieutenant test?
18          A.    I think that varies.                I mean, when I
19   made sergeant, I had 16 years on the job, but I
20   was -- so, but I made lieutenant relatively short
21   after the sergeant thing, so I think it just kind
22   of -- sometimes it just depends.               I don't -- I
23   don't want to venture to say what -- what that
24   would be.   Some guys probably a few; some
25   probably first time out.          It just kind of depends
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 35


 1   on the -- you know, that given situation.
 2          Q.       And the sergeant, everything that
 3   you are talking about with the lieutenant's test,
 4   you know, it's good for a certain period of time?
 5          A.       Yes, ma'am.
 6          Q.       And that applies to the
 7   sergeant's --
 8          A.       Yes, ma'am.
 9          Q.       -- test as well?         Okay.
10          A.       Yeah.
11          Q.       And, if -- if you know, would that
12   also apply to the captain's test or --
13          A.       Yes.    All the -- all the tests are
14   given on the same day and just whatever one you
15   are taking you take.       So yeah, it's all the --
16   it's all the same thing applies.
17          Q.       And how many times did you take the
18   sergeant test?
19          A.       I don't know, to be honest with you.
20   Early -- early, I didn't -- early in my career,
21   during my more detective years and stuff like
22   that, I didn't always -- I didn't know every year
23   it was available to take it since, you know, when
24   I just had five years on the job.               Back then, it
25   wasn't really on my radar, but, you know, as I
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 36


 1   got to be a little bit older, I took it; so I
 2   really don't remember.         A handful probably.      I
 3   would say no more than four or five times,
 4   something like that, but I had to take the
 5   sergeant test a few times before getting
 6   promoted.
 7          Q.       Okay.   So you talked about the --
 8   you were promoted to lieutenant at Troop N, so
 9   did you actually affirmatively apply for that
10   position at Troop N?
11          A.       Yeah.   At the -- at the -- they --
12   as it became -- as yeah.          At some point, they
13   posted an opening for a lieutenant and there was
14   actually a couple lieutenants that they were
15   making permanent positions, or not like permanent
16   forever, but at that time hard -- hard positions
17   and they did.     They -- but they didn't use -- at
18   the time, it was they considered like the
19   New Orleans enforcement detail or some verbiage
20   like that.   We didn't -- because we had been
21   there a while now, that's kind of been considered
22   an actual troop now, Troop N; but at the time, it
23   was listed like New Orleans Enforcement Detail or
24   something like that, and they put out actual --
25   an actual opening for lieutenant.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 37


 1            Q.    Uh-huh (affirmatively).
 2            A.    So I -- whatever the rank was that I
 3   had at the time, I don't recall, I put in and I
 4   made that list.
 5            Q.    So, and we have been talking about
 6   Troop N, but let's -- let's backtrack a little
 7   bit and can you tell me what Troop N actually is?
 8            A.    Yeah.      Troop N is -- is a -- is a
 9   group of -- of state police personnel that's
10   assigned primarily to the French Quarter area of
11   New Orleans, specifically to the French Quarter
12   to -- to patrol those areas, to supplement and
13   help New Orleans police -- New Orleans police,
14   8th District, which is what encompasses the
15   French Quarter.
16            Q.    And do you know roughly when Troop N
17   was created?
18            A.    Actually -- actually being called
19   Troop N, I'm guessing maybe sometime around 2017,
20   but we have been in and out of New Orleans in
21   recent years for kind of one -- one reason or
22   another as a request from New Orleans or -- and
23   when -- when officially they -- I'm trying to
24   think.    In I want to say around '13 when I -- in
25   2013 when I became the sergeant over there over
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 38


 1   in auto theft, we -- we were in New Orleans for a
 2   while and then, you know, this phase would kind
 3   of end.    It -- I think it just kind of evolved
 4   later on to where we were down there more on kind
 5   of -- on a kind a permanent basis.
 6                  So we have always -- since I've been
 7   on the job, we have worked in New Orleans for,
 8   you know, Mardi Gras, different things like that,
 9   so -- but as far as when it became kind of a
10   standing -- I would say Troop N itself being
11   called Troop N, I would say roughly maybe around
12   2017 timeframe, but we were -- you know, there
13   was kind of other phases, I guess, of -- of
14   troopers physically being in New Orleans, but it
15   wasn't called, I guess, Troop N at the time.           I
16   don't know if that answers your question clearly,
17   but several -- a few years now we have been
18   assisting NOPD down there in the French Quarter
19   area.
20             Q.   Okay.      So it's sort of been an
21   evolution and Troop N is -- is really just a
22   name.     It's a designation for operating in
23   New Orleans; is that fair to say?
24             A.   I'd say that's pretty fair to say.
25   Yeah.     It -- the people permanently assigned down
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 39


 1   strictly to that French Quarter area of
 2   New Orleans, yes, ma'am.
 3          Q.       Okay.     And the -- the assignment
 4   of those people down in New Orleans, have
 5   there -- you sort of talked about this -- this
 6   presence of -- of assisting and supplementing the
 7   8th District.
 8          A.       Uh-huh (affirmatively).
 9          Q.       Have there been -- let me see how to
10   ask this.   Is there a unique set of job
11   responsibilities or duties that come with that
12   New Orleans assignment?
13          A.       I would say -- I would say it's a
14   little -- I would say it's a little unique from
15   the other troops that are primarily traffic
16   enforcement entity where, you know, we -- we --
17   in Troop N working in conjunction with
18   New Orleans, we -- we take a little bit more of a
19   role of a -- we would historically be more of a
20   local police role where they'd answer the things
21   that are traditionally New Orleans job calls for
22   service and enforcement things down in the French
23   Quarter that often time could be a foot beat type
24   thing or so.     It's a little -- I would say it's a
25   little different from the other troops, but it's
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                          Page 40


 1   not out of the ordinary things for working in
 2   New Orleans.
 3             Q.     Uh-huh (affirmatively).
 4             A.     I guess that's -- that's good
 5   enough.
 6             Q.     Yeah.      So, and you were talking
 7   about -- you said they had -- had put out for --
 8   for several lieutenants positions.                       Who's the
 9   "they"?
10             A.     The department, the -- the Louisiana
11   State Police, the department.                 It's generated
12   through, like I said, that bulletin board.                      It
13   comes out on a bulletin board who would -- what
14   entity within the state police is responsible for
15   posting it; but ultimately, the colonel approves
16   it, we going to have, you know, two lieutenant
17   openings down there.            But who -- who -- how it's
18   exactly posted, I'm not sure whose responsibility
19   that is.       But, you know, you hear there's an
20   opening, then you go to the -- and if you -- you
21   fall within those qualifications, you can apply
22   for it.
23             Q.     Okay.      And do you know who was --
24   who was responsible or who was involved with
25   setting up Troop N or the state police presence
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 41


 1   in New Orleans before it was called Troop N?
 2          A.   No.     I would say 100 percent of the
 3   time period I was down there, Darren Naquin was
 4   the captain over -- over the -- the group of
 5   people when I was there, but it initially
 6   started, who was responsible for physically
 7   putting -- putting it together, I'm not -- I
 8   don't know who that was or what personnel was
 9   responsible for that.
10          Q.   Okay.      And so you came in in 2016 as
11   a lieutenant, correct?
12          A.   Correct.
13          Q.   All right.         Can you tell me a little
14   bit about what that role looked like at Troop N?
15          A.   Each -- at that time, there were --
16   and I believe it's that way today.                  There was --
17   there was two different rotations of troopers
18   that was four teams made up of six troopers on
19   each -- each team and they worked 12-hour shifts.
20   That's like, you know, some guys were off when
21   the other guys were working and there was --
22   there were two teams.       I believe it was like team
23   A, team C, and there were sergeants that were --
24   that were on those -- on those, in charge of
25   those teams and I was -- I was the lieutenant
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 42


 1   over, I guess, half of that rotation.
 2          Q.     Okay.      And it's -- there are two
 3   terms that -- that -- that have come up, the
 4   criminal enforcement detail and Troop N.                 Can
 5   you -- is there a difference between the two?
 6          A.     No.     No, not in my mind.             It's the
 7   same thing.   It just after the more permanent it
 8   became, it got the designation of Troop N.
 9          Q.     Uh-huh (affirmatively).
10          A.     So I think they got -- I think it
11   was an informal term initially for the -- you
12   know, the more we -- as we stayed down there,
13   they called it -- I'm -- I'm -- it may not be the
14   exact in New Orleans Enforcement Detail,
15   something to that effect, but -- but yeah.                 That
16   pretty much just became Troop N, that --
17          Q.     Uh-huh (affirmatively).
18          A.     And yeah.         That's -- I don't -- I
19   don't think there's a difference.
20          Q.     Okay.      So the responsibilities would
21   have been the same?
22          A.     Yes, ma'am.
23          Q.     Okay.      And when you were -- when you
24   became lieutenant at -- at Troop N, where were
25   you living?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 43


 1          A.   Let's see.         2016.       I was living
 2   in -- I was in St. Tammany Parish, but I just --
 3          Q.   Uh-huh (affirmatively).
 4          A.   -- but I just -- I -- in recent
 5   years, I moved from I believe it's -- I believe
 6   it's where I live today in Lacombe, Louisiana.
 7          Q.   Okay.      So would you commute in to --
 8   to New Orleans --
 9          A.   Yes.
10          Q.   -- for each shift?
11          A.   Yes.
12          Q.   About how long is that drive?
13          A.   Kind of depends.             When -- when I
14   came in, I -- I worked -- back then, I worked a
15   lot with noon to midnight, so it wasn't a lot of
16   traffic; and I would say it's probably less than
17   an hour I could -- I would be there easily.
18          Q.   Okay.
19          A.   Yeah.
20          Q.   So you were usually working noon to
21   midnight, correct?
22          A.   Yeah.      That -- that fluctuated
23   depending on if there was, you know, work later,
24   if there were different festivals and stuff that
25   happens in the French Quarter; but basically,
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 44


 1   I'd -- I'd have to get the exact hours, but I
 2   kind of did -- the two -- the two shifts I was
 3   responsible, I kind of split my time.                When I
 4   came in at noon, it was still part of the day
 5   shift, and then as the nightshift, I was at work.
 6   So it was a way to kind of have coverage over
 7   both of -- of the -- of that, then you would have
 8   sergeants that were there that followed that as
 9   well.   So it would change sometimes, but -- but,
10   by and large, I -- I recall working noon to
11   midnight most of the time.
12           Q.   Okay.
13           A.   So traffic wasn't -- I mean, getting
14   to work was not a problem.           By then, it's usually
15   all right.
16           Q.   All right.         And when you came to
17   Troop N in 2016, was there -- was there an
18   operations plan in place or anything that you
19   were able to look at?
20           A.   They did have an -- I'm not sure
21   what they called it, but like they did have a --
22   well, we'll call it a manual, but kind of a
23   how-to on a lot of different things because
24   guys -- guys were being assigned to different
25   parts of the area might not have been as familiar
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 45


 1   with a lot of the paperwork and things that in
 2   Orleans Parish has all kind of different
 3   variables in their paperwork things and stuff
 4   like that.   So there was -- there was kind of --
 5   there was something like that.              I can't remember
 6   what -- exactly what they -- they called it, some
 7   sort of a -- kind of almost like a welcome
 8   letter-type thing:      Hey, if you going to be
 9   working down here, you need to know these things.
10   But I -- I don't remember a formal being handed,
11   you know, a unique manual to that or anything.
12          Q.     Do you recall, you know, when
13   that -- when that sort of welcome letter or
14   welcome packet would have been put together?
15          A.     I don't know who -- when it was put
16   together, but it was just something that would be
17   on the desktop there, like it was more of an
18   instructional ways to -- to do some of the
19   paperwork and stuff.        It was -- and -- and I
20   remember it being on a desktop where if -- you
21   know, if a guy came in from somewhere else, they
22   had to, for example, know how to fill out a
23   municipal summons in New Orleans.                It kind of
24   gives you the -- and, you know, a lot of places
25   has one court and here is multiple courts and --
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 46


 1   so it was more of that kind of thing and it was
 2   just sort of it was available for you to refer to
 3   at the -- at the -- the office there.
 4           Q.   Okay.      Was there anything that, you
 5   know, talked about, you know, in New Orleans
 6   you're -- you're going to be doing some more -- I
 7   think you referred to it as sort of more local
 8   law enforcement activity and here are some --
 9   here's -- here's how to do that or anything like
10   that?
11           A.   Not that I -- not that I recall
12   anything else written down thing like I'm
13   referring to the other thing, not that I -- not
14   that I remember.
15           Q.   Okay.      What about was there any
16   training on -- to that effect that was offered?
17           A.   I'm -- I'm not sure specific to the
18   guys.   When I got there, there were guys that
19   were -- had already been working there; but I --
20   I do know that over -- I do know over the years
21   whenever they had operations that we've done in
22   New Orleans, they -- they've put on different
23   training and -- and things, so I wouldn't --
24   specific to right before I got there, I don't
25   have any recollection of, but I do know that
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 47


 1   historically we've done training sessions when
 2   guys were getting ready to get deployed into the
 3   city and things like that.
 4                 So I don't -- I don't recall
 5   anything definite right now, but I do know that
 6   has happened and -- and there's been things like
 7   that in the past where they put, you know -- they
 8   going to send troopers in for one reason or
 9   another, you know, before Mardi Gras, something
10   like that.   Sometimes they will put on a
11   little -- a little training about some of the
12   stuff being encountered down there.                   But -- but
13   prior to me going there, I don't know of
14   anything.    I didn't -- you know, I didn't go to
15   boot camp for Troop N before I was -- when I was
16   promoted or anything like that.
17          Q.     And the -- the prior trainings that
18   you are talking about, when --
19                 Well, let me ask this.                  Where would
20   they have been done?         Would they have been done
21   at the city or the academy?
22          A.     I would say probably at our academy.
23   We have a -- we have a training facility in
24   Zachary, Louisiana.
25          Q.     Uh-huh (affirmatively).
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 48


 1          A.      Like there's been times in the past
 2   where I've known that to happen, but again,
 3   exactly relative to what time period that you are
 4   referring to, I don't know of specifically.
 5          Q.      Okay.      And do you -- do you recall
 6   yourself going through any of those trainings?
 7          A.      I don't -- I don't remember the --
 8   this is -- I'm going back years before any of --
 9   any of what you-all are asking me today, but
10   there was a -- there was -- there was a -- there
11   was some reason we were going to New Orleans in
12   the -- in the past, and I would be totally
13   guessing on a year, but I do remember they sent a
14   bunch -- a bunch of guys to our training academy
15   and we did things like, you know, I don't know,
16   traffic stops and things they might -- they might
17   encounter down here.          But it was -- it was -- and
18   it was for something that predated all of Troop N
19   and things like that, so -- but yeah, I had when
20   I was much younger for things, you know, for
21   New Orleans.
22          Q.      Do you remember roughly what time
23   period that would have been?
24          A.      Maybe early 2000s or some --
25   something to that effect.             You know, it may be --
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 49


 1   you know, it could be something as simple, okay,
 2   for New Year's we send in X amount of troopers
 3   down there and -- and, you know, so they could
 4   put on a little thing.        I mean, that's kind of --
 5   you know, I'm trying to remember what that would
 6   have been specifically for, but -- because, I
 7   mean, I've been going to New Orleans for many --
 8   you know, I mean, I was a New Orleans policeman,
 9   so it's -- it's not really an out of the ordinary
10   thing for me to have to go to New Orleans, but
11   they -- they have done different trainings and
12   things like that in the past.
13          Q.   Okay.      So, and -- but I want to make
14   sure I understand.     When you were a lieutenant at
15   Troop N, if -- if new guys came in, do you recall
16   any training being offered to them about, you
17   know, how -- how their responsibilities might be
18   different than the -- the traffic enforcement?
19          A.   No.      Not a specific thing that they
20   would have been sent to or anything like that,
21   no.
22          Q.   Okay.
23          A.   I don't -- I don't recall that.
24          Q.   All right.         Was there any kind of
25   training that -- that you recall?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 50


 1          A.     No.     It was -- other than they
 2   generally rode two -- two-man cars and they would
 3   likely be put with somebody that's been down
 4   there for a while; but -- but specifically, no.
 5          Q.     Okay.      And just so I'm clear, the --
 6   the -- when you came in, the folks that had been
 7   there when you came in, do you -- do you know or
 8   did you ever hear them talk about any training
 9   that they had received when they came in?
10          A.     No, not -- I don't specifically
11   recall that, no.
12          Q.     Okay.      So you talked about the --
13   the criminal enforcement detail and you were
14   talking about sort of that brief period that
15   there was a plainclothes sort of subsection of
16   Troop N.    I don't -- I don't know what the --
17          A.     Yeah.
18          Q.     -- what the verbiage would be.          Were
19   there any other operations in New Orleans that
20   you were aware of when you were at Troop N?
21          A.     From guys specifically assigned to
22   Troop N?
23          Q.     Anything that was happening,
24   anything that the state police were doing, either
25   involving guys from Troop N or involving guys
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 51


 1   from any other part of the state police?
 2          A.       At the time, I don't recall
 3   specifically; but, I mean, I've been in BOI most
 4   of my career and I've worked primarily in -- you
 5   know, as an -- as an investigator before Troop N
 6   or any of that existed, I -- I worked, you know,
 7   as a narcotics agent.       I, by and large, worked in
 8   Orleans Parish, Jefferson Parish.               So we have
 9   always been in New Orleans, so there's probably
10   been guys -- you know, there's probably been guys
11   from the narcotics section while I was in Troop N
12   that had cases in there, but not where I said,
13   hey, guys, can you-all come down here and do this
14   specific thing; but Orleans Parish has always
15   been part of -- of our responsibility or area
16   of -- of -- that we operated in.
17                   So to answer your question, I've
18   always -- I've pretty much worked in and around
19   New Orleans my whole career, so I'm sure there
20   were other sections that did things in
21   New Orleans while I was part of Troop N.
22          Q.       Okay.   But is there anything that
23   you recall, like any specific operation that was
24   sort of targeted to -- to New Orleans
25   specifically?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 52


 1           A.     While I was down there, no.              I don't
 2   recall that.
 3           Q.     Okay.      And in your -- okay.          And
 4   when you were at Troop N, who -- who were you
 5   supervising?
 6                  Let me ask this.             What was your
 7   role?   You talked a little bit about sort of --
 8           A.     Yeah.
 9           Q.     -- the two shifts?
10           A.     Yeah.      I would consider myself a
11   shift lieutenant over the -- I think -- I believe
12   it was AC rotation at the time.                There would have
13   been six troopers that came in and, I guess, 6:00
14   to 6:00 a to p and then guys would come in p -- p
15   to a, and I would have -- in that particular
16   rotation, there would have been a lieutenant that
17   when we were off after working a 12-hour shift,
18   when we -- on our days off, there would be
19   another group.
20           Q.     Uh-huh (affirmatively).
21           A.     And at that time when I was -- there
22   were I think initially two or there was -- I
23   believe there was three sergeants that worked on
24   that rotation with me and I would have been their
25   immediate supervisors; and then they -- and then
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 53


 1   under them would be the -- the -- I guess it
 2   would be 12 total, 6 and 6 troopers that were --
 3   were assigned down there.
 4          Q.      Okay.     So you were supervising both
 5   troopers and sergeants; would that be correct?
 6          A.      Yeah.
 7          Q.      Okay.     All right.          And, you know,
 8   when we talk about supervising, what -- what does
 9   that mean?    What does that entail?
10          A.      Just kind of over -- over -- oversee
11   what's going on down there.             I mean, you
12   monitoring.    You know, I'd monitor the radio who
13   would be available.        I got -- obviously between
14   -- there's a front line supervisor, the sergeant
15   between me and the troopers, but I -- when I was
16   there, I was aware of things that were going on.
17   If something -- something big happened, you know,
18   I would be out on the scene and things like that,
19   but more or less overseeing the -- the -- that
20   the shift was running smoothly, you know.
21          Q.      Okay.     And so would that also mean
22   checking over paperwork?
23          A.      Sergeants did a lot of the -- the
24   day-to-day approving reports and stuff like --
25   stuff like that.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 54


 1          Q.       Uh-huh (affirmatively).
 2          A.       I would -- I would -- I'd approve
 3   things from time to time, but with three
 4   sergeants, a lot of the day-to-day reports
 5   they -- as I recall, they approved more than I
 6   did at the time.
 7          Q.       Okay.   But in your -- in your
 8   supervision of the sergeants, would -- would part
 9   of your job be to -- to make sure that the
10   sergeants were -- were doing what they needed to
11   do in terms of checking the paperwork?
12          A.       Yeah.   And I would -- I would --
13   from time to time, I would -- I would check.            If
14   I got there before them, I would check.             Most of
15   the time, they were really -- they -- they had it
16   all in order.
17                   You know, if it was -- there would
18   be -- if they had a box where they had a bunch of
19   approved reports, from time to time, I would look
20   through that stuff.      But they were -- they had
21   been down there for quite a while when I got
22   there, so a lot of the -- a lot of the day-to-day
23   operations they were really efficient at.            So --
24   so the reports and things like that, they -- they
25   approved more often than I would have.
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 55


 1          Q.    Okay.      Okay.       And in terms of how --
 2   how Troop N was -- was being managed, would you
 3   have -- would you have sort of staff meetings or
 4   how would the supervisors get together and talk?
 5          A.    Well, every day we went -- every --
 6   every day we went to -- every day we went to
 7   work, there was a rollcall in the beginning of --
 8   of -- at 6:00 o'clock in the morning, the
 9   dayshift, the nightshift; and whatever overlapped
10   when I was there, I would sit in on that -- on
11   that one.   And yeah, just -- just basically on
12   day to day -- just touching base on day to day.
13   And then I would meet with just the sergeants
14   from time to time, we would discuss whatever, you
15   know, whatever changes or better protocols as far
16   as paperwork goes.
17                But by and large, just each day,
18   you -- you would just touch base before the guys
19   go out on the shift and -- and pass on whatever
20   that's going on that day or whatever.
21          Q.    Uh-huh (affirmatively).                 What sorts
22   of things would -- would you pass on?
23          A.    What I would -- a lot of times what
24   I would pass on, things like -- I would -- and I
25   don't remember exactly what day it was, but I
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 56


 1   would attend meetings at the 8th District that
 2   was like com stat, what they call com stat
 3   meetings and the commander in the 8th District
 4   would be there.   My -- my commander, captain at
 5   the time, Darren Naquin, would be there and it
 6   was open to the public.        The public could come in
 7   if they had any issues that they were concerned
 8   about in the French Quarter.           Detectives from
 9   NOPD 8th District would come and talk about, you
10   know, I guess different crime trends that are
11   happening at the time and I -- I'd try to make
12   good notes on that and I would -- that's some of
13   the things I would go pass on to the sergeants.
14               So like problems that the 8th
15   District is having, if there's a rash of vehicle
16   burglaries in -- on, you know, Iberville Street
17   or there's a parking garage that -- you know, a
18   parking garage that a hotel is complaining
19   because people are shooting up drugs in the -- in
20   the stairwells and somebody got robbed going to
21   their car or something and we try to kind of gear
22   some of our -- gear our patrolling to some of
23   those areas that they were having problems.
24               So those -- those are some of the
25   things that I would try to pass on.                 I would go
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 57


 1   to meetings where I would try to find trends.
 2   We'd kind of try to cater what we are doing to --
 3   to help some of those problem areas, if possible.
 4            Q.   Okay.
 5            A.   So --
 6            Q.   So it -- so sort of trying to -- to
 7   communicate with the -- with the 8th District
 8   and -- and let people know as they were going out
 9   on patrol kind of these --
10            A.   Yep.
11            Q.   -- these are things to kind of look
12   out for?
13            A.   Yes, ma'am.
14            Q.   Okay.      So that would be covered in
15   the -- the -- the rollcall?
16            A.   True, yes, ma'am.
17            Q.   All right.         And then you talked --
18   you said that you would have -- you would have
19   meetings with your sergeants and -- and talk
20   about sort of possible changes to protocols or
21   paperwork and things like that, correct?
22            A.   Yes.
23            Q.   What sorts of things would that
24   cover?
25            A.   Well, sometimes over the years since
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 58


 1   I'm working in New Orleans, sometimes they --
 2   either NOPD or, of course, they'll -- they may do
 3   something differently just in -- you know, an
 4   example would be, you know, like if they are
 5   going to -- if they going to -- you know, certain
 6   charges that are maybe state charges that happen
 7   more commonly, they may make a -- they may make a
 8   change at the court that, okay, this -- this
 9   charge is going to now go to municipal court
10   rather than criminal district court, so now we
11   are going to do this on a summons rather than
12   the -- the long booking paperwork.
13               So just kind of lodge those kind
14   of -- you know, that -- sometimes those things
15   would ebb and flow, like, oh, no, we -- no, these
16   three charges, now we doing it this way as far as
17   just -- just it's all the same thing other than
18   you are reflecting it different ways.               So
19   sometimes like we would just -- we would just try
20   to kind of stay current on those kind of things.
21          Q.   Uh-huh (affirmatively).                 Okay.   So,
22   and those -- those changes and -- and efforts to
23   sort of try and, you know, adjust to -- to make
24   sure that things made sense with how you-all were
25   practicing, would that be written down in any
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 59


 1   way?
 2          A.     Sometimes it would get -- they
 3   would -- things would get through, would be sent
 4   down through NOPD and it would be a -- I'm trying
 5   to think of an example.          You know, like -- like,
 6   for example, now if somebody's caught with a
 7   small amount of, say, marijuana or something, you
 8   can basically cite them and -- and -- and where
 9   it wouldn't have to make a physical arrest, and
10   at some point something would come down saying
11   that, okay, now if it's under this -- you know,
12   if it's less than an 18-wheeler load of
13   marijuana, then you don't have to physically
14   bring them.   It would just be like little things
15   like that that would -- of how that would kind of
16   -- like you could potentially change into the
17   way -- like if the court's overwhelmed with
18   certain things --
19          Q.     Uh-huh (affirmatively).
20          A.     -- they may say, okay, well, you can
21   let them -- you know, you can write a summons for
22   this, that or the other and it would be -- you
23   know, I don't -- I don't recall anything in-house
24   that we actually have, but sometimes there would
25   be things that would come through from us from
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 60


 1   the city on some level --
 2            Q.   Uh-huh (affirmatively).
 3            A.   -- and we'd say, okay, well, now we
 4   can -- we can do a summons for this and you just
 5   pass that on to the guys, things like that.
 6            Q.   Okay.      And so if -- if it was coming
 7   from the city, then -- then it was usually in a
 8   written form --
 9            A.   Yeah.
10            Q.   -- was your experience?
11            A.   Yeah.      I don't want to speak of
12   something I don't recall specifically seeing.
13            Q.   Uh-huh (affirmatively).
14            A.   But we -- there were, you know, they
15   had -- at one time, we had a list of different
16   laws that you could now -- they -- even though
17   they were -- historically speaking, if it's a
18   state statute, it goes to criminal district
19   court.    If it's a city ordinance, it goes to
20   municipal court.      Well, some state statutes are
21   so common, I mean, some misdemeanors, they -- at
22   some point in the history of the City of
23   New Orleans, they said, okay, well, now, you
24   know, this -- even though traditionally we go to
25   criminal district court, it's going to get routed
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 61


1    through municipal court now.
2           Q.     Uh-huh (affirmatively).
3           A.     So it would just be a change in
4    protocol.   You are still -- still addressing the
5    same problem, but it would be -- I mean, I -- I
6    can't think of an example to give you.
7                  You know, like a possession of
8    stolen property under certain value or something
9    that may be -- you know, instead of flooding the
10   criminal district court with that, they would
11   handle it through the municipal court, but
12   they -- but it may be we might have a copy of
13   those things in there to refer to if we get the
14   situation, okay, now you got to go to municipal
15   court with that, something like that.
16          Q.     Okay.      And would -- you spoke about
17   Captain Naquin.     Would he participate in -- in
18   the rollcall briefings?
19          A.     He -- he would if he was -- I
20   wouldn't say as a matter of common place, but if
21   he was there, he would.
22          Q.     Okay.
23          A.     He would.
24          Q.     And what was his participation in
25   the rollcall briefings?
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 62


 1           A.   He -- he would -- he would on
 2   occasion maybe sit in on it and pass something
 3   along, but he -- he would -- really the only time
 4   he would really specifically, if we had -- you
 5   know, say it was Mardi Gras and there was a
 6   hundred troopers or something coming to
 7   New Orleans, then he would be formally addressing
 8   everybody; but on the day-to-day stuff, if he was
 9   there, he might sit in it, but he wasn't -- he
10   didn't formally put on rollcall or anything like
11   that.
12           Q.   Okay.      Was there -- was there
13   anything that was provided in writing to the
14   troopers or -- or any notes or anything like that
15   that came out of the rollcall meetings?
16           A.   Like on a day-to-day basis you mean?
17           Q.   Uh-huh (affirmatively).
18           A.   No.     We might pass on like, I think,
19   our BOLOS, you know, be on a look out if there's
20   a warning, you know, if they had something happen
21   major the night before, a shooting or
22   something -- or something like that, they
23   might -- we might pass on copies of wanted
24   persons and things like that.             That's the only
25   thing I recall off the top of my head --
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 63


 1             Q.   Okay.
 2             A.   -- physically giving guys that
 3   rollcall.
 4             Q.   All right.         Okay.       But there
 5   wouldn't be any -- there wouldn't be anything
 6   prepared prior to rollcall that would be e-mailed
 7   out or -- or provided at rollcall?
 8             A.   No, ma'am.
 9             Q.   Okay.      And there wouldn't be any
10   notes made in the course of rollcall to say we
11   covered X, Y and Z topic?
12             A.   No.     No, not that -- not that I
13   participated in.       You know, if somebody's more
14   formal than me, I guess it's possible they'd be,
15   but no, there's no requirement for -- that's --
16   you know, that's not a -- a thing.
17             Q.   Okay.      All right.          And the -- the
18   com stat, the 8th District's meetings that --
19   that you-all were talking about, you know, was
20   there anything that was generated, any -- any
21   meeting minutes or notes or anything like that
22   that was generated?
23             A.   Not through state police that I
24   recall.
25             Q.   Okay.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 64


 1          A.   You know, we may -- we may -- we
 2   may -- we may go there.        We may bring anything
 3   significant that we encountered the previous
 4   week, we may -- we -- we would pass on.             Each --
 5   like when those detectives passed up, they would
 6   come to us at some point, do you-all have
 7   anything; and we would say, yeah, in this certain
 8   area, we had three arrests for this or whatever.
 9   So we -- we would try to pass on things that
10   might be applicable to something that they would
11   be working, but -- but there was nothing I would
12   say formal minutes generated, like a record --
13          Q.   Yeah.
14          A.   -- or anything like that, no, ma'am.
15          Q.   And so when you talked about passing
16   on that information, how would that happen?
17          A.   Usually if I was there with
18   Captain Naquin, he would just -- he would stand
19   up and say, hey, we -- you know, there was this
20   happened and, you know, he would just -- he would
21   just give high -- kind of highlight what he felt
22   was significant things to pass on to the -- to
23   the 8th District personnel.
24          Q.   Okay.
25          A.   Which they were in -- which is part
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 65


 1   of what they were -- we were there for that, and
 2   then they would have asked us if we had anything
 3   and we would --
 4          Q.      Okay.
 5          A.      -- usually pass on anything
 6   significant that happened.
 7          Q.      Okay.      But that wouldn't go into an
 8   e-mail or something like that?
 9          A.      Not that I'm aware of, no, ma'am.
10          Q.      Okay.      And -- and sort of getting a
11   little bit deeper into that, I guess, could
12   you -- could you just walk me through the
13   logistics how NOPD and LSP would communicate, you
14   know, below the -- the level of Captain Naquin?
15   Would LSP troopers use NOPD forms, for example?
16          A.      Well, yeah.          We historically -- for,
17   you know, say, booking, we -- we have -- we -- we
18   generated our own.        You know, like, for example,
19   in BOI, we have our own -- our own reports, but
20   for booking -- for booking purposes, yeah, we
21   pretty much use everything NOPD down there.
22   Their -- I don't know how familiar you are with
23   their like -- I think we call it face sheet and
24   gist sheets.     If we -- I caught somebody with,
25   you know, narcotics or something, we would -- it
                     BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 66


 1   would be booked exact same way as NOPD would do
 2   it.
 3                   Now, as a detective with
 4   New Orleans -- as a detective with state police,
 5   the difference would be that we -- we generally
 6   as a detective for handling an investigation in
 7   Orleans Parish, all the -- all the booking-type
 8   initial stuff would -- would -- that would be an
 9   attachment to my overall big report that I'm
10   making and we -- we -- we general -- the
11   difference between us and NOPD is we would -- we
12   would hand deliver our reports to the district
13   attorney's office where theirs would generate
14   through the department because we are an outside
15   agency.
16                   But the on-the-street stuff, the
17   initial booking purposes at the jail, it would be
18   the same.      It would be the same.              It would be
19   NOPD forms.
20             Q.    Okay.      All right.          And so, and
21   how -- how would that access happen, just to make
22   sure that I understand?            Was there like a pile of
23   hard copy NOPD forms?
24             A.    Yeah.      But, I mean, I've just
25   always -- you know, we have always had them and
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 67


 1   now guys probably have it on a thumb -- a blank
 2   one on a thumb drive and you just -- you got
 3   to -- you know, it's probably all electronic now.
 4   But yeah, at one time, I -- you know, when I
 5   first went to narcotics, I had what's called a
 6   bus box and had a -- you know, just a little
 7   school Tupperware thing with everything you might
 8   need on a case and I had blanks of -- of all that
 9   stuff.
10                  Initially, you could go to any
11   district and just go, hey, I'm state police, can
12   I get a pack of them or whatever and then you can
13   just make -- you get your one and make a million
14   Xerox copies of it, you know.               So yeah, we just
15   always had it -- it available to us.
16            Q.    And so then once that -- once that
17   form got filled out, you said you would actually
18   have to take it to the DA.             Would NOPD get a copy
19   of -- of whatever NOPD form had been completed?
20            A.    No.     As a -- as a -- I'm not sure on
21   the -- on the -- the summons and all that if
22   they -- if they would get a copy, but generally
23   speaking if it's -- if it's from us, they
24   wouldn't.     Now, if we worked something in
25   conjunction with them and they needed a copy for
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 68


 1   one reason or another; but as a matter of every
 2   day practice, though, there's no -- there's no
 3   requirement.
 4                   If I -- if I go walk out this door
 5   right now and, you know, catch somebody doing
 6   something, I don't -- I'm not obligated to make a
 7   copy of that and bring it to -- to -- to NOPD.             I
 8   may notify them if I think it's something they
 9   need to know that's applicable or something they
10   may be working; but no, not as a matter of every
11   day practice.
12          Q.       Okay.     So I know a lot of the NOPD
13   forms have -- have a space for an item number.
14   Would -- would Louisiana State Police have --
15   have to generate that item number?
16          A.       We would.        We -- we -- we -- we
17   generate an NOPD item.           If we are in New Orleans,
18   we generate an NOPD item number for everything we
19   do.
20          Q.       Okay.     How do you --
21          A.       Or either --
22          Q.       How do you do that?
23          A.       You -- we -- we -- you could either
24   call the command desk on the phone if you sitting
25   in the office; but generally speaking, you just
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 69


 1   call over the -- over the -- we have NOPD
 2   channels on our radios.         We also would have a
 3   district we work and we just -- we just call
 4   dispatch and ask for an item number for, you
 5   know, whatever it is that we need.
 6           Q.   Okay.
 7           A.   And -- and I think as far as NOPD
 8   goes, every time you go, an item is pretty much
 9   generated every time you do anything, you know,
10   hey -- but yeah, we use NOPD item numbers as
11   well.
12           Q.   Okay.      And when you say call
13   dispatch, who's dispatch?
14           A.   For an NOPD item number, it would be
15   NOPD.
16           Q.   Okay.      So it would be NOPD dispatch?
17           A.   Yes, ma'am.
18           Q.   Okay.      So NOPD is aware that there's
19   an item number that's been generated --
20           A.   Yeah.      They --
21           Q.   -- correct?
22           A.   Yeah.      They generate it.
23           Q.   Okay.      So -- so they have to --
24           A.   Yeah.
25           Q.   There's an item number.                 Is there
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 70


 1   any -- do you know what is attached to that item
 2   number on the NOPD side?
 3          A.   I would -- you would have to ask the
 4   command desk or dispatch.          I'm -- I'm guessing
 5   it's, you know, who -- who the -- what officer's
 6   handling that and what -- you know, the signal
 7   disposition and just to kind of -- some of the
 8   basics of -- of the -- of that incident.             You
 9   know, like if you -- three years from now if I
10   looked up on the date and time, they could go
11   back and see this item number was that.             So I
12   don't -- I really don't know personally what they
13   all enter into it, but they just -- you know,
14   when you -- when you call out, you -- you tell
15   her who you are, your -- your -- your unit number
16   or whatever your call sign is and they -- they --
17   they generate the item for you.
18          Q.   Okay.      All right.          So, but you have
19   no idea what --
20          A.   What exactly they capturing.
21          Q.   -- what actually is attached?
22          A.   Yeah.      And I just don't -- you put
23   yourself out on something, you handle it, and
24   then you -- you give a disposition when you
25   are -- when you are done.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 71


 1          Q.      Uh-huh (affirmatively).
 2          A.      So they -- they are capturing --
 3   capturing all that.         I'm sure they note something
 4   to be state -- you know, notate something for
 5   state police, so -- so they are not looking for
 6   it within NOPD.
 7          Q.      So the -- the disposition, I want to
 8   make sure I understand that.              Well, what is that?
 9   What are you talking about?
10          A.      The -- the -- the end of that thing.
11   There's -- there's different dispositions and
12   that's a little bit complicated from --
13          Q.      Okay.
14          A.      I don't know if the other people
15   have talked about it, the -- the way the -- how
16   to explain this.       This is kind of getting
17   complicated.
18                  When you -- if a New Orleans
19   policeman goes out on a call and you -- you
20   handle something that doesn't require a report or
21   just, I don't know, somebody's complaining a dog
22   got lost, you catch the dog and bring the dog
23   back and everything's good that, you know,
24   there's a disposition called NAT, Necessary
25   Action Taken, certain -- certain signals require
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 72


 1   an RTF, a Report To Follow.
 2               However, a state police that works
 3   in New Orleans, every item number that we get
 4   through -- through NOPD, we mark it up NAT, even
 5   if it's an RTF, because they know because it's
 6   just -- it's just a -- the item number's only a
 7   log number to say, hey, state police handled
 8   that, whatever there, and they might put in the
 9   notes that -- that our 2 NAT is really a -- is
10   really a drug arrest or a shooting or something
11   like that; because if we mark it up RTF in their
12   system, the system is telling that particular
13   district within the New Orleans Police
14   Department, because they are the local department
15   responsible for this area, that it tells them
16   that that report is -- is going to NOPD.            So they
17   are going to be calling the 5th District saying
18   where is this; oh, no, state police handled that.
19               So in certain signals you can't make
20   NAT, so if I'm going out there on a, you know,
21   shooting scene or something like that, I'll say
22   it's, you know, 21 NAT to -- to state police,
23   that tells them state police is doing that
24   shooting report and they are going to hand
25   deliver it to the district attorney's office if
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 73


 1   they need a copy.
 2          Q.       Uh-huh (affirmatively).
 3          A.       And I don't know the exact
 4   protocols, but we -- there's a protocol
 5   established through -- through Troop N and NOPD
 6   where, if any of those 21 NATs are -- are UCR,
 7   you know, your UCR mandatory reporting-type
 8   crimes we have, there's a -- a point of contact
 9   that's set up so they know.
10                   So if I'm -- I'm handling a homicide
11   and it's like 21 NAT, like -- like it was
12   nothing, they will know that 21 NAT was really --
13   you know, it's notated that it was a homicide
14   handled by the state police and they're going to
15   be handling it, but we'll -- we'll -- at that
16   point, we'll send copies of all those to someone
17   in NOPD -- I don't know who that is -- that
18   would -- so they meet those mandatory reporting
19   requirements.
20          Q.       Okay.   So if it's something -- and
21   UCR is Uniform Crime Reporting?
22          A.       Yeah.   Like, you know, your major --
23   your major crimes.      So if -- if I handle a 21 NAT
24   but it was really a -- you know, an aggravated
25   kidnapping or something, those -- those -- those
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 74


 1   stats wouldn't show that, but we -- we have
 2   addressed that through -- through other means
 3   because their -- their system, I don't think,
 4   counts outside agencies to markup the --
 5                  Like I can't -- I can't make a -- if
 6   -- if a homicide, which is a 30, it's impossible
 7   to make that NAT in the system.                Yeah, because a
 8   single 30 is NAT, but it's NAT because state
 9   police is really doing the RTF, which is going to
10   be hand delivered rather than the -- the captain
11   at the 8th District going where's the report,
12   where's the report.         Well, it's really a state
13   police report.
14                  So it's just a -- you know, I don't
15   know why; but that's why when we get items, they
16   are always a 21 NAT regardless of what they are,
17   but it's also addressed what they really are.
18   But it's just you can't just go to New Orleans
19   and -- in New Orleans, everything is tracked
20   through an item number.
21          Q.      Uh-huh (affirmatively).
22          A.      So we can't just generate a state
23   police number and say, okay, well, we did this in
24   New Orleans.     You got a -- it's -- it all marries
25   up to an NOPD item number at some point.                I don't
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 75


 1   know if that makes sense.
 2             Q.    I think so.         I want to unpack a
 3   little bit of that, though.              So there's a drug
 4   arrest.    The -- the trooper calls, gets the NOPD
 5   item number, tells the dispatcher I'm state
 6   police, I'm just asking for an item number for
 7   the report, and so the -- you're -- you're -- and
 8   I know you are not NOPD --
 9             A.    Uh-huh (affirmatively).
10             Q.    -- so I'm -- I'm just asking for
11   your understanding of what happens on -- on that
12   side.     The dispatcher then create -- generates
13   that item number, gives that to the state police
14   and then the NOPD system puts the -- the
15   disposition Necessary Action Taken, NAT?
16             A.    Yes.
17             Q.    And that's -- and there's nothing
18   linked to that item number in NOPD's system?
19             A.    Yeah.     It's linked.           It's in -- in
20   their system.     It says state police got it, got
21   that item number on that date and time.
22             Q.    Okay.
23             A.    So if somebody asks them, well, this
24   happened, they will know to refer it to us.
25             Q.    Will it have the -- the trooper
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 76


 1   identification number --
 2          A.   Yes.
 3          Q.   -- or the trooper name?
 4          A.   Yeah.      And it would likely have, you
 5   know, the -- the time, the location you went out
 6   on it, you know, and -- and -- and I -- I
 7   personally used to always say, I guess -- there's
 8   an area for notation.       I would say can you just
 9   note in there that it's in reference to a --
10   whatever that other code is.           So like if you had
11   that they went back five years later and said,
12   oh, 21 NAT by state police but it was a -- it was
13   a narcotics arrest, but it was a battery or
14   something, you know.
15          Q.   And is that -- now, the note field
16   that you are talking about, is that on -- is that
17   information that they are -- they are giving to
18   the dispatcher or is that a separate form that
19   they complete?
20          A.   No.     That -- that -- that would be
21   just something I verbally put on the radio,
22   ma'am, can you -- can you note that it's in
23   reference to a -- some other number.                I've --
24          Q.   Okay.
25          A.   I've never seen what that -- that
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 77


 1   field is or whatever, but that's just -- that's
 2   just so I know they know it's not -- that there's
 3   more to it, or if, you know, they look at that,
 4   they will know that on those reports state police
 5   did a report on it.
 6          Q.   Uh-huh (affirmatively).
 7          A.   It's not just a 21 NAT because I
 8   talked to somebody on the street corner for five
 9   minutes and that was it.         It was actually a case.
10          Q.   Okay.
11          A.   So that -- that's -- that's kind of
12   been one of them I'm just -- I know it's hard to
13   explain, but it's just kind of how it is when
14   we -- we get a -- we get a 21 report and they
15   know it's us and -- and there's -- there's things
16   put into place to where they know that it's us.
17          Q.   Uh-huh (affirmatively).
18          A.   And it's -- it's more that they know
19   it's not an NOPD report that would be channeled
20   through the way that the system is set up
21   in-house for them.
22          Q.   Okay.      All right.          Has there been
23   any discussion about having the state police just
24   go ahead and, you know, submit whatever it is
25   they need to submit to -- to state police but
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 78


 1   also just submit any NOPD forms that are
 2   completed to NOPD?        Has that ever come up as a
 3   possibility?
 4          A.       I don't know -- I don't want to --
 5   not that I'm aware of on an -- on an every day
 6   type thing, you know.          I don't know.           They --
 7   they don't want the hundred reports we generate
 8   on top of the hundred that they are generating.
 9   I mean, I don't know, but -- but no, not that I'm
10   aware of.   Maybe above me is looking at that, but
11   I'm not aware of anything like that.
12          Q.       Okay.     And we talked a little bit
13   about some of the -- the com stat meetings and
14   things like that.        Is there any other information
15   that NOPD is providing to state police that you
16   can think of?
17          A.       My -- my recollection is primarily
18   through those -- those meetings.                 I mean, that
19   would be -- that would take place every week.
20                   For a period of time, they -- they
21   had -- they had a city-wide com stat meeting
22   where I attended some meetings with
23   Captain Naquin where every district is at the --
24   at that -- they -- they redid some protocols on
25   that; and then after a while, it just went to
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 79


 1   the -- the district level with that 8th District
 2   because that's -- that's where -- where we were
 3   working and stuff.
 4          Q.   Uh-huh (affirmatively).
 5          A.   So that would primarily be what I
 6   recall things getting passed on.
 7          Q.   Okay.
 8          MS. CUMMING:
 9               Okay.      We -- we had started to touch
10          on this, but I -- I kind of want to just
11          make sure I understand.             I'm going to show
12          you what's been previously marked as
13          deposition Exhibit 16.
14        (Document tendered.)
15   BY MS. CUMMING:
16          Q.   It's the -- well, do you recognize
17   this document?
18          A.   Yes.      It looks like a photocopy of
19   part of our state police policy and procedure.
20          Q.   Okay.      That is my understanding of
21   what it is as well.      And it's policy 402 about
22   communications, correct?
23          A.   Yes.
24          Q.   Okay.      So you talked about for
25   Troop N that they would call dispatch, NOPD
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 80


 1   dispatch specifically to generate an item number;
 2   and I want to -- let me -- let me just ask this
 3   generally.   What -- how did Troop N communicate?
 4          A.     We -- we communicated directly on
 5   the NOPD channel.      I believe it was Channel 8,
 6   the 8th and the 1st District on the same channel,
 7   and I believe it was Channel 8; but we -- we --
 8   we called out directly the -- to NOPD's
 9   dispatcher and responded to calls that way.            We
10   all -- we all the guys, most the guys had -- also
11   had -- one of them had an in-car radio and a
12   portable radio we monitored.            We also utilized
13   Troop B Dispatch 2 for any just LSP back and --
14   back and forth-type traffic that, you know, you
15   wasn't calling out for an item or -- or anything
16   like that.
17                 So my recollection is that we
18   primarily worked on NOPD's channel for purposes
19   of responding to calls and things like that, but
20   we also monitored Troop B's Dispatch 2 for
21   other -- for other traffic.            Like we wouldn't --
22   we wouldn't run names or do some of those
23   administrative things on the NOPD channel because
24   they are putting out calls constantly, so we --
25   we would have somebody -- at that time, I think
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 81


 1   they had somebody working where like, hey, can
 2   you run this license plate or can you check a
 3   name, things like that would be handled on that
 4   Troop B Dispatch 2 channel, which was a Troop B
 5   designated channel.
 6          Q.    Okay.      So -- so running names,
 7   running license plates.         What about if there was
 8   a -- a call for a state police supervisor, like a
 9   sergeant or a lieutenant, what channel would that
10   go out on?
11          A.    From NOPD or --
12          Q.    From -- from state police, from a
13   trooper.
14          A.    I guess it kind of would depend.         If
15   it was a -- if it was a scene where they just
16   responded to something and they -- there was a
17   big, I guess, something going on where they were
18   just directly dealing with the -- on the NOPD
19   channel but it might of -- you know, if it was
20   just they weren't on something and they just were
21   going to call a sergeant and say, hey, are you
22   available for a phone call or can you meet me at
23   such and such, they -- they could go over
24   Dispatch 2 with -- with that.
25          Q.    Uh-huh (affirmatively).
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 82


 1          A.     I don't know of -- I think it
 2   could -- it could go up either way.                   Now, if you
 3   just -- if you in the middle of something and --
 4   and, you know, everything would just be handled
 5   probably over at NOPD, but then in a
 6   non-in-progress situation, you would probably
 7   just call on Dispatch 2, to that particular
 8   supervisor.
 9          Q.     Okay.      So I'm going to drill down
10   onto the non-in-progress situation.                   When did
11   the -- when does something stop being in
12   progress?
13          A.     Well, I guess if I rolled up on
14   something and all of a sudden, you know, we
15   was -- there was a car chase or something and I'm
16   not going to -- you know, I'm not going to put
17   the -- with a dispatch and you doing all that,
18   but if I was just in -- in my car and I just had
19   to call the other LSP personnel, we wasn't
20   dealing with a crime scene or we were out with
21   suspects or something like that, I would think
22   that would be appropriate just, hey, can you --
23   can you, you know, come over here.
24                 But if you're, you know, jumping
25   over fences or something like that, you not going
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 83


 1   to go, oh, let me -- let me switch back to the
 2   car radio, it's got Dispatch 2 on it, let me --
 3   because, you know, whenever you are -- you're
 4   engaging in something that would put yourself on
 5   with NOPD, I guess it just depends on what --
 6   what would be the more common sense way at that
 7   time where, you know, if you -- if you're in a
 8   nonstressed situation and you sitting in your car
 9   and you just call Dispatch 2 --
10               Because -- because any -- anything
11   that you putting over the NOPD channel, you
12   putting more formal type because the whole -- the
13   whole, you know, dispatcher, they putting out
14   calls and stuff, like, okay, well, can you -- can
15   you run a VIN number on another channel or
16   something, you know, or if you -- so if you're
17   handling stuff like that, you would -- you
18   would -- you would stay off of the NOPD radio
19   with, I guess, nonemergency type -- type things
20   that you are not formally -- you know, they
21   putting out calls --
22          Q.   Uh-huh (affirmatively).
23          A.   -- and stuff like that, so you are
24   not running your plates, or if you are just
25   calling a sergeant because you need him to meet
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 84


 1   you to sign something or whatever, you would
 2   probably do that on Dispatch 2.
 3          Q.   Okay.      So, and -- and if a call goes
 4   out on -- on a Troop B dispatch, the response is
 5   going to come back on Troop B dispatch; is
 6   that -- let me change that because I think I'm
 7   using the wrong -- the wrong words.
 8               If someone uses the Troop B channel
 9   to run a name or for whatever reason, is the
10   response they are going to get back, is that
11   going to be on Troop B dispatch?
12          A.   Yes.
13          Q.   Okay.      And the -- and the same
14   question for -- for NOPD for Channel 8, if
15   something goes out on Channel 8, is the response
16   going to come back on --
17          A.   Yes.
18          Q.   -- Channel 8?
19          A.   Yes, ma'am.
20          Q.   Okay.      And how the -- you sort of
21   talked about the -- if you're -- if you're out
22   hopping fences, dispatch might only be available
23   to you on the -- on the car radio; is that
24   correct?
25          A.   No.     I'm saying if -- if something
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 85


 1   like that, you just -- you formally on -- we --
 2   we worked off of NOPD's channel.
 3          Q.   Uh-huh (affirmatively).
 4          A.   But if you had to -- you know, if
 5   NOPD -- if NOPD, if they working on Channel 8, if
 6   they going to run a name or something like that,
 7   they would probably switch over to a channel
 8   that's not a -- the dispatcher, you know.
 9   They -- somebody at the station, hey, can you
10   check this or --
11               That was our equivalent, Dispatch 2,
12   for -- for those things; but we all -- everybody
13   that worked in the 8th District was on Channel 8.
14   They put out an alarm at a residence or they put
15   out something in progress, armed robbery in
16   progress, everything pretty much in that sense
17   was handled through the NOPD dispatch.
18          Q.   Okay.
19          A.   So the dispatch was more like a talk
20   channel for like, hey, I got a -- you know, can
21   you come meet me out here, I'm -- I got a -- I
22   need this signed off on before I take the guy to
23   jail or something like that.
24          Q.   So you are -- so on the -- on the
25   personal radio, you have access to both, you just
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 86


 1   have to talk between the two by physically
 2   turning a dial; is that correct?
 3           A.     Yeah.      Yes.      I don't -- I don't know
 4   if every one of the car radios had all the NOPD
 5   channels programmed in it or not, but generally
 6   speaking, they have that -- they would have that
 7   ability, yeah.
 8           Q.     Okay.      So on the personal radio that
 9   you are carrying with you, do you have access to
10   both?
11           A.     Yes.
12           Q.     You have access to the Troop B
13   dispatch?
14           A.     Well, the troop -- the Dispatch 2
15   would be, yeah.       The -- yeah.          You are not on
16   that -- you would have to go back to that
17   channel.     You know, I said Troop B's dispatch --
18           Q.     Right.
19           A.     -- with the guys working in the
20   troop, then they are on the NOPD channel, but you
21   would have to go back to that tier and go back
22   to -- to -- to Dispatch 2, which would -- would
23   be a state police channel.             You're not --
24           Q.     Okay.      Well --
25           A.     You are not simultaneously hearing
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 87


 1   both of -- doing both of them.
 2          Q.   Right.
 3          A.   But that one device has the ability
 4   to hear both --
 5          Q.   Right.
 6          A.   -- of those channels.
 7          Q.   Right.       So -- so you talked about
 8   running names.    What about if there was -- there
 9   had been a use of force and EMS was -- was
10   required, how would that call go out?
11          A.   Probably -- I guess, technically you
12   would do it either way.        If it was -- if it was
13   way after the fact and the -- is it you rolling
14   up on something and it's -- like if it's, you
15   know, a real bad situation, you probably just
16   going to be right there on the NOPD thing, but if
17   you -- if -- if everything's de-escalated and
18   you've been there for -- for a while, you could
19   potentially call on the Troop B, hey, can you
20   send an EMS over here to come look at this guy
21   because he's got high blood pressure.
22               I mean, more times than not, people
23   go in the hospital for -- for existing things.
24   On occasion that that might not be like you go
25   there and there's blood everywhere and you're --
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 88


 1   you not going to -- you know, it's going to be
 2   right then and there.
 3          Q.   Uh-huh (affirmatively).
 4          A.   But so it kind of could've been -- I
 5   feel like it could be both depending on the
 6   scenario.
 7          Q.   Okay.      All right.          What about after
 8   a use of force, would a trooper have to call a
 9   supervisor to -- after?
10          A.   Yeah.      If something -- if -- if a
11   use of force happened, more than likely the
12   supervisor would probably make the scene at some
13   point or -- or he's probably going to notify him
14   that something that did happen and which -- which
15   very well could be on the dispatch too.             But,
16   again, all of that kind -- all the side kind of
17   stuff like that, you going to -- that the -- you
18   try probably not to tie up the main dispatch
19   because in New Orleans they putting stuff out
20   constantly, you know.       So it's just one of
21   them -- one of them deals, but -- but that
22   could -- you know, if what you -- if you had a
23   situation once it de-escalated, I could see him
24   getting on the dispatch too and saying, hey,
25   sarge, can you come over -- can you come out
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 89


 1   here, we had a use of force.              That would be
 2   acceptable.
 3             Q.   Okay.      All right.          And in the -- in
 4   the communications policy, this is Exhibit 16 at
 5   two, Roman Numeral ii, it -- it talks about
 6   "Commissioned officers leaving their units during
 7   a tour of duty shall inform the troop by radio or
 8   other forms of communication of their location."
 9                  How -- how does that part of the
10   policy play out in -- in practice in New Orleans?
11             A.   Which -- which one is that now?
12             Q.   I'm looking at No. 2, and then it's
13   little Roman Numeral, small ii.                You see where
14   I'm at?
15             A.   Oh, two, two.           I'm sorry.
16             Q.   Uh-huh (affirmatively).
17             A.   I don't specifically recall all the
18   specific requirements with that, but by -- a lot
19   of Troop N units are by definition foot -- on
20   foot patrol.
21             Q.   Uh-huh (affirmatively).
22             A.   So, again, it's a little unique to,
23   you know, if I'm on the highway, I'm going to be
24   out of my car for a period of time.                    They --
25   they -- part of what they are expected to do is
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 90


 1   be outside of the car for -- for Troop N.
 2          Q.   Uh-huh (affirmatively).
 3          A.   So what exactly was -- was laid out
 4   back then, I don't know, but it was that, you
 5   know, we were in a relatively small area of
 6   responsibility.    So off the top of my head, I
 7   don't recall exactly how they -- they handled
 8   that requirement, but foot patrol was part of the
 9   operation down there, so it was -- they were
10   expected to be on foot a lot of times.
11          Q.   Okay.      So they were -- yeah.           I want
12   to come back to that in a second.               What about was
13   there ever a portion of the evening when they
14   would be in a unit, a vehicle --
15          A.   Yes.
16          Q.   -- and driving around?
17          A.   Yes.      And that kind of -- I don't
18   recall off the top of my head, but there were
19   certain hours where we were -- we were -- we
20   covered the -- the Promenade, which is Bourbon
21   Street primarily, and then there was -- then NOPD
22   primarily handled that and they would be -- they
23   would be on patrol after that more often.
24          Q.   And when you say "on patrol," you
25   mean in a vehicle?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 91


 1          A.   In -- in a vehicle, yeah.               Yeah,
 2   vehicle patrol --
 3          Q.   Okay.
 4          A.   -- yes, ma'am.
 5          Q.   So in the course of a vehicle
 6   patrol, trooper -- the troopers were leaving the
 7   vehicle, would -- would this provision apply
 8   where they would have to call in and say we
 9   are -- we are leaving because of --
10          A.   Oh.
11          Q.   -- X, Y or Z reason?
12          A.   Yeah.      I think that would be more if
13   you are out of your vehicle for -- you know,
14   that's -- that's not like, hey, I'm getting
15   flagged down by somebody on the corner over here,
16   so we are getting -- physically getting out of
17   our car.
18          Q.   Uh-huh (affirmatively).
19          A.   I think that's going to be if -- if
20   that -- I -- I take that as you are going to be
21   out of pocket for some period of time while I'm
22   out of my car.   Maybe you're going to eat or
23   something and you're not going to be available
24   for a period of time.
25          Q.   Uh-huh (affirmatively).
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 92


 1          A.     It's not, hey, I saw something and I
 2   had to jump out of my car and go address
 3   something.   So you don't need permission every
 4   time you literally -- physically literally exit
 5   your vehicle is my interpretation of that.
 6          Q.     Okay.     All right.          And so you were
 7   talking about the expectation that they would --
 8   that the troopers in New Orleans would be on foot
 9   patrol for at least part of the evening, correct?
10          A.     Yeah.
11          Q.     Okay.     But this is -- this is
12   distinct from -- from the responsibilities in
13   other troops; is that correct?
14          A.     Yes.
15          Q.     Okay.     Is there any training that's
16   provided on foot patrol at -- at the academy?
17          A.     Not that I'm specifically aware of
18   right now.
19          Q.     Okay.     And for people who are coming
20   into Troop N, was there any training that was
21   provided on foot patrols?
22          A.     Not that I'm specifically aware of.
23          Q.     Okay.     And are you aware of any
24   training that -- that the state police provide on
25   foot patrols at all?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 93


 1            A.    Not -- not specifically for foot
 2   patrol as a -- as a separate entity to any other
 3   type activity, no, ma'am.
 4            Q.    Okay.
 5            MS. CUMMING:
 6                  All right.         So I want to move to
 7            Exhibit 17, it's previously marked
 8            Exhibit 17.      This is the body-worn camera.
 9        (Document tendered.)
10            MS. CUMMING:
11                  And then I'm also going to go ahead
12            and show you what's been previously marked
13            Exhibit 41.
14        (Document tendered.)
15   BY MS. CUMMING:
16            Q.    So --
17            A.    You want this one, ma'am
18   (indicated)?
19            Q.    You can just keep it there.             So do
20   you recall whether or not body-worn cameras were
21   being used by Troop N?
22            A.    The -- the body-worn cameras were
23   initially issued at a point when I was down
24   there.    They were very new.            They were very new
25   when I was down there.           I don't remember
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 94


 1   specifically when it was; but yeah, they --
 2   they -- when I was assigned down there, they
 3   became a -- a requirement at some point; but
 4   I'm -- I don't have a lot -- I don't have -- I'm
 5   not heavily knowledgeable about -- about them,
 6   but they did come in while I was down there --
 7           Q.     Okay.
 8           A.     -- you know, briefly during --
 9   during that.     They -- they had been in effect
10   while I was still down there, but not very long
11   before I moved on.        So I -- I don't know a whole
12   lot about them, but other than that we have them
13   and it's body-worn cameras, so --
14           Q.     Okay.      So that would have been 2016,
15   2017?
16           A.     Yes.
17           Q.     So, and did -- were you involved in
18   any way in the rollout of the body-worn cameras?
19           A.     No.     I was there when they came to
20   us, but no, not the -- not the rollout or
21   teaching anybody how to use them or anything like
22   that.
23           Q.     Uh-huh (affirmatively).                 Did you
24   ever get issued a body-worn camera?
25           A.     I did, briefly.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 95


 1            Q.   Okay.      And so you were issued a
 2   body-worn camera.       Did you -- did you ever use
 3   it?
 4            A.   Uh-huh (affirmatively), yes, ma'am,
 5   I did.    But I -- yeah, I did use it.
 6            Q.   Okay.
 7            A.   Like I said, it was -- it was very
 8   new.
 9            Q.   Okay.
10            A.   It was very new, but I was -- but
11   yeah, I -- I did use it.
12            Q.   Can you tell me about the occasions
13   when you used it?
14            A.   Really, a lot of times if I was
15   in -- if I was back at the office, whatever
16   reason, obviously it would be off; but if I went
17   out, if I responded to something with some other
18   troopers and stuff, I would -- I would -- I would
19   activate it while I was out on things.
20            Q.   Uh-huh (affirmatively).
21            A.   So -- so I don't remember
22   specifically a given situation, but if it was I
23   was out on a scene of something, you know, while
24   I -- it was still in progress, I would -- I
25   would -- I would have it on; but I wouldn't --
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 96


 1   obviously if I'm not out on the street, I
 2   wouldn't have it on.
 3          Q.      Okay.      And do you recall what the
 4   guidelines were for when -- when you would need
 5   to activate the body-worn camera?
 6          A.      My understanding was when --
 7   whenever -- you know, when -- really whenever you
 8   are encounter -- encountering anybody in -- in
 9   the public.
10          Q.      Uh-huh (affirmatively).                 Okay.   In
11   the training that -- that -- did you receive
12   training on the body-worn camera?
13          A.      I recall -- I recall there being --
14   I don't recall who it was, but at -- at Troop N,
15   at the office we had down there at the Port of
16   New Orleans when they first came in, everybody
17   had to come and they did kind of walk -- walk us
18   through the how-to, how to operate it.
19          Q.      Okay.
20          A.      So yeah.        But, again, it was a new
21   gadget and I'm not going to say I walked away
22   from that being a complete expert on it, but --
23   but I did.
24          Q.      Okay.      So they -- they showed you
25   how to work.     Did they give you any training on
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                        Page 97


 1   this policy?
 2             A.     I'm sure there was copies of it, but
 3   I don't -- I don't recall specifically that day
 4   of doing that, looking at the policy.                    I don't
 5   recall.
 6             Q.     Okay.      Okay.       So -- so you would
 7   have been issued this policy, and how would this
 8   policy have gotten to you?               Let me ask that.
 9             A.     The -- the entire policy and
10   procedures is -- is online now.                  We have
11   databases.      And now -- it wasn't like that then.
12   Now if a new policy or policy change happens, you
13   are -- you're prompted via e-mail to go in and --
14   and -- and acknowledge that change that you've
15   seen it.       And so if it's a new policy like what
16   this would have been, that would -- that would
17   come in the way of our overall policy and
18   procedure.
19             Q.     Okay.      And do you recall was -- was
20   every troop across the state issued body-worn
21   cameras?
22             A.     When -- I think the time period when
23   I was there, Troop N I think were the first ones
24   to get it; and they was, as they got them in,
25   they rolled them out.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 98


 1               When I was at Troop N, I don't know
 2   100 percent, but I believe that at that time we
 3   were the only ones that had them --
 4          Q.   Uh-huh (affirmatively).
 5          A.   -- because it was like they just
 6   came out and they hadn't made it to the other
 7   parts of the state yet, so --
 8          Q.   And who at Troop N was actually
 9   wearing the -- the body cams?
10          A.   Anybody assigned to Troop N, all
11   those troopers.
12          Q.   What about people that were coming
13   in to -- to work at Troop N but who weren't
14   assigned?
15          A.   At that time, probably not because I
16   don't think it had made its way to where
17   everybody had one yet.
18          Q.   Uh-huh (affirmatively).
19          A.   So yeah, there would be guys working
20   down there that -- that could potentially not
21   have them yet.
22          Q.   Okay.      How many people were assigned
23   to Troop N at the time?
24          A.   Trooper-wise I think it was six per
25   shift, so that would be 24.           I want to say 30
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 99


 1   something, including the supervisors.
 2          Q.     Uh-huh (affirmatively).                 And -- and
 3   how many people were coming in who weren't
 4   assigned to Troop N but were just working?
 5          A.     On any -- they had a -- I think it
 6   would vary.   I would be -- I would be guessing,
 7   but there -- there may be a handful of guys
 8   coming in on an overtime basis to supplement
 9   the -- the guys from Troop N; and in those early
10   days, they likely would not have a body-worn
11   camera yet.
12          Q.     Okay.      So, and the -- and the guys
13   that were coming in to supplement, would there be
14   an effort to try to pair them with someone who --
15   who was assigned to Troop N?
16          A.     Yeah.      I think to some degree if
17   they hadn't been down there at all, there would
18   be or if it's somebody that's familiar with
19   the -- the area.      I don't think as a -- I don't
20   want to lock it down as a -- as a definite thing,
21   but -- but yeah, you wouldn't -- you know, you
22   would -- you would probably team up with
23   somebody, say if it was their first time working
24   down there with somebody that had been -- but I'm
25   not going to say they had a firm policy of that.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 100


 1                  But, you know, in general, I
 2   wouldn't send two guys out there that -- that
 3   completely don't know what they are doing as far
 4   as all the different protocols and stuff, even if
 5   they probably -- even if they were guys that they
 6   could -- they could handle whatever they
 7   encounter but may not know how to document it and
 8   all because they are from -- from another area or
 9   something like that.          But, in general, yes, but
10   not as a firm policy, no.
11             Q.   Okay.      What about for -- what about
12   for -- two questions.          Let me ask this one first.
13                  Were there guys who were not
14   necessarily assigned to Troop N but who -- who
15   would work Troop N frequently?
16             A.   Yes.
17             Q.   Okay.      About -- of the people who
18   are coming in to supplement, what rough
19   percentage would you say are the guys that would
20   come in and work Troop N frequently?
21             A.   I don't know.           Some guys work more
22   often than others, but I -- I don't know.              I
23   would -- I would -- I would regularly see some of
24   the same -- some people more frequently than
25   others.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 101


 1          Q.   Uh-huh (affirmatively).
 2          A.   But I don't know if one was way --
 3   like they are always here and there.                You know, I
 4   saw this guy once.     I don't -- I don't -- it kind
 5   of would just vary of who -- who would -- who
 6   could get the -- the opening or whatever.
 7          Q.   Uh-huh (affirmatively).
 8          A.   I don't -- I don't feel comfortable
 9   giving an exact percentage.           You know, most of
10   the guys that they -- if that -- the guys that
11   like to work it would try to get on the list.
12   The guys that didn't, you might never see them.
13          Q.   Uh-huh (affirmatively).
14          A.   You know, so it just kind of
15   depends.
16          Q.   Okay.      So would you -- so I know you
17   don't want to give an -- an exact percentage, but
18   let me -- let me ask this:          Like more than
19   50 percent of the -- of the guys who were coming
20   in to supplement, would they -- would -- would
21   they be complete newbies to -- to New Orleans,
22   never -- never patrolled in New Orleans before?
23          A.   After we had been there for a while,
24   I would say yeah.     Most guys had -- had been
25   doing it fairly -- fairly regular.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 102


 1            Q.    Okay.      So including the -- the guys
 2   who are not technically assigned to Troop N?
 3            A.    Yeah.      They would probably work it
 4   fairly often when they could get down there.
 5            Q.    Okay.
 6            A.    You know, it's when they are off
 7   from their regular assignments, so it wouldn't --
 8   but --
 9            Q.    And when you say would get the slots
10   for overtime, was there any kind of preference
11   given to people who had previously worked in
12   New Orleans?
13            A.    No.     We had a -- we had a little
14   sign up, online sign up thing, and at a certain
15   date, it went out and it had different -- it had
16   different times and -- and dates and kind of
17   first come, first serve if you -- if you put your
18   name on it.    And as long as you -- you know, if
19   you put your name on it and never showed up or
20   something -- but in general, if there was no
21   reason why you shouldn't get it, it was kind of a
22   first come, first serve on that.
23            Q.    Okay.      So who -- when -- when
24   troopers are being paired up to go out, who's
25   making that pairing?
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 103


 1           A.      I think a lot of times the sergeant
 2   over the shift.       It was just the regular guys
 3   that would say, hey, you -- you with this one and
 4   that one.
 5           Q.      Uh-huh (affirmatively).
 6           A.      And then after a while, it's just
 7   kind of guys gravitated toward who they kind of
 8   worked with or gelled with; or some guys, they
 9   would just -- they would team up, or if one
10   wasn't there, we -- the sergeants more times than
11   not.   But -- but we were kind of flexible if guys
12   were comfortable working together and they did
13   well together, then it kind of almost became them
14   two guys always riding together.
15           Q.      Okay.    All right.         So was there any
16   effort to try and, you know, not -- not put
17   two -- two guys who are working overtime
18   together?
19           A.      No.     I -- I wouldn't say
20   specifically.     No, not that I recall.
21           Q.      Okay.
22           A.      I wouldn't specifically keep them
23   apart because they were on overtime and --
24           Q.      Was there any effort to try once --
25   once the body cameras came in, was there any
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 104


 1   effort to try to pair one person who had a body
 2   camera with someone who may not have a body
 3   camera?
 4             A.   I don't recall specifically.                 So I
 5   wasn't -- I wasn't there very long with the
 6   camera, so I don't know.            Not -- I don't recall
 7   anything specifically when I was there.
 8             Q.   Do you have --
 9                  Well, let me ask this.                  What -- what
10   is your understanding of why -- why the -- the
11   body cameras came in, why they started?
12             A.   I -- I don't know what prompted the
13   actual decision, but I -- I view it as a safety
14   measure for -- you know, for the -- it's just
15   an -- I mean, I don't know.              Everything --
16   everything's a camera now.             I -- I don't want to
17   venture to say what the motive was to initially
18   get them, but I don't know what came into the
19   decision, what -- what prompted the, yeah, it's a
20   good thing or not, you know, to have them.
21             Q.   Well, what is your -- what is your
22   opinion on the body cameras?              What is your
23   understanding?
24             THE WITNESS:
25                  Is it okay to give my opinion on
             BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 105


 1   that?
 2   MR. CANIZARO:
 3           Object to form.            If you want to give
 4   your opinion, go ahead.
 5   THE WITNESS:
 6           I -- I -- I mean, I don't -- I don't
 7   know.     I don't -- I don't -- I don't think
 8   I need to be on camera for everything I do
 9   in my job to -- to prove that I'm doing
10   the -- doing the right thing, but I'm not
11   bothered by having it either.                    I don't
12   know.     I'm kind of indifferent to it, to
13   be honest with you.             I just see it as an
14   evolution of the -- the way things are.                        I
15   assume I'm on camera.              I assume -- I hope
16   you-all aren't, but I assume, I mean, I
17   am, you know.
18           I -- I -- especially in this line of
19   work, I mean, you deal with the -- the
20   public all the time.              I -- from the time I
21   leave my driveway to the time I'm in my
22   house, I assume I'm on film.                    So honestly,
23   it really doesn't -- it really doesn't
24   bother me and -- and it can really --
25   really help you in many regards because
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 106


 1         people don't always tell the truth about
 2         their encounter --
 3         MS. CUMMING:
 4                  Uh-huh (affirmatively).
 5         THE WITNESS:
 6                  -- with police and -- and -- and so
 7         I think it could be -- could be a good
 8         thing.      I think more times -- I think more
 9         times than not it's going to show what our
10         true intentions are out there, you know,
11         and it's not something that I'm -- I'm
12         afraid of.        It's something I assume in the
13         French Quarter it's literally wall-to-wall
14         cameras.      So if you think that you are not
15         being taped, you are not real wise.
16                  So it's -- yeah, I'm indifferent to
17         it one way or the other.                I don't think --
18         I don't think I need it to do my -- I
19         don't think it's needed to -- to show that
20         I'm doing my job, but the fact that it's
21         there doesn't bother me.
22   BY MS. CUMMING:
23         Q.       And you started to touch on this a
24   little bit, but just to -- just to make sure I
25   understand.    What is your understanding of -- of,
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 107


 1   you know, the function of the cameras?
 2          A.   I would -- I -- I think it's -- I
 3   think it's -- I mean, obviously for the general
 4   public, it's their -- you know, it's them to
 5   check against what you are saying as being the
 6   trooper; but I look at it more as a way to -- to
 7   show that what you are doing is truthful and --
 8   and it could be really to save -- it could help
 9   you safety-wise.    You know, if you get out of the
10   car and that little red light is going on, that
11   guy might think twice before he tries -- you
12   know, if it's you and you are in the middle of
13   nowhere with this guy, he can know that, hey, if
14   I try to attack this officer, then it -- you
15   know, it could be on -- it could be evidence of
16   that happening.
17               So I think -- I think by and large,
18   it could be evidence to help you and then it
19   could vindicate you when things aren't always
20   put -- put forth, but -- but I don't know.
21   Again, I don't -- I don't think I need that to
22   prove I'm telling the truth, but I don't -- it
23   doesn't bother me that it's there --
24          Q.   Okay.
25          A.   -- you know.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 108


 1          Q.      Okay.      So do you -- well, do you
 2   know why Troop N was the -- the first of the
 3   troops to get the -- the body cams?
 4          A.      They didn't -- they didn't
 5   specifically -- my interpretation is that
 6   that's -- there's a lot more activity that, you
 7   know, like I say, we -- we pretty much embedded
 8   over there in NOPD on a, you know, regular troop
 9   that doesn't have just -- just the nature of what
10   the calls are and what it is, you're -- you're
11   more likely -- it's just reality is you are more
12   likely to have use-of-force encounters and things
13   like that just because the nature -- nature of
14   big city police and as opposed to if you are in a
15   rural area and you might only deal with three
16   people all night long.           You know, you deal with
17   three people in two minutes in -- in New Orleans,
18   so it's -- it becomes common sense why it's to be
19   used in the city other than some of the more
20   rural areas.
21          MS. CUMMING:
22                  Okay.      And turning to what's been
23          previously marked as Exhibit 41, we have
24          got what is referred to as the mobile data
25          terminals and mobile video audio reporting
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 109


 1           equipment.
 2          (Document tendered.)
 3   BY MS. CUMMING:
 4           Q.     If I just refer to this as the dash
 5   cam policy, will that --
 6           A.     I can --
 7           Q.     -- make sense?
 8           A.     I can live with that, yes, ma'am.
 9           Q.     Okay.      So I want to ask generally
10   what is your understanding of how the state
11   police use dash cams generally?
12           A.     Generally, my understanding is the
13   vehicles that have dash cams, when you -- when
14   you activate, they are utilized when making
15   traffic stops.      They -- they -- and I believe --
16   again, I'm not a technical whiz and I had -- it's
17   been a while since I dealt with them, but the --
18   my understanding is when you turn on your lights,
19   your blue lights, your -- the camera's
20   activated --
21           Q.     Okay.
22           A.     -- and it documents it.                 It's --
23   it's -- it was the technology before the body
24   cam.   You know, it's -- it's the body cam for the
25   car.
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 110


 1             Q.     Okay.      So it's the body cam for the
 2   car.    Okay.    So -- and that kind of leads into
 3   the next question of, you know, when -- when --
 4                    Actually, let me back up and ask
 5   this.     You said it's for the vehicles that are
 6   equipped with dash cams.              What vehicles are
 7   equipped with dash cams and which ones are not?
 8             A.     Again, I'm not going to recall
 9   specifically on a trooper.               A trooper assigned in
10   uniform at a troop on patrol is going to have a
11   dash cam.       A trooper that doesn't normally -- is
12   not normally assigned a marked unit that checks
13   out a pool car, which is like an extra old car,
14   depending on availability and depending on those
15   things.    I don't recall if the pool vehicles at
16   Troop N, to be quite honest with you sitting here
17   today, had those, but it would not surprise me if
18   some pool vehicles did not have them just because
19   they are the older cars that are not prioritized.
20             Q.     Uh-huh (affirmatively).
21             A.     They wouldn't generally have that
22   equipment if they didn't have enough extra ones,
23   so -- so yeah, any -- any -- any unit that's
24   assigned to a trooper would have -- would -- I'd
25   be surprised if they didn't have one, unless it
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 111


 1   was malfunctioning and getting fixed or something
 2   like that.   We had extra -- we had pool vehicles
 3   at Troop N in various degrees of age and I don't
 4   recall to what extent they had those or not.
 5          Q.     Okay.     And when you say some -- a
 6   vehicle that's assigned to a trooper, does that
 7   include marked and unmarked vehicles?
 8          A.     No.     No unmarked units -- no
 9   unmarked cars have cameras in them.
10          Q.     Okay.     All right.          And when troopers
11   would be working overtime and coming into
12   New Orleans, would they bring their assigned
13   vehicle with them to New Orleans?
14          A.     Yes.
15          Q.     Okay.     And so that assigned vehicle
16   would have a dash camera in it?
17          A.     If -- if they were a uniformed
18   patrol, a uniformed trooper.            Now, if a detective
19   came in that had an unmarked vehicle, for
20   example, and they had to check out a pool
21   vehicle, it could potentially not have one if it
22   was an old car that they were issued they were
23   using for those -- those purposes there, if their
24   every day unit is not a marked police car.
25          Q.     Okay.     So you talked a little bit
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 112


 1   about how the state police would use these dash
 2   cams generally.   How were they being used in
 3   New Orleans specifically?
 4          A.   I think it would be -- I think it
 5   would be the same way -- same way that the other
 6   troops would handle that.
 7          Q.   Okay.      So, and what is your -- what
 8   is your understanding of when a dash cam
 9   should -- should be turned on, either with the
10   lights or is there a manual way to turn it on --
11          A.   Yeah, I think so.
12          Q.   -- without the lights?
13          A.   And, again, I don't know.               There may
14   be various versions of it.          I -- I'm really not
15   real knowledgeable about the technology.              But
16   yeah, when -- whenever you are -- whenever you
17   are initiating an activity with a member --
18   member of the public --
19          Q.   Uh-huh (affirmatively).
20          A.   -- turn it on until such time that
21   that situation is -- is, I guess, de-escalated or
22   it's -- you know, everything is kind of -- it's
23   showing that it's not going to be -- it's --
24   everything is going to be consensual and you go
25   about your business that some -- you know, if
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 113


 1   you -- you going to make an arrest on the side of
 2   the road and you'll be sitting out there for an
 3   hour waiting for a tow truck, I think at that
 4   point that the situation's under control, at some
 5   point I think you -- turning it off would be
 6   fine; but while you're engaging in that initial
 7   reason why the encounter is taking place, the
 8   unit should be activated.
 9          Q.   Okay.      And that would apply
10   universally in New Orleans out on the road that
11   that's the policy --
12          A.   Yeah.      If you --
13          Q.   -- and that applies everywhere?
14          A.   If you are equipped, if you have
15   that available to you, I would say yeah.
16          MR. CANIZARO:
17               Can we take a quick break?
18          MS. CUMMING:
19               Yes.
20        (A short recess was taken at 11:27 a.m.)
21          MS. CUMMING:
22               We can go ahead and get started.          So
23          I want to show you what we are going to
24          mark as Exhibit 72.
25        (Exhibit 72 marked and tendered.)
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 114


 1   BY MS. CUMMING:
 2          Q.       This is going back to the question
 3   of the -- the body cams that we were talking
 4   about earlier.    Take a look at this.              Is this
 5   something that you have seen before?                So it looks
 6   like it's an e-mail, it looks like, from
 7   Lance Kennedy or, sorry, from Darrin Naquin to
 8   Lance Kennedy and it's the Troop N roster,
 9   correct?
10          A.       Yes.    I have -- I've never seen this
11   e-mail, but that's what it appears is what you
12   are saying is the case.
13          Q.       Okay.    And it's got the -- the list
14   for Troop N, correct?
15          A.       Correct.
16          Q.       All right.     And it looks like it's a
17   training list?
18          A.       Correct.
19          Q.       Okay.    Do you know what this
20   training is for?
21          A.       My guess is this is what I spoke of
22   when they came and gave us the orientation on the
23   body cameras.     I don't -- I believe Lance Kennedy
24   is an academy person who was part of the -- the
25   rollout of the cameras, and it looks like -- it
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 115


1    looks like this is all the -- the Troop N
2    personnel.     So I think it would have been
3    something where, okay, everybody had to come in
4    for -- for this.        So I'm guessing it's when they
5    issued out, the -- the day they issued out
6    those -- the cameras that I spoke of when we had
7    to go to the -- to the office.
8             Q.     Okay.      So, and we have got -- do --
9    do you see your name on here?
10            A.     I do.
11            Q.     Okay.      And you are listed as N4,
12   correct?
13            A.     Correct.
14            Q.     And that N in the beginning of that
15   is -- indicates the troop assignment?
16            A.     Correct.
17            Q.     Okay.      There are a couple that are
18   not N.     So Thomas Bellue; John Cannon; May,
19   Roger May, it looks like; and Brooke Hebert
20   looked like they are all A.
21            A.     Yes.
22            Q.     Correct?
23            A.     Yes.
24            Q.     Okay.      Do you know why it would be
25   that there would be -- and if -- if they have
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 116


 1   that A designation, are they assigned to Troop N?
 2           A.   I think -- I think in some cases
 3   some of the troops -- like Troop A is the
 4   Baton Rouge area; and in some cases they
 5   didn't -- they would send somebody for a period,
 6   like a rotation and they would -- they would go
 7   back to the troop.      So I think until -- and I
 8   wasn't -- I wasn't in charge of issuing the N
 9   numbers or anything, but I think -- I think if
10   somebody wasn't going to be there necessarily
11   permanently or if their troop wasn't giving them
12   up permanently, they would just -- they would
13   stick with their regular number because they were
14   ultimately going to be going back to Troop A.
15           Q.   Okay.
16           A.   So they may have been working
17   Troop N on a daily basis, but -- but that troop
18   hadn't said, okay, you got them, now you keeping
19   them.   So they wouldn't necessarily issue them an
20   N plate because they weren't sure at that point
21   yet that they were going to be a permanent
22   Troop N person.
23           Q.   Okay.
24           A.   And so --
25           Q.   All right.         But they were on sort of
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 117


 1   a long long-term detail?
 2           A.   Yeah.      I would say that's -- that's
 3   pretty accurate, yes, ma'am.
 4           Q.   Okay.      And so this is from
 5   January 4th of 2017, correct?
 6           A.   Correct.
 7           Q.   All right.         And I'm -- I'm looking
 8   back.   You left Troop N in August of 2017,
 9   correct?
10           A.   Yeah.      In -- in August of 2017, I
11   was back in CID, but there was several months
12   prior to that that I would have been, you know,
13   Troop N but working in a plainclothes capacity.
14   So I have to do a little homework on exactly
15   how -- how several months prior to that
16   August 2017 I was still part of Troop N, but I
17   wasn't a uniform assignment any longer.
18           Q.   Okay.
19           A.   So, you know, if you back up August
20   maybe two or three months, I wouldn't have been
21   dealing with the body worn stuff like toward --
22   I'd be guessing, but maybe June, July, and August
23   or May, June, July, something to that effect.
24           Q.   Okay.
25           A.   But -- but yes, I was completely
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 118


 1   gone from Troop N in August of 2017.
 2           Q.    Okay.      So you would have had
 3   conservatively maybe five months with the body
 4   cameras?
 5           A.    Probably.         I was probably on the --
 6   on the high end probably about five months.
 7           Q.    Okay.
 8           A.    So that's -- that's probably pretty
 9   accurate, yes, ma'am.
10           Q.    Okay.      So five months you were
11   dealing with the body cams.             Okay.         And are you
12   aware of any other troops that were -- that were
13   issued body cameras or that -- that participated
14   in this January training?
15           A.    Not that I'm aware of, no, ma'am.
16           Q.    Okay.      Okay.       I want -- and let me
17   ask this.    When you -- so everybody's issued the
18   body cameras, so they started to use them from --
19   from this date, from this January 4th date pretty
20   much?
21           A.    That's my recollection, yes, ma'am.
22           Q.    Okay.      So everybody's wearing them
23   from January 4th on?
24           A.    I believe so.
25           Q.    Was there any -- you talked about
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 119


 1   the pooled cars.     Were there any pool body
 2   cameras that would be available for anybody
 3   coming in?
 4           A.   Not that I recall.
 5           Q.   Okay.
 6           A.   No, not at -- no.
 7           Q.   Do you know why that would have
 8   been?
 9           A.   No.     I don't know if they only had a
10   certain amount in at that point and not
11   everybody -- not everybody was issued one yet
12   individually, so my assumption is they didn't
13   have extras at that point.
14           Q.   Okay.      Okay.       So there was no -- if
15   you were not on this list, then you -- and -- but
16   you were working in -- in New Orleans.               You
17   wouldn't have had a body camera --
18           A.   That's my recollection --
19           Q.   -- correct?
20           A.   -- yes, ma'am.
21           Q.   And when you left Troop N -- well,
22   let me ask this.     When you were working in a
23   plainclothes capacity at Troop N, were you using
24   a body camera?
25           A.   No, ma'am.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 120


 1          Q.   Okay.      And when you left Troop N to
 2   go to BOI, were you -- did you bring your body
 3   camera with you?
 4          A.   No.     I ultimately gave it to the
 5   lieutenant that took that role that I was in.
 6          Q.   Okay.
 7          A.   But no.        I gave -- I gave it up.
 8          Q.   Okay.      All right.
 9          MS. CUMMING:
10               Okay.      So I want to show you what's
11          been previously marked as Exhibit 18.
12        (Document tendered.)
13   BY MS. CUMMING:
14          Q.   And this is the pursuit and -- and
15   road block policy from the Louisiana State Police
16   policies and procedures, correct?
17          A.   Okay.      Yes, ma'am.
18          Q.   Okay.      And we can -- we can get into
19   some of the details of this, but -- but just to
20   your knowledge and understanding, when would a
21   road pursuit be appropriate?
22          A.   You mean to pull over a vehicle and
23   they fled rather than pulling over?
24          Q.   Any time.
25          A.   Yeah.      When -- you know, if
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 121


 1   you're -- if you're attempting to pull them over
 2   for a legitimate reason and they don't -- they do
 3   not stop and -- and then you are justified in
 4   pursuing at that point.
 5          Q.     Okay.      So it's -- it's any -- if
 6   there's any legitimate reason for a stop and the
 7   person doesn't stop, then -- then a pursuit would
 8   be authorized under this policy; is that correct?
 9          A.     Well, it may be -- it would maybe be
10   initiated, then it would be up for the supervisor
11   to determine various factors to see if it was --
12   if it's worth allowing it to continue or to
13   potentially break it off for various -- various
14   reasons.
15          Q.     Okay.      And you said, you know, that
16   the supervisor could break it off for various
17   reasons.    Tell me -- tell me what some of those
18   reasons might be.
19          A.     The traffic at the -- you know, at
20   the time of day, the traffic control speeds,
21   what's the initial -- what information do you
22   have on the initial stop.            You know, is it -- is
23   it relatively minor in nature.               And you're -- you
24   know, you're not going to go 200 miles per hour
25   on the shoulder of the road in -- on the high
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 122


 1   rise in bumper-to-bumper traffic if, you know,
 2   the guy's got an expired driver's license.                  But,
 3   you know, if there's a body in the trunk, you
 4   probably might risk it, so you just weigh out
 5   what -- what the violation might be.                   I don't
 6   mean to be lighthearted about it, but what -- you
 7   weigh out what the violation is or what you know
 8   at that time the violation is, you weigh that
 9   against safety to the general public, you know.
10           Q.      Okay.     And so what are some of the
11   risks that are associated with a driving pursuit,
12   road pursuit?
13           A.      A pedestrian, vehicle crash, whether
14   it's the police or the -- or the suspect, and
15   injuries that -- with that, general public
16   pedestrians, you know, getting hit, things like
17   that basically, just injury, safety-type
18   purposes.    That would be my primary concern, you
19   know.
20           Q.      Okay.     And so we are talking about
21   road pursuit in a car.           What about a foot
22   pursuit, when would a foot pursuit be
23   appropriate?
24           A.      A foot pursuit generally would
25   happen if you -- you know, if you -- you
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 123


 1   observe -- and obviously, that's a little bit
 2   different because you don't have the inherent
 3   danger with, you know, vehicles moving at a
 4   hundred -- at high speeds.
 5               But if you -- if you observe --
 6   if -- you know, if I were to be on foot patrol
 7   or -- or vehicle patrol and I thought I
 8   observed -- observed something that made me
 9   believe a crime may be taking place that would --
10   that would give me a legal reason to encounter an
11   individual and felt pretty strongly about those
12   indicators and then he -- he ran from me, I
13   would -- I would be justified in chasing them
14   and -- and attempting to catch and detain them
15   for -- for investigative to -- to further see why
16   did they -- why did they run.
17               Generally speaking, you don't just
18   run from the police if you are -- so it would
19   be -- you know, it would be based on some
20   observations that you made.
21          Q.   Okay.      And so is there any
22   distinction between like a road pursuit and a
23   foot pursuit in your understanding?
24          A.   Yeah.      Yeah.       I equate those --
25   those -- the -- the -- the things I mentioned as
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 124


 1   a vehicle pursuit, whether there was different
 2   injuries and things like that could take place.
 3   I don't know of -- I don't know of a time when --
 4   I mean, a foot pursuit's not going to happen for
 5   30 minutes where you -- you know, you're probably
 6   going to end up in a situation where are they
 7   jumping a fence and they will be setting up a
 8   perimeter kind of type situation.
 9                 You know, a supervisor's rarely
10   going to come into play where like I got to
11   decide to cut off a foot pursuit or not.                Like,
12   you know, after two blocks, everybody's sucking
13   wind and the guy's like hiding in the -- on the
14   roof or something and we setting up.
15                 So those things I mentioned don't
16   really apply to a foot pursuit.               You know, a foot
17   pursuit is just trying to catch up to them to
18   further investigate what you got.                 It's not --
19   you know, you don't have primary units and
20   secondary units and, you know, how's the traffic
21   and all.    It's kind of a different animal than --
22   than those guidelines for vehicle pursuit.
23          Q.     Okay.      Is there any policy -- you
24   were talking about some of the differences
25   between, you know, what's in this pursuit policy
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 125


 1   and -- and how a foot patrol happens.                 Is there
 2   any policy on foot patrol --
 3          A.     I'm not --
 4          Q.     -- or foot pursuit?
 5          A.     Specifically not that I'm aware of,
 6   no.
 7          Q.     Okay.      And is there any training
 8   that -- that troopers get either at the academy
 9   or in-service on foot pursuits?
10          A.     No, not -- not specifically outside
11   of our regular training, our, I would say,
12   in-service.   There was times when we may have had
13   specific training to go to New Orleans, but I
14   don't recall anything specific for pursuits.
15          Q.     And -- and just -- just so that I'm
16   clear, that the times that you had talked about
17   sort of in the early 2000s, that there might have
18   been some -- some trainings offered?
19          A.     Yeah.
20          Q.     Prior to going to New Orleans, do
21   you remember if that included foot pursuit?
22          A.     I don't recall specifically.
23          Q.     Okay.      And so you talked a bit about
24   that the -- your understanding of the state
25   police policy is that if there's a proper reason
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 126


 1   to initiate a vehicle stop and the vehicle
 2   doesn't stop, then a road pursuit can begin and
 3   then the supervisor -- well, tell me about the
 4   supervisor's role --
 5          A.   Yeah.
 6          Q.   -- in that.
 7          A.   The supervisor would come on the air
 8   and you -- you would ask questions -- you would
 9   first in the -- in the -- in the case in
10   New Orleans, often times we would -- we would get
11   on the air and say it's a trooper, we are
12   authorizing a pursuit, and then we would kind of
13   come on the air and -- and determine whether to
14   allow it to go on and we would -- we would ask
15   what's the road conditions, what are the speeds
16   and things like that, and -- and -- and you --
17   you would be the authority if it -- if you cut it
18   off.
19               Now, the trooper's got the ability,
20   they are there, so they could -- they could break
21   it off at any time if they feel they -- if they
22   feel they need to, but you -- you would be asking
23   those questions about the -- you know, the
24   pedestrians in the -- in the area, what speeds
25   are you-all at, what's the traffic -- traffic
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 127


 1   conditions and -- and things like that and you --
 2   and you from the radio would either cancel it or
 3   allow it to continue.
 4             Q.   Okay.      So I want to unpack that a
 5   little bit, so help -- maybe -- maybe just walk
 6   me through this.
 7                  So you are a trooper in New Orleans,
 8   someone has pulled away from an attempted stop,
 9   and you are engaging in a vehicle pursuit.             What
10   do you do next?
11             A.   You would get on there and say some
12   indication, you know, that there's signal codes
13   that would indicate a pursuit, but there's
14   also --
15             Q.   Let me -- let me interrupt you right
16   there.
17             A.   Uh-huh (affirmatively).
18             Q.   When you say "get on," "get on the
19   radio;" is that correct?
20             A.   Yes.      Well --
21             Q.   Okay.      And get on -- what channel
22   would you get on?
23             A.   In a -- in a -- in a situation like
24   that, I would -- it would be NOPD's channel --
25             Q.   Okay.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 128


1           A.    -- because you're -- you're --
2    you're -- that's the radio you're on and clearly
3    that's -- that's what everybody's monitoring.
4    You are going to have everybody coming to you.
5           Q.    Okay.
6           A.    So you are not like calling your
7    buddy on the cell phone and saying the guy's
8    running from me.
9           Q.    Uh-huh (affirmatively).
10          A.    You are on the big channel with the
11   dispatcher and -- and supervisors from NOPD,
12   supervisors from us.       Everybody can hear -- hear
13   what's going on.
14          Q.    Okay.      And when you say "the
15   dispatcher," are you referring to the NOPD --
16          A.    Yes.
17          Q.    -- dispatcher?
18          A.    Yes.     In a --
19          Q.    Okay.
20          A.    -- in a Troop N situation, yes.
21          Q.    Okay.      All right.         So -- so you get
22   on the radio, you make a call out over the NOPD
23   channel that -- and -- and what -- what --
24          A.    Yeah.
25          Q.    -- what is included in that call?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 129


 1            A.    Yeah.     You would -- you would -- you
 2   would have -- you would have called in your stop;
 3   hey, I'm stopping a car at such and such, Canal
 4   and whatever and such and such or whatever; hold
 5   on; it doesn't look they are stopping.                Okay.
 6   They not stopping; we in pursuit.                 Or you might
 7   say a code request, an air cleaner.
 8                  And so 1028 is generally a layman's
 9   term for pursuit, but it's -- it's really
10   requesting everybody stay off the air, we --
11   we -- we dealing with a -- with a vehicle
12   pursuit.
13            Q.    Okay.
14            A.    And -- and then from there, you just
15   start monitoring it.         You know, you start asking,
16   well, what -- what -- you know, what are you
17   chasing him for.       You might have just ran a plate
18   and the car came back stolen or they may have --
19   it could have been a number of scenarios.                They
20   may have put out a BOLO earlier in the night of
21   an armed robbery vehicle, you know, a green such
22   and such has been doing armed robberies back
23   here.    You -- you find one fitting that
24   description, all of a sudden they running from
25   you.    It's a possibility you got, you know, some
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 130


 1   bad guys that are running from you, so you --
 2   you -- they -- they transmit that that pursuit's
 3   happening, you get it, and -- and then you are --
 4   you're following guys that responded to them.
 5               What we -- we normally do is once
 6   you have two -- two units involved in it, that
 7   secondary -- that secondary guy that gets
 8   involved will handle radio transmissions so the
 9   guy -- the lead guy can concentrate on -- on
10   driving.
11               And then from there you just -- you
12   try to ascertain why they -- why you -- why you
13   stopping them in the first place.               It might be
14   that -- that BOLO that you handed them in and --
15   and that the 8th District sent over and it might
16   be some really -- you know, some bad things or --
17   or it could be somebody that don't have their
18   driver's license.     You got to weigh those things
19   out why are they running from you, and sometimes
20   you pulling them over for something minor, but
21   they really did do something bad.
22               So you never really know 100
23   percent, but you -- you know, there's more than
24   just the minor thing that they are running for
25   could be really serious, but all those other
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 131


 1   things come into -- come into play that they --
 2   that they -- whether you allow it to go on or
 3   not.
 4          Q.   Uh-huh (affirmatively).
 5          A.   You know, because if it's something
 6   real bad and you cut it off, they go somewhere
 7   else and -- and kill ten people and you broke it
 8   off; but you don't break it off and they -- you
 9   know, so you kind of really have to weigh the
10   pros and cons of the situation.
11               At some point, if they do pull over
12   and we do what we call a felony vehicle stop
13   where you are basically calling everybody out of
14   the -- you know, giving verbal orders and you
15   getting everybody out of the car until you can
16   safely have everybody handcuffed, nine times out
17   of ten they going to at some point bail out of
18   the car and it's going to become a foot -- a foot
19   pursuit at that point --
20          Q.   Uh-huh (affirmatively).
21          A.   -- where you try the best you can.
22   They going to get -- they going to start jumping
23   fences and go somewhere, so you going to try to
24   get a perimeter -- establish a perimeter.           You
25   may call for a K-9; you may, you know, just get
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 132


 1   extra people out there; and you may -- and you
 2   may or may not catch them ultimately, but that's
 3   generally how it happens.            You know, once they --
 4   you pulling them over for some reason that --
 5   that they -- that they -- you became aware of
 6   them, you know, whether you ran, you know, the --
 7   the license plate.       You know, a lot of these
 8   temporary plates are more -- very often they will
 9   have counterfeit inspection stickers, things that
10   are minor traffic violations, but often times
11   it's stolen cars and things that they put these
12   things on.
13                 So that's -- a lot of times it's
14   stolen cars that initiate -- that initiate it and
15   it's just weigh -- it's weighing out the -- you
16   know, weighing out the risk of injury that, well,
17   you let him go and try to catch him another time.
18   So in general, that's kind of how it -- how it
19   goes down.
20          Q.     Okay.      And when -- when you are
21   talking about sort of what you are weighing, the
22   supervisor -- the supervisor who is listening on
23   the radio who's not necessarily -- well, let me
24   ask this.    Is the supervisor involved in the
25   actual pursuit?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 133


 1             A.   Well, you usually -- usually not.
 2   You may be responding and trying -- trying to get
 3   there; but I guess you could, you know, if you're
 4   out, if a sergeant or a lieutenant's out, you
 5   know, he's patrolling, he sees something, it --
 6   it -- it could be him.           You know, at that point
 7   somebody else is.        So another supervisor, they
 8   kind of jump in and take that roll, or at that
 9   point you just use your own discretion whether,
10   you know, the same things you would be asking the
11   guy, if it's not you, if it is you, you thinking
12   of those -- thinking of those -- those same
13   things.
14             Q.   So if it's a supervisor that's
15   engaged in the pursuit, is -- is that -- is
16   there -- is there someone that that supervisor is
17   calling to -- to say, hey, you know, I'm -- I'm
18   doing this?
19             A.   You would probably be putting it
20   out.   You know, you would probably be saying,
21   okay, now I'm at speeds of this.
22             Q.   Uh-huh (affirmatively).
23             A.   You know, if -- if I'm the -- if I'm
24   the lieutenant and it's happening, it's late at
25   night, just I could be the highest ranking person
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 134


 1   at -- working at the -- at the time, you know.
 2   So late at night it's unlikely a captain above
 3   would be out there, so I would probably just make
 4   the call.   But most times if you the highest guy,
 5   I'm -- I'm -- you know, I'm not necessarily going
 6   to be the guy out stopping ten people or
 7   whatever.
 8          Q.       Uh-huh (affirmatively).
 9          A.       I'm just kind of overseeing
10   everything; because in the event of that, you
11   want to be kind of separated from the situation
12   to make those -- those judgment calls and stuff.
13          Q.       Okay.   So -- so have you yourself as
14   a lieutenant been involved, like, you know,
15   received radio traffic or radio call about a
16   pursuit, have you been involved in asking those
17   sorts of questions about, okay, what are the
18   conditions --
19          A.       I have a lot of --
20          Q.       -- what is he doing?
21          A.       A lot of times they will start
22   putting that -- they are -- they are -- they know
23   and they are putting it out, but -- but yeah, I
24   have -- I have -- I have been on occasion where
25   pursuit's kicked off when I've been there,
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 135


 1   been -- been working.
 2            Q.   Okay.      And did that happen when you
 3   were at Troop N in New Orleans?
 4            A.   Yes.
 5            Q.   Okay.      About how many times?
 6            A.   It would be sometime -- sometimes if
 7   a sergeant's already out and about, he may take
 8   that -- take that role and I'm just kind of
 9   monitoring that the sergeant's doing that thing.
10   They may have me specifically getting on the air
11   and asking about those things maybe two or three
12   times.
13            Q.   Okay.      And --
14            A.   Yeah.
15            Q.   And how many times were you
16   monitoring, you know, what -- how the sergeant
17   was handling the situation?
18            A.   Probably a few more than that.                   You
19   know, it -- I could guess.            I don't know.
20   Maybe -- maybe ten or so.            I don't know.       I'm
21   just kind of guessing.          You know, it's -- it's a
22   long -- vehicle pursuits happen, but not -- you
23   know, a lot of times it's -- it kind of initiates
24   and then they run out of the car.                 It's kind of
25   by the time you really are establishing that
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 136


 1   role, it's kind of ended.           You know, they -- they
 2   go a block and they jump out the car and run and
 3   things like that, but on occasion you'll get
 4   the -- they get on I-10 and it's -- it's on for a
 5   while, you know, and that's when you really got
 6   to kind of -- because just in nature the
 7   geographics of the French Quarter, long pursuits
 8   are not really going to happen unless they make
 9   it to the interstate or something like that.
10          Q.    Uh-huh (affirmatively).
11          A.    Today, it's just -- it's not real
12   possible.   It's a tight grid of, you know -- but
13   pursuits happen, you know.
14          Q.    In the French Quarter?
15          A.    Yeah.
16          Q.    Okay.      Vehicle pursuits in the
17   French Quarter?
18          A.    Yeah.      But more than likely, they
19   going to -- I mean, they will pull away onto, you
20   know, your Esplanade or, you know, the river,
21   Decatur and all.     You know, you -- rarely you
22   going to be in -- in where all the pedestrians
23   and people are in or they barricaded areas where
24   there's no vehicles and all; but yeah, in and
25   around that French Quarter area, you have vehicle
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 137


 1   pursuits.
 2          Q.   Okay.      When you have been -- when
 3   you've been on the radio and when you've been the
 4   one asking -- asking the questions, have you ever
 5   terminated a pursuit?
 6          A.   I do not recall one that I've
 7   terminated down there.
 8          Q.   When you have been listening in on
 9   the sergeant's, kind of monitoring the pursuits,
10   have you ever heard a sergeant terminate a
11   pursuit?
12          A.   Not that I recall, not that I recall
13   a specific incident, no.
14          Q.   Okay.      Has a trooper in any of the
15   pursuits that -- that you were -- were listening
16   in on on the radio, has the trooper ever
17   terminated a pursuit?
18          A.   Not that I recall specifically, no.
19          Q.   Okay.      And are you aware of any
20   pursuits during your time at LSP that were
21   terminated just generally?
22          A.   I'm sure there has, but I can't -- I
23   can't point to a specific one that I recall when
24   I was on duty.
25          Q.   Okay.      All right.          So I want to --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 138


 1   let me see where I want to go next.                   So are --
 2   have you had any opportunity to review any of the
 3   NOPD policies?
 4          A.     No.
 5          Q.     Okay.      And have you had any
 6   opportunity to talk with -- with anybody at NOPD
 7   or at LSP who happens to love reading NOPD
 8   policies or anybody who's read any of the NOPD
 9   policies about -- about what the NOPD policies
10   talk about?
11          A.     No.
12          Q.     Okay.      And are you familiar with any
13   of the, you know, parameters of the NOPD road
14   pursuit policy?
15          A.     No formal policies, no.
16          Q.     Okay.      What about informal policies?
17          A.     I think the general understanding is
18   that they don't pursue.          I don't know that that's
19   an across the board policy or just -- you know,
20   so yeah.    I -- I'm not going to speculate what
21   their -- but I think in general they don't pursue
22   very often, but I don't know to what level that's
23   kind of an understanding or written policy.                  I
24   really have no idea.
25          Q.     Okay.      So, but you're -- let me ask
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 139


 1   this.   In your experience in New Orleans, would
 2   state police pursue for things that NOPD would
 3   not pursue?
 4           A.    Well, if they -- yeah.                  I mean, I
 5   think the understanding was they generally didn't
 6   pursue and we generally will if -- if we feel
 7   it's warranted.
 8           Q.    Uh-huh (affirmatively).
 9           A.    But, again, policy-wise, I don't
10   know.   In practice, I think so, yeah.
11           Q.    Okay.      And let's look to -- well,
12   let me -- let me ask this.            In the state police
13   policy, are -- are you allowed to break traffic
14   laws in the course of a pursuit?
15           A.    Yes.      Well, you have -- you have
16   your -- your standard guidelines with a, you
17   know, Code 1, Code 2, code -- those -- those
18   things, so I'd have to review exactly what; but
19   if you were -- there would be an impervious Code
20   2 situation, you can exceed the -- exceed the
21   speed limit and -- and -- and disregard traffic
22   controls as -- you know, if you T-bone somebody
23   in the intersection, it's still your fault, but
24   you have the latitude to use discretion in doing
25   that example, going through a red light if -- if
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 140


 1   you can't -- just it's -- it's not -- doesn't
 2   give you magic power to just blow through things
 3   and you are not going to hurt anyone, so -- so
 4   yeah, you can.
 5             Q.     And you were talking about Code 1,
 6   Code 2, Code 3.        Help me understand that.
 7             A.     And, again, this is going back like
 8   to when I first started in New Orleans, the Code
 9   1 is -- it's not an emergency, just proceed
10   normal.
11             Q.     Uh-huh (affirmatively).
12             A.     You know, Code 2 is I believe you
13   could exceed the speed limit by as much as -- as
14   10 miles per hour, maintaining traffic as -- as
15   you can.       I'd have to really review that, but
16   it -- it -- as things are more emergency, you
17   have a little latitude on how quickly you respond
18   and more latitude you have to -- but exactly the
19   verbiage, it's -- it's probably been 20 years, so
20   I don't want to speculate exactly.
21             Q.     Uh-huh (affirmatively).
22             A.     But you do have some discretion
23   as -- as the situation is more heated, you know.
24             Q.     Okay.      So -- so the more -- how to
25   phrase it.      Is it fair to say that the more
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 141


 1   concern there is about -- well, no.                 Let me -- as
 2   you put it, the more heated the situation is,
 3   the -- the more discretion you have; is that
 4   correct?
 5          A.   The more emergency a situation, you
 6   know, if you are responding to somebody getting,
 7   you know, hurt or something like that, you're --
 8   you're not expected to just, you know, finish
 9   lunch and get there whenever, so it's -- it's
10   you -- you can escalate your response as the
11   situation gets -- necessitates.
12          Q.   Okay.      Okay.       So if it's -- if it's
13   a bad brake tag but the license plate is coming
14   back as not stolen, it's just an expired brake
15   tag or something, would -- but the person just
16   doesn't stop for whatever reason, what code would
17   that fall under?
18          A.   Well, I think you can, if they are
19   just not -- if they are just not stopping, then
20   you're not going to -- you're probably not going
21   to be in a high speed situation.              You are going
22   to follow behind them, put on the radio; and if
23   you have that somebody, an very elderly person
24   that's just clueless of your -- you being back
25   there and you might follow them five miles to
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 142


 1   their driveway and they didn't -- they didn't see
 2   you.   So you are not in a pursuit, but they are
 3   not stopping.     But if that paper plate in there,
 4   like, you know, they going to war over it, there
 5   might be a body in the trunk too, you know.
 6           Q.      Uh-huh (affirmatively).
 7           A.      So the -- the actual speed on what
 8   you are allowed, it's -- it's more the discretion
 9   of what the weighing out what danger there is to
10   the general public or even that -- even that --
11   that suspect.
12           Q.      Okay.
13           A.      So if they are just not stopping,
14   you -- those things are probably not going to
15   apply because you are going to be sitting behind
16   them going, okay, now she's pulling into
17   Walmart's parking lot.           You going to go out and
18   talk to her.
19                   If that paper plate calls for them
20   to do all kind of crazy stuff, it's probably
21   more -- more -- you know, probably more to it.
22   So I think all of those, is it worth it to --
23   is -- is what they did worth you breaking it off
24   or -- you know, because it could be -- if it's
25   real bad, you could be potentially liable for
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 143


 1   letting that -- cutting -- you know, if you cut
 2   something off and -- and they really just did
 3   something heinous --
 4             Q.   Uh-huh (affirmatively).
 5             A.   -- it's just one of those fluid
 6   situations that, you know, it -- it's so many
 7   variables to it; but -- but I think you got to
 8   weigh out what are they doing, something where
 9   some innocent person is going to get hurt and you
10   could just say we will get them another day, or
11   they did something to the point where if we let
12   them go and try to get them tomorrow, then, you
13   know --
14             Q.   Okay.
15             A.   But I hate to be so hypothetical,
16   but it really is just, you know --
17             Q.   Okay.
18             A.   -- that many possibilities.
19             Q.   Okay.      And so you were talking about
20   kind of going through red lights and speeding.
21   Is there ever a situation when going the wrong
22   way down a one way would -- would be an
23   appropriate response or -- or be something that
24   could happen in a pursuit?
25             A.   I think it potentially could if --
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 144


 1   depending on, you know, 5:00 o'clock in the
 2   morning and everything's a ghost town and you
 3   going -- you going up a half a block because I
 4   think you could -- you could -- you could explain
 5   why that was -- that was -- I wouldn't out of
 6   hand say that that's not okay.
 7          Q.       Okay.    So, but that -- but that
 8   calculation, it sounds like it depends on time of
 9   day and likely traffic and -- and what the reason
10   was, correct?
11          A.       Yes.    Like I kind of -- they all
12   kind of fall under that when it comes to pursuits
13   because it's so -- it's such a fluid scenario,
14   you know.
15          Q.       Okay.    And what about the road
16   pursuits that we have been talking about, can
17   those happen in unmarked vehicles?
18          A.       No.
19          Q.       Okay.    So a road pursuit can only
20   happen in a marked vehicle?
21          A.       Yeah.    If you -- if you in an
22   unmarked car and you observe something, you
23   supposed to get a marked car there as much as
24   possible.
25          Q.       Uh-huh (affirmatively).
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 145


 1          A.       You know, you can be behind
 2   something and saying this is happening, but we
 3   are not allowed to initiate pursuits in -- in
 4   unmarked cars.
 5          Q.       Okay.   All right.         And so turning to
 6   this policy, I just want to make sure we are --
 7   again, we are speaking the same language.
 8                   What is -- I think we -- we sort of
 9   defined pursuit, but help me understand legal
10   intervention.     What -- what does that mean?
11          A.       Legal intervention is when if a --
12   if -- if a pursuit is going on -- if a pursuit's
13   going on for an extended period of time and --
14   and you -- and like you didn't break it off for
15   whatever reason, you felt you didn't need to
16   break it off and you -- it's an option of
17   terminating that pursuit of basically taking --
18   taking a new intervention and using a common term
19   as a pit maneuver.      You could -- you could hit --
20   hit the suspect vehicle in an attempt to make
21   them spin out and -- and end the pursuit.
22          Q.       Okay.   So it's an intentional
23   hitting of another vehicle to try and end a
24   pursuit?
25          A.       Correct.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 146


 1          Q.   Okay.      I want to go on to -- well,
 2   let me -- let me ask this.          Are you -- are you
 3   aware of -- have you ever been made aware of any
 4   troopers going the wrong way down a one way in
 5   the French Quarter --
 6          A.   No.
 7          Q.   -- in the quarter?
 8          A.   Just in general?
 9          Q.   Uh-huh (affirmatively).
10          A.   I -- I don't recall.                I have not --
11   not that I'm -- not that I'm aware of.
12          Q.   Okay.
13          MS. CUMMING:
14               All right.         I want to turn to what's
15          been previously marked as Exhibit 19.
16          This is the use-of-force policy.
17        (Document tendered.)
18   BY MS. CUMMING:
19          Q.   And before we dive into this, can
20   you tell me a bit of what you are understanding
21   is of -- of -- of the Louisiana State Police's
22   use-of-force policy is?
23          A.   I guess just in general the use of
24   force is that, you know, what force you need to
25   safely effect an arrest and you have deadly force
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 147


 1   and nondeadly force; deadly force being that
 2   force that a reasonable person would believe that
 3   death or serious bodily injury could happen as a
 4   result of that, shooting somebody or something
 5   like that, or anything -- anything else being
 6   anything lesser being nondeadly force.
 7             Q.   Okay.      So if there is a fear for
 8   safety -- I just want to make sure I
 9   understand -- is that there's a fear for the
10   trooper's personal safety or someone else's
11   personal safety, then -- then deadly force is
12   a -- is a possibility of lethal force?
13             A.   Well, if you think somebody's life
14   is --
15             Q.   Right.
16             A.   You know, if -- it's just thinking
17   of that trooper or -- or if somebody else's life
18   is potentially in jeopardy or serious bodily
19   injury.
20             Q.   Okay.      And then -- and so that's
21   when lethal force could -- could potentially be
22   used, correct?
23             A.   Correct.
24             Q.   Okay.      And lethal force and deadly
25   force, that's the same thing; is that right?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 148


 1          A.   Yeah.      I think deadly force is the
 2   verbiage in the policy.
 3          Q.   Okay.
 4          A.   Yes, ma'am.
 5          Q.   All right.         And then for -- for
 6   the -- the nonlethal or nondeadly force, when --
 7   when would you use that?
 8          A.   To effect -- I guess to effect other
 9   kind of arrests that would not rise to the level
10   of -- of -- of deadly force.           You know,
11   somebody's -- somebody, you know, may have a
12   weapon, may not have a weapon or -- or is -- or
13   is actively -- actively resisting, but it -- it's
14   you don't fear that they are going to kill you,
15   but, you know, and -- you know, so -- so fighting
16   them, you know, if somebody's attacking you,
17   you're -- you can fight back, but if it's -- you
18   know, it might not rise to the level of where you
19   would need deadly force, but to -- to gain under
20   control lesser situations, basically resisting
21   arrest types of situations.
22          Q.   Okay.      And what sorts of nonlethal
23   or less lethal types of -- of force are available
24   to -- to state police?
25          A.   State police have -- we have batons.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 149


1    That's not -- not generally used as much any
2    more.     We have TASERs and OC spray and then, you
3    know, you're, you know, fighting the old fashion
4    way.
5              Q.    All right.         So you have your hands
6    up?     You have fists up?
7              A.    Yeah, yeah, your hands, you know,
8    physically subduing somebody or -- or, you know,
9    you have TASER -- you have the TASER and the --
10             Q.    Uh-huh (affirmatively).
11             A.    -- the spray, the OC spray.
12             Q.    Okay.      In looking at this policy on
13   the -- on the first page of the policy, at -- at
14   No. 6 where it says use of nondeadly force, it's
15   got kind of a list of authorized weapons, which
16   it looks like that's -- that's some of the stuff
17   you were just talking about.
18             A.    Yes, ma'am.
19             Q.    So you see at Roman Numeral ii and
20   then it's got A through D?
21             A.    Yes.
22             Q.    Are those listed in any particular
23   order, to your knowledge?
24             A.    Not that I -- not -- no, not that I
25   know of, no, ma'am.
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 150


 1           Q.   Okay.      And so TASER is on this list.
 2   Let me ask this.     Did you receive training on
 3   TASER when you were at the academy?
 4           A.   No.     Initially, when I came on the
 5   job, no.
 6           Q.   And -- and why was that?
 7           A.   Because it didn't exist yet.
 8           Q.   So when -- when did TASER come into
 9   the department?
10           A.   I'm not sure because, again, a lot
11   of my career was in investigations and it
12   probably came online well before I actually had
13   one.   So I'm not sure when us as an agency
14   started using it, to be perfectly honest with
15   you.
16                You know, when I came on, the baton
17   was the -- the main thing that you carried, but I
18   know at some point the taser kind of -- kind of
19   came into play; but I'd -- I'd be guessing to --
20   to know what -- what year.
21           Q.   Okay.      And your attorney will --
22   will tell you don't -- don't guess.                  So, but --
23   and -- but for you personally, when -- when did
24   you first start carrying a TASER?
25           A.   Golly.       The first time I had one.               I
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 151


 1   think around 2013 when I -- when I -- when I was
 2   a sergeant in -- when I was a sergeant in auto
 3   theft, the -- the current sergeant was leaving
 4   and they -- and had -- they had one assigned to
 5   the office for when -- when they went on warrants
 6   and things like that; and I think that's the
 7   first time I technically had my own issued,
 8   and -- and I have one now.
 9          Q.   And did you receive training when it
10   was issued to you?
11          A.   Yeah.      When we first had it issued,
12   we went through a -- there's a little class they
13   put on that shows you how to use it and what --
14   what -- how it works and parameters and all that.
15          Q.   And so when you say "those
16   parameters" --
17          A.   Well, where it --
18          Q.   -- what does that mean?
19          A.   Where it falls and, you know, that
20   nondeadly force, kind of wear your baton and --
21   and those things.
22          Q.   Okay.
23          A.   But -- but yeah, we did -- to carry
24   it, you have to go to a class on it.
25          Q.   Do you recall anything else that was
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 152


 1   taught in the class?
 2             A.   Specifically, no.
 3             Q.   Okay.
 4             A.   That was later on in the game when
 5   it came along; and, quite honestly, I don't
 6   utilize it very -- I don't have the occasion to
 7   use it very -- to carry it very often.
 8             Q.   Do -- I'll just represent to you
 9   that we have had testimony from other people that
10   they had to be tased in order to carry a taser.
11             A.   Oh, I was tased.
12             Q.   Do you recall that?
13             A.   I was tased at one time.
14             Q.   Okay.
15             A.   As a matter of fact, it was one of
16   these previous training sessions that you talk
17   about we were going to send people into
18   New Orleans and they were -- and they were given
19   TASERs.
20             Q.   Uh-huh (affirmatively).
21             A.   I was with the academy and we did --
22   we did get -- we did get tased, but it was -- it
23   was in one of those things I was telling you,
24   okay.     They put us through a little thing and I
25   guess that was around the time that the tasers
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                       Page 153


 1   were coming; so yeah, I have been tased.
 2          Q.     Okay.
 3          A.     That will be the only time that ever
 4   happens, I promise you.
 5          Q.     What -- what was that experience?
 6          A.     It is not fun at all.                   It was --
 7          Q.     Okay.
 8          A.     It was -- no.           I mean, it's just
 9   uncomfortable, but it -- it's -- it's short, but
10   it -- you wouldn't volunteer for it if you didn't
11   have to.
12          Q.     Okay.      And so in 20 -- so, but that
13   was -- that was in that early 2000s; is that
14   correct?
15          A.     Right.       That was going to be well
16   before Troop N.
17          Q.     Okay.      And when you went through
18   that -- you know, that early 2000s training, were
19   you carrying a TASER?
20          A.     I don't -- I think I went through
21   that, but at that time, I don't think I was
22   issued one.   I think I just got certified at the
23   time, if -- if I'm recalling correctly.
24          Q.     Okay.      So you weren't actually
25   issued one until 2013?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 154


 1            A.   Correct.
 2            Q.   Okay.      So in 2013 you -- you
 3   received training on how to -- to use the taser,
 4   and did you receive training on kind of when to
 5   use the taser?
 6            A.   I don't recall exactly what the --
 7   what the class specifically entails, but yeah, we
 8   have to certify with it.           I'm sure there's a
 9   little class that explains all that, but I don't
10   to the extent recall exactly what -- what sitting
11   here today.
12            Q.   Okay.      Have you ever had to use your
13   TASER?
14            A.   Have not.
15            Q.   Okay.      And in that -- in that class,
16   did they -- do you recall did they -- did they
17   talk about any of the risks associated with
18   TASER?
19            A.   I don't recall to what extent
20   they -- they went through that.
21            Q.   All right.         Aside from the class,
22   just generally are you aware of any risks
23   associated with TASER?
24            A.   Not specifically as far as -- you
25   know.    No, not -- you know, it may -- nothing,
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 155


 1   just I've heard people with other preexisting
 2   medical conditions could -- it could -- could
 3   aggravate that, but I don't -- I don't know of
 4   any specific thing that I've been told about it.
 5          Q.   Okay.      Are you aware of any -- well,
 6   let me ask this.    Are there any times when --
 7   when a taser should not be used because it's --
 8   it's more dangerous to use in certain
 9   circumstances?
10          A.   Yeah.      I'm more thinking of times
11   when it wouldn't be authorized to do -- to do so.
12   I can't think of anything specifically.                  You
13   know, obviously if somebody's handcuffed or
14   something, you wouldn't tase them.                  But one -- I
15   can't think of anything if you are in a situation
16   where it's valid to do so.          I can't think of
17   anything.
18          Q.   Okay.      So, well, let's -- let's
19   unpack some of that a little bit.               You were
20   talking about when -- when you are authorized to
21   tase or not authorized to tase, and the example
22   you gave was handcuffing.          Any other instances
23   you're aware of?
24          A.   Well, usually, I mean, other than
25   a -- you know, I guess I was thinking you
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 156


 1   wouldn't just tase somebody for -- you know, for
 2   no given -- no -- for no reason.                 That would --
 3   that would -- I can't think of when that would be
 4   not a safe when to do it.             It would just be a
 5   legitimate reason to do it.
 6          Q.      Uh-huh (affirmatively).
 7          A.      So --
 8          Q.      So let me ask this and -- and -- and
 9   we can turn to the policy, but just if you -- if
10   you know or if you can remember, when -- when is
11   it permissible to tase someone in your
12   understanding?
13          A.      I would say if somebody's in a
14   resisting arrest situation, if somebody --
15   somebody's not -- not complying, they -- they --
16   I don't think they have to necessarily be
17   actively fighting you; if it's -- if it's just a
18   situation where -- you know, any -- any situation
19   where you're going to avoid really fighting
20   somebody.     If you going to fight somebody, put
21   your hands on them and wrestle them to the
22   ground, the -- the -- the TASER is a -- is an
23   option to -- to de-escalate that from getting --
24   you know --
25          Q.      Uh-huh (affirmatively).
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 157


 1             A.   -- you weigh out what's -- you know,
 2   what's a -- what's a heavier thing to do, tase
 3   somebody that lasts for a couple of seconds or
 4   you're -- you know, it's a knock down, drag out
 5   fight in the -- in the middle of the street.
 6             Q.   Uh-huh (affirmatively).
 7             A.   So if it's a situation where
 8   somebody's not -- not going to comply and you
 9   have a law -- you know, you have a lawful reason
10   to arrest them and they just -- they just refuse,
11   I think that the -- my opinion is the tase would
12   be authorized to prevent that from becoming a
13   violent situation.
14             Q.   Okay.
15             A.   Because they are -- they're --
16   they're acknowledging that they're not going to
17   comply.
18             Q.   Okay.
19             A.   So you get in a fight with them or
20   you just end it like that.             So I think those
21   would -- it would be on the same level --
22             Q.   Uh-huh (affirmatively).
23             A.   -- physically, getting into a
24   physical encounter with somebody or -- or just
25   utilizing the taser.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 158


 1          Q.   Okay.      So I want to look at the
 2   use-of-force policy, and it looks like it's got
 3   an effective date from August 11th, 2016.           So
 4   what is your understanding of the -- the
 5   significance of that date?
 6          A.   That you -- that -- my understanding
 7   is that's like the latest version of -- I -- I
 8   wouldn't say that it's necessarily when they came
 9   up with a taser policy, but it would be that
10   we'll often get updates to policies sometimes and
11   I think that's like the latest.
12          Q.   Okay.
13          A.   You know, so if there's nothing in
14   there later than that, that's the last time this,
15   the use-of-force policy was -- was updated.
16          Q.   Okay.      So this is -- this is sort of
17   the most -- the most updated use-of-force --
18          A.   Should --
19          Q.   -- policy?
20          A.   It should be.           If not, there's one
21   after this one, yes, ma'am.
22          Q.   Okay.      And do you recall the last
23   time that you read through this policy?
24          A.   No.     Probably studying -- probably
25   studying for the promotional test a couple years
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 159


 1   ago, but --
 2          Q.     Uh-huh (affirmatively).
 3          A.     Probably so.           It's probably been --
 4          Q.     Okay.      That lieutenant's exam?
 5          A.     It's -- probably so --
 6          Q.     Okay.
 7          A.     -- yeah.
 8          Q.     So, and you might have taken that in
 9   2015 possibly or --
10          A.     Yeah.
11          Q.     Okay.      So --
12          A.     Yes, ma'am.
13          Q.     So this might not have been the
14   policy you studied, this --
15          A.     Yeah.      It may have some minor tweaks
16   since then, yeah.
17          Q.     Uh-huh (affirmatively).
18          A.     Usually, it's not a whole set of
19   differences, but they may add something or
20   whatever.
21          Q.     Okay.      So I want to go to the second
22   page of this; and in the Section 9, it looks like
23   this is all on --
24          A.     The back of the first page or --
25          Q.     Yes, the back of the first page.           So
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 160


 1   Section 9 is -- is on use of TASER, correct?
 2          A.   Yes, ma'am.
 3          Q.   Okay.      And then where it has kind of
 4   the little Roman Numeral vi, the -- the vi?
 5          A.   Okay.
 6          Q.   You see where I'm at?
 7          A.   Yeah.
 8          Q.   Is your understanding of this
 9   policy, the -- the vi says, "Officer shall use
10   CEWs only when such force is necessary to protect
11   the officer, the subject or another party from
12   physical harm.   A less intrusive means would be
13   an effective officer should avoid multiple
14   repeated, prolonged, extended Continuous EW
15   exposure and less necessary," etc.
16               So is your understanding of that
17   paragraph -- or do you recall reading that
18   paragraph at any point?
19          A.   I probably have, but specifically --
20          Q.   All right.
21          A.   -- when, I don't remember.
22          Q.   And would this be the -- the -- the
23   guideline, this paragraph would be a guideline
24   for -- for when state police can use TASER?
25          A.   I think so, yeah.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 161


 1             Q.   Okay.      And then looking over at sort
 2   of the -- the next page, page 3, so it's 153 at
 3   the bottom?
 4             A.   Yeah.
 5             Q.   And then we are at little Roman
 6   Numeral x, the x?
 7             A.   Okay.
 8             Q.   It's got, "CEW should not be used on
 9   certain individuals except for lethal force would
10   be permitted or where the officer has reasonable
11   cause to believe there is an eminent risk of
12   serious, physical injury."             And then it -- it
13   goes on to provide a list of people for whom --
14   and both people based on status and also kind of
15   situation for whom TASER shouldn't be used,
16   unless lethal force would be authorized.                Is this
17   a -- is this a statement of the state police's
18   policy?
19             A.   Yes.
20             Q.   Okay.      And so that list includes
21   like you -- you had talked about earlier,
22   individuals who are handcuffed, people who are
23   visibly pregnant, people who are elderly, small
24   children, frail people, people who have been
25   recently sprayed with OC spray.                Do you know why
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 162


 1   that would be?
 2             A.   I'm not sure that -- I think the
 3   potential of the TASER reacting with the --
 4   the -- the OC contents, but I -- I'm not -- I'm
 5   not educated in that, but I know -- but yeah.
 6   Like we don't carry -- you carry -- you don't
 7   carry both of them and so it may be for those
 8   reasons, but I don't know exactly why; but I -- I
 9   do know that that's a --
10             Q.   Okay.
11             A.   -- that that's -- that that's a
12   policy.
13             Q.   Okay.      And then the other is
14   individuals whose position or activity may result
15   in serious injury or death, so falls from a
16   height operating vehicles.             Do you know why that
17   is -- is part of the policy?
18             A.   Yeah.      I guess, yeah.               If they're
19   incapacitated and they fall from a -- I guess for
20   injury purposes, if they fell from a -- I guess
21   on top of them, tase somebody on top of a roof or
22   something and they -- you know, that could --
23   that could cause an injury.
24             Q.   Okay.
25             A.   So you want to -- you want to avoid
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 163


 1   that when possible.
 2           Q.   Okay.      So -- so a situation in which
 3   someone -- if someone is -- is not able to
 4   control their -- their movements, then -- then
 5   that could create an injury to them?
 6           A.   Could.
 7           MR. CANIZARO:
 8                Object to form.
 9   BY MS. CUMMING:
10           Q.   So, and then individuals in
11   circumstances where a water rescue would likely
12   be required, what is your understanding of -- of
13   that?
14           A.   If you tase somebody on a bridge and
15   they fell in the river or something, you probably
16   would avoid that, would want to avoid that.
17           Q.   Okay.      All right.          And then
18   individuals who are actually perceived to be
19   mentally ill, that would be another instance
20   according to policy of when you would avoid
21   tasing someone, unless lethal force would be
22   authorized, correct?
23           A.   Correct.
24           Q.   Okay.      So -- so these are all
25   instances, according to Louisiana state policy,
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 164


 1   when -- when a taser should not be used unless
 2   lethal force or deadly force would be something
 3   that would be authorized; is that correct?
 4             A.    Correct.
 5             Q.    Okay.     So I -- let me -- let me ask
 6   this then.     You had said earlier lethal force or
 7   deadly force is authorized when there is a threat
 8   of -- of death or -- or, yeah, death to a trooper
 9   or someone else; is that correct?
10             A.    Yeah.     Or you -- you perceive
11   something where you think your life could be in
12   danger.
13             Q.    Okay.     All right.          So let me ask
14   this then.     Is -- is lethal force a reasonable
15   response to effect a non-felony arrest when the
16   individual doesn't pose a danger to the officer
17   or to anyone else?
18             MR. CANIZARO:
19                   Object to form.
20             MS. CUMMING:
21                   You can answer.
22             THE WITNESS:
23                   Well, say -- can you say that again?
24   BY MS. CUMMING:
25             Q.    Sure.     Is lethal force a reasonable
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 165


 1   response to effect a non-felony arrest when the
 2   individual does not pose danger to the officer or
 3   anyone else?
 4            A.    Yeah.      If the -- if that officer
 5   does not perceive that -- that he poses such
 6   danger, then no, it would not be.
 7            Q.    Okay.      Now, what about to effect a
 8   felony arrest, again, when the individual does
 9   not pose a danger to the officer or anyone else?
10            MR. CANIZARO:
11                  Object to form.
12            THE WITNESS:
13                  I would say if he doesn't pose that
14            threat or that -- that threat is not
15            perceived, I would say no, it wouldn't be.
16   BY MS. CUMMING:
17            Q.    Okay.      And we have talked a little
18   bit about this already, but after a use of force
19   occurs, does the trooper -- does the trooper have
20   to notify anybody?
21            A.    Yes.      A supervisor is notified.
22            Q.    Okay.      And when you say
23   "supervisor," what -- what level are we talking
24   about?
25            A.    Their -- their -- their immediate
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 166


 1   supervisor.   A sergeant would be sufficient for
 2   that.
 3            Q.   Okay.      Is there a circumstance when
 4   a lieutenant would be notified?
 5            A.   Could -- yeah.            Could be if -- if
 6   there wasn't a sergeant available and the
 7   lieutenant's out there, it could -- it could --
 8   for purposes of -- of that, it -- yeah, it could
 9   be if -- if a sergeant's not available, but it --
10   it doesn't require a lieutenant as opposed to a
11   sergeant.
12            Q.   Okay.      And -- and that
13   communication, that can be done on the radio?
14            A.   Yes.      Yes.     You could call in and
15   say, hey, I deployed -- deployed my taser, yes,
16   ma'am.
17            Q.   Is there any other way that that --
18   that communication could happen of informing the
19   supervisor?
20            A.   Not unless the -- unless the
21   supervisor's close enough to where they wouldn't
22   require a radio.      You know, if you were already
23   on foot patrol on Bourbon Street and he's right
24   there on the road, somebody could say, hey, this
25   just happened down here, but by and large it
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 167


 1   would be the radio.
 2           Q.   Okay.      So it would be on the radio
 3   for the most part.      Would there -- would there
 4   ever be a reason for it to be on a cell phone?
 5           A.   Could potentially if -- if --
 6   perhaps if there's a -- perhaps if there's a
 7   plainclothes operation or sometimes if we are out
 8   on undercover it seems we might have one person
 9   that has access to a taser in case something
10   really would happen like that, and sometimes in
11   certain capacities it's impractical to have a
12   portable radio and you may -- you may have to do
13   that.   Sometimes we do things by communicating
14   with cell phones in a -- in a kind of a -- more
15   an undercover type thing, but in general when you
16   are -- if you are in uniform with a radio on your
17   hip, it -- it would be on the radio.
18           Q.   Okay.      Okay.       And still on this
19   page 153, it talks about after TASER deployment,
20   data shall be downloaded within 72 hours by the
21   officer's supervisor, but you see where I'm at?
22   It says Roman Numeral 15, xv, a little further,
23   it's about three quarters of the way down the
24   page.
25           A.   X -- oh, xv after.              Data should be
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 168


 1   downloaded by within 72 hours by the officer's
 2   supervisor.     Okay.
 3          Q.       So the officer's supervisor, who --
 4   who would review that -- that TASER data
 5   download?
 6          A.       When I was down there, they had --
 7   they had certain individuals were -- were -- were
 8   trained in downloading information from it and
 9   one of -- one of my sergeants at the time was --
10   was such a person.       So if -- if -- if you didn't
11   physically have -- yeah.           It's usually one of the
12   sergeants that down -- it was somebody available
13   that -- that was able to -- to do that.
14          Q.       Okay.    Do you recall which sergeant?
15          A.       I know out of my sergeants, I know
16   he's a lieutenant now, Chad Guidry was -- was
17   certified to do the downloads.               I recall him
18   specifically.     That was in my chain of command.
19          Q.       Okay.    So that would have been in
20   the 2016, 2017 time period when you were there?
21          A.       Yes, ma'am.
22          Q.       Okay.    Anybody else?
23          A.       I think -- I think he's a lieutenant
24   now, but I believe Trey Bellue was a sergeant
25   there at the time.       I believe he dealt with the
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 169


 1   tasers as well.
 2          Q.    Okay.
 3          A.    So he -- he didn't work on my
 4   rotation, so I'm not 100 percent, but I seem to
 5   recall that he was as well.
 6          Q.    Okay.      And then the -- the next
 7   section it talks about --
 8                Well, let me ask you this.              You, as
 9   a lieutenant, would you ever have any reason or
10   opportunity to review that data?
11          A.    The taser itself, I -- I -- I don't
12   recall reviewing that stuff while I was down
13   there, no.
14          Q.    Okay.      Do you -- do you recall ever
15   reviewing -- let me back up and ask this.             The
16   sergeants that were downloading that data, were
17   they creating any reports or anything like that
18   or trying -- putting -- putting the data into
19   some sort of comprehensible English that would be
20   understandable?
21          A.    Yeah.      I -- I'm not sure of the --
22   the physical stuff on the TASER, but we do -- we
23   do have a Use-of-Force Report that is generated
24   as a result of the use of force, including a
25   taser deployment, and that's -- that's its own,
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 170


 1   oh, like a -- like a database where, so if
 2   somebody's involved in the use of force,
 3   that's -- that's -- that Use-of-Force Report is
 4   generated that has a little gist of what happened
 5   and -- and those kind of things.              So the
 6   actual -- the actual data on the taser itself,
 7   I'm not sure.     I know it's downloaded, but I'm
 8   not aware of that being, I guess, inputted into
 9   any other thing.
10          Q.       Okay.    So you're not aware.           You
11   don't -- let me ask this.          Are you aware, do you
12   recall reviewing any reports, other than the
13   use-of-force reports that you are talking about,
14   but any other reports that were generated based
15   on the taser data?
16          A.       No.     No.
17          Q.       Okay.    All right.        And then the next
18   section, that xvi, "All issued TASERs shall be
19   downloaded every three months."             Do you -- do you
20   recall who was tasked with that?
21          A.       I do know Chad Guidry did that a lot
22   when the -- when the timeframe came up.                He
23   downloaded everybody's stuff.
24          Q.       Okay.    And -- and would it have been
25   sergeant -- then Sergeant Guidry who was
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 171


 1   responsible for tracking what --
 2           A.     Yeah.
 3           Q.     -- what TASER needed to be
 4   downloaded?
 5           A.     Yeah.     I think every -- I think
 6   every three months -- every -- whatever the
 7   designation was, every three months they just
 8   kind of made everybody aware.              Like if, you know,
 9   you come in for rollcall or something, he would
10   be -- he would take them and do them for you.
11           Q.     Okay.     Okay.       So we were talking
12   about the use-of-force reports; and on page 154,
13   so under Section 10, it talks about use-of-force
14   reporting.    It talks about the electronic
15   Use-of-Force Report.         Is that the report that you
16   are referring to?
17           A.     Where does -- where does it mention
18   electronic?    I'm -- oh, yes.           Yes.         I'm sorry.
19   Yes.   That -- that is what I'm referring to.
20           Q.     And so it says "Any discharge of a
21   firearm for purposes other than training or" --
22                  Let me -- let me just ask this.                  It
23   says training or recreation.             So if a trooper
24   discharges a firearm for recreation, what -- what
25   context would that be?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                        Page 172


 1          A.      I would guess that would be like
 2   going to a shooting range when you are off duty
 3   or something like, you know, when you're -- it's
 4   not a -- not a work-related thing.                     Like on my
 5   day off, I might -- I can -- I don't think I ever
 6   have because I'm not that interested in -- in
 7   spending all my time going to the shooting range
 8   because I go -- we got to go often enough at
 9   work, but --
10          Q.      Uh-huh (affirmatively).
11          A.      Yeah.      I would say like if you going
12   to practice on your time off or something like
13   that, that would --
14          Q.      Okay.      All right.          But could that
15   also encompass, I don't know, like shooting your
16   gun in the air --
17          A.      No.
18          Q.      -- on New Year's Eve?
19          A.      No, no, no, absolutely not.                      That
20   would -- just for reference other than -- other
21   than training, recreation, no, that would be
22   under unauthorized shooting your weapon, no.
23   Yeah, recreation would be a controlled like, you
24   know, off -- off -- yeah, off duty.                     Yeah.    No.
25   Yeah, yeah.    No.     Let me just end it with no,
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 173


 1   not -- not that.
 2          Q.      Okay.
 3          MR. CANIZARO:
 4                  Is that how you enjoy recreation?
 5   BY MS. CUMMING:
 6          Q.      I just had to ask.              Recreation is --
 7          A.      Not shooting out headlights on your
 8   spare time, that's not what they are referring
 9   to.
10          Q.      Okay.      All right.          So, and then at
11   that -- that Roman Numeral ii down there, it
12   says -- that little ii, it says "The supervisor
13   shall review the Use-of-Force Report, indicate
14   whether the actions taken by the officer complied
15   with policy and procedure and training."                So can
16   you tell me about your role in that review
17   process?
18          A.      I think the way that report -- the
19   way that report is set up, if a -- if a sergeant
20   does the use of report -- does the Use-of-Force
21   Report that's done, and then the next level in
22   that, it goes to -- it goes to the commander of
23   the section.     So it kind of would -- if -- if I
24   did the Use-of-Force Report on somebody, if I was
25   the one working, it would get sent to the -- I
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 174


 1   would send it to the captain, but also if the
 2   sergeant does it, I would probably be made aware
 3   of that, but -- but that electronic report would
 4   go to the commander of the section, which would
 5   be the -- the captain, and -- and I know that
 6   because I had to get clarification before.
 7               So really the -- the lieutenant
 8   doesn't have to do the use of force, but once it
 9   goes -- once whoever does do it, the sergeant or
10   lieutenant, the commander of that section has to
11   review that and from there it gets sent to the
12   training academy.     So the training academy has to
13   get it from the commander of a section who would
14   be a captain above me.
15          Q.   Okay.      So -- so a supervisor -- in
16   this instance, it sounds like -- I just want to
17   make sure I understand -- it's three layers of
18   review, either a sergeant or a lieutenant, the
19   commander, who is usually a captain?
20          A.   Captain, yes, ma'am.
21          Q.   And then the -- usually a major, who
22   is the training academy director?
23          A.   I believe so.           That's my --
24          Q.   Okay.
25          A.   That's my understanding of it.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 175


 1          Q.       Okay.   And so you as a lieutenant
 2   wouldn't necessarily be reviewing a sergeant's
 3   use of -- a use of force that a sergeant did the
 4   initial work?
 5          A.       Not necessarily, correct.
 6          Q.       Okay.   All right.         If a -- if a
 7   sergeant is the one who actually used the force,
 8   him or herself --
 9          A.       Yeah.
10          Q.       -- who would deal with that?
11          A.       He would probably contact -- I'd
12   probably have to initially do that.
13          Q.       Okay.
14          A.       I'd probably have to do -- I would
15   be that first line.
16          Q.       Okay.   All right.         And so supervisor
17   in this context, in the policy context means,
18   though, that first, second, and third layer of
19   review and everybody's looking to see --
20          A.       Yes.
21          Q.       -- if that Use-of-Force Report is --
22          A.       Yeah.
23          Q.       -- a current policy and procedure?
24          A.       Correct.
25          Q.       Okay.   And so if -- if something
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 176


 1   sneaks by the -- that first layer of review, then
 2   the captain would have an obligation to really
 3   check and -- and say -- and go back and say, hey,
 4   I think there's a question here or something --
 5          A.    Correct.
 6          Q.    -- to that effect?
 7          MR. CANIZARO:
 8                Object to form.
 9   BY MS. CUMMING:
10          Q.    Okay.      And -- and when you were
11   talking about you had to get clarification,
12   unpack that for me a little bit.
13          A.    Yeah.      Because we'll -- since I've
14   been in the command, I've -- I've one time
15   approved -- I approved one one time in the
16   commander's slot that came from a sergeant and
17   I -- I thought commander was just a term of like,
18   hey, who -- you know, who's in charge of that
19   particular area at the time, so I -- but the
20   training academy wants it to ultimately come from
21   a captain.
22                So since I've been in my current
23   role, I've had to -- I -- I know what I'm telling
24   you is the case because I've been told it has to
25   come from the captain.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 177


 1          Q.     Okay.
 2          A.     So, you know, if -- if I were to
 3   approve that third level when it would be with --
 4   with -- you know, if the captain, say, was out of
 5   town or something, I'd have to say I'm sending it
 6   to you, but the captain looked at it and he
 7   says -- so in that final one, it has to be a
 8   captain.
 9          Q.     And when you say "the final one,"
10   the -- the final one before it goes to the
11   training --
12          A.     Correct.
13          Q.     -- academy?
14          A.     That's yes.          Yes.
15          Q.     All right.         Do -- do you recall when
16   that was that -- that you got -- got that
17   clarification?
18          A.     I would say within the last year
19   here, just -- I don't remember what the scenario
20   was, but yeah, it's been since -- well, since
21   I've been finished with Troop N.                But there was
22   a -- somebody that had a use of force in --
23   and -- and that's when I found -- I talked to
24   somebody at the academy and they said that we --
25   it needs to come from the captain, so it was
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 178


 1   unrelated to anything at -- at Troop N, when I
 2   was -- when I was working at Troop N.
 3             Q.   Okay.      How -- how did you get notice
 4   of that, of, you know, this is our -- this is our
 5   procedure and this is what -- how you've got to
 6   follow it; how did you get notice of that?
 7             A.   Well, that's -- I think the sergeant
 8   probably contacted me and said I had use of force
 9   for -- for so and so and I think -- I think in
10   that -- I think in that particular that we --
11   some of our databases you -- you send it to the
12   next level and they get -- and then you get
13   prompted by e-mail, so you know you have
14   something you have to go look at in -- in the
15   system.
16             Q.   Uh-huh (affirmatively).
17             A.   I don't remember specifically how
18   that one -- how that one works.                It's been a
19   while since I've looked -- I've seen it, but it
20   may be that the sergeant approved it and they
21   sent it to me on accident instead of the captain,
22   so then I had to --
23             Q.   Okay.
24             A.   -- make sure that they knew it was
25   the captain.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 179


 1          Q.   Okay.      And -- and when -- when
 2   whoever it was at the training academy got back
 3   to you, did they send you an e-mail?                Did they
 4   call you?
 5          A.   Called me and just said yeah, we --
 6          Q.   Okay.
 7          A.   -- we need it to come from the
 8   captain.
 9          Q.   Okay.      And was there any
10   documentation of that?        Like did they -- did they
11   say, hey, you know, we -- we clarified this --
12   this procedure?   Like did they include that in a
13   memo or anything like that?
14          A.   No.     Just the database just says
15   commander, so if you are -- if you are looking at
16   what commander is, it's self-explanatory, but --
17          Q.   Uh-huh (affirmatively).
18          A.   So no, it doesn't, no.
19          Q.   Okay.      So on the -- on the
20   use-of-force reports, in -- in what circumstances
21   would you expect a trooper to submit a
22   Use-of-Force Report?       We have -- we have -- we
23   have already covered firearm destruction.
24          A.   Yeah.      Not recreation.
25          Q.   Any -- right.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 180


 1          A.   But a tase -- a taser deployment.
 2   Really any -- any -- any physical altercation
 3   that really was, you know, anything that -- that
 4   I guess you would interpret as a fight or they
 5   actively resist and then you had -- you know, you
 6   had to throw somebody on the ground, you had
 7   to -- you had to, you know, use defensive
 8   measures to effect the arrest.             It was to any --
 9   any extent really not compliant arrest, you
10   are -- you are going to fill -- fill use of force
11   out.
12          Q.   Okay.      Are you going to fill out a
13   use of force for like each person -- like if
14   you -- if there's an incident with multiple
15   people and there are multiple people against whom
16   you have had to use force, would you fill out a
17   Use-of-Force Report for each person?
18          A.   If you were with somebody, I would
19   say the person who primarily was in -- you know,
20   if -- if me and you are working together and I
21   tase them, I would probably be the one to do it
22   and it would be indicated in the little synopsis
23   that we had patrol together and -- and this
24   happened.
25          Q.   Uh-huh (affirmatively).
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 181


 1          A.   But I think in a fight situation
 2   where each person did something significant
 3   enough to where -- but, in most cases, the
 4   primary, that would be kind of the primary person
 5   that -- that had that encounter.              So it would
 6   probably be that the person that really had to
 7   use the force primarily and incorporate --
 8   incorporate within that everybody.                  If --
 9          Q.   Uh-huh (affirmatively).
10          A.   -- if we all involved in one
11   incident, I don't think you can have like five
12   because everybody was grabbing an arm and a leg,
13   you know.
14          Q.   Right.
15          A.   But if I was the one that really had
16   to -- you know, I got -- you know, I had to
17   really fight him or he punched me in the face or
18   something like that, probably the primary person
19   with everybody else mentioned in it.
20          Q.   Okay.      And -- and what about if
21   there are multiple people, so -- so you -- you
22   come upon a scene and there are like six -- six
23   people all kind of tangled up together and you
24   have to use force on three different people, are
25   you going to file one Use-of-Force Report for
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 182


 1   each of those three people?
 2          A.   I'd have to look at the actual form.
 3   It's been a long time.        If it --
 4          Q.   Okay.
 5          A.   -- if it calls for multiple
 6   suspects, I would suggest putting it all on one
 7   incident.
 8          Q.   Okay.
 9          A.   But it may not -- you may have to in
10   that situation.
11          Q.   Okay.
12          A.   Or seven guys, everybody tasers
13   them, then maybe you have to do seven of them,
14   you know, but --
15          Q.   Uh-huh (affirmatively).
16          A.   But by and -- by and large, if
17   there's a primary kind of person, then it can be
18   incorporated; but I -- I don't know if --
19          Q.   Uh-huh (affirmatively).
20          A.   -- if that actual form kind of -- I
21   don't know if it calls for multiple suspects in
22   the form or not, but if it's three people you've
23   dealt with and it only counseled one of them,
24   then you would in that situation do three --
25          Q.   Okay.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 183


 1          A.   -- you know.
 2          Q.   And how -- how long after an
 3   incident would you expect someone, a trooper
 4   to -- to submit a Use-of-Force Report?
 5          A.   You would pretty much immediately be
 6   notified of it, but I think -- I think just in --
 7   just the next practical -- whatever's practical.
 8   I don't know if there's an official.                It could
 9   be, but it's usually done pretty -- pretty close
10   after it happens.     If it's -- happens at
11   5:00 o'clock in the morning and it's on their
12   days off, it could be a couple days until they
13   come back, but I think it's just a reasonable
14   timeframe afterwards that they get that; so you
15   would be made aware of it immediately --
16          Q.   Okay.
17          A.   -- you know.
18          Q.   And -- and you as a lieutenant, how
19   would you be aware of a use of force?
20          A.   I would just be -- I would be -- the
21   sergeants would let me know, but if it's a -- if
22   it's in every -- if it's just in -- if it's, you
23   know, no real extenuating circumstances and it's
24   just that, I wouldn't necessarily have to be
25   notified of every single thing that happened.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 184


 1   But if it's significant enough where if somebody
 2   went to the hospital, well, they would probably
 3   just call, give me a heads up on that.
 4          Q.   Okay.      Okay.       So a hospital run.
 5   Any other circumstances when -- when you would
 6   get a heads up?
 7          A.   But it's really not uncommon almost.
 8   You know, if you sneezed within the last few
 9   days, you going -- you going to the hospital is
10   not really uncommon any more, so -- but if -- but
11   if it's -- if somebody's really, you know, in bad
12   shape or something like that; but I take a little
13   bit of a step back on every other hospital run
14   because that's, you know, real common nowadays.
15          Q.   Uh-huh (affirmatively).
16          A.   But a lot of times the jail, it
17   doesn't take a whole lot to have to take somebody
18   to the hospital.    So if it was something they
19   felt that, you know, this is a little out of the
20   ordinary, you have to be aware of it, you know.
21          Q.   Okay.
22          A.   So --
23          Q.   Can you think of any other
24   circumstances; so not every hospital run, but --
25   but what other --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 185


 1          A.     Well --
 2          Q.     -- circumstance would -- would --
 3          A.     I mean, if somebody, you know -- it
 4   just -- I don't know.         Maybe you were tased and
 5   then an hour later some kind of medical condition
 6   kicked in and maybe they -- you know, they --
 7   they -- they took a turn for the worse or
 8   something and it's, you know, every day -- every
 9   day things.   I don't think I have to be notified
10   on every single thing because you going to -- you
11   know, you read reports and you going to kind of
12   know that those things happen.
13                 But every time you -- every time you
14   got to put somebody on the ground and handcuff
15   them, you know, I don't think I need to be
16   notified of that, but if it's a kind of unusual
17   injury or something like that or a trooper was --
18   you know, somebody spit in the trooper's face and
19   he's HIV positive or something, you know, like
20   you really have some extra concern whether --
21   whether, you know, on -- on either side of the
22   altercation that maybe they say, hey, we had this
23   situation, a guy spit on them and it's HIV
24   positive, so and so's going to the hospital
25   himself, you know, the trooper or something like
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 186


 1   that, so just want to give you a heads up on it
 2   that that's going on.
 3          Q.     Okay.     And so after the -- the
 4   Use-of-Force Report is submitted, how long after
 5   that would a supervisor review the use of force?
 6          A.     I think pretty soon afterwards
 7   because you -- like I said, you are prompted, so
 8   you have to go in there and -- and -- and approve
 9   it for it to go to the next level.                   So usually
10   that wouldn't -- you know, if -- if -- if I'm
11   made aware that I have to do one, we pretty much
12   do it immediately.
13          Q.     Uh-huh (affirmatively).
14          A.     You know, when -- when it's
15   practical.   So you wouldn't -- I can't think of a
16   situation where a trooper would fill one out and
17   a sergeant just let it sit in there, sit, you
18   know, for a long period of time, but I guess if
19   he got real busy, it might sit for a day or so;
20   but once they are really aware of it, then hey,
21   yeah, I did it, it's in there, they going to go
22   review it and send it to the next level.
23          Q.     Do you know is there a certain like
24   policy, like it has to be done within 48 hours or
25   anything like that?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 187


 1          A.   Not that I'm aware of.                  Not that I
 2   know of.
 3          Q.   Okay.
 4          A.   Not that I'm aware.
 5          Q.   And as the -- as the first line
 6   supervisor, the first person that's doing the
 7   review, is there anything that the supervisor is
 8   going to look at outside the four corners of that
 9   Use-of-Force Report?
10          A.   I mean, they're going to --
11   they're -- they are going to get that trooper's
12   full report of that incident, so I guess they
13   would -- they would -- yeah.           They would -- they
14   would look -- you know, that -- that Use-of-Force
15   Report is probably going to be a snapshot of the
16   logistics, but their -- their -- their arrest
17   report or whatever the situation is is going to
18   be in detail how it all unfolded.
19          Q.   Uh-huh (affirmatively).
20          A.   So yeah, ultimately, the
21   Use-of-Force Report.
22          Q.   So the super -- the first line
23   supervisor would read not just the Use-of-Force
24   Report, but would also go back and read the
25   actual arrest report?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 188


 1          A.   Yes.
 2          Q.   Okay.      And for the -- I know -- I
 3   know you're not a captain and I know you're not a
 4   major, but to the extent that you know, do the --
 5   the captains and the majors who are reviewing the
 6   Use-of-Force Report down the line, are they --
 7   are they looking at anything outside of the four
 8   corners of that report?
 9          A.   I don't know exactly what their
10   protocol is, but they -- yeah.             I don't want to
11   speculate what -- what they do, but they would
12   have access to anything the sergeant did, you
13   know, if they -- if they wanted to look beyond
14   that, that, you know, for whatever reason they
15   would have access to the report just like
16   everybody else would.
17          Q.   Okay.      Would it be -- was it -- does
18   the arrest report get attached to the
19   Use-of-Force Report?
20          A.   I don't think so.              I don't think so.
21   You -- you could -- no, I don't think so.            They
22   may just refer to the case number on it.             I --
23   I -- I don't believe so.         Like I said, it's been
24   a while since I looked at it, but I don't think
25   there's a spot to attach to the actual
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 189


 1   Use-of-Force Report.
 2          Q.   Okay.      So -- so if you were looking
 3   at the Use-of-Force Report in kind of one
 4   database, you would have to go to another place
 5   to -- to get the --
 6          A.   I think so.          I think so.
 7          Q.   Okay.      And is there anything else
 8   that -- other than the arrest report, is there
 9   anything else that you-all are looking at?
10          A.   No.      If there's a use of force
11   involved in the arrest, it would be -- it would
12   be in his -- his comprehensive report and all the
13   details of that in -- in that use of force, yeah,
14   I think and --
15          Q.   What about an incident report?
16          A.   In -- in -- in what context?
17          Q.   Would that be another -- is there
18   any other report generated that --
19          A.   Yeah.      The internal book really is
20   the arrest report.     You know, if I -- if I -- if
21   I stop you on the street and I arrest you, you
22   would take them to jail with that initial
23   New Orleans booking stuff that we talked about,
24   but then you -- we -- as the state police, we
25   generate our -- a report ourselves and -- and
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 190


 1   the -- those miscellaneous forms would be
 2   attachments; you know, maybe a photograph, maybe
 3   a booking sheet, all the little preliminary stuff
 4   that -- a tow sheet if you towed his car, you
 5   know.
 6           Q.     Uh-huh (affirmatively).
 7           A.     But there's a -- you generate a
 8   report that has, you know, from -- from A to Z
 9   everything that happened with that incident.
10           Q.     Okay.      All right.          And so that A to
11   Z report that you are talking about, what -- what
12   is the name for that?
13           A.     That --
14           Q.     What is that called?
15           A.     Our system is called IRS, our
16   Instant Report System, but --
17           Q.     Right.
18           A.     -- we kind of getting into in-house
19   terminology.
20           Q.     Uh-huh (affirmatively).
21           A.     You know, you have your incident.
22   Within that, you can classify things in an
23   incident report, a case report there, but by and
24   large that -- that IRS system is going to be our
25   documentation to generally speak in a case report
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 191


 1   if you arrested somebody and -- and you are
 2   taking them to jail.
 3             Q.    Okay.     And so would that be distinct
 4   from -- so I just want to make sure and we
 5   will -- we will get into sort of what all these
 6   various documents look like in a second, but
 7   there's the -- there's the IRS report that would
 8   include the incident report that is sort of the A
 9   to Z of everything that's associated with the
10   incident?
11             A.    Yeah.
12             Q.    Is there also a separate arrest
13   report?
14             A.    No.     The -- the -- some people call
15   it an arrest.     I just call it basically a booking
16   sheet that's going to be the -- in the case of
17   New Orleans, it would be the arrest report, in --
18   in -- in that context would be the New Orleans
19   face sheet and "Gist" form.              It would just --
20   arrest report.      I -- I -- I refer to it as
21   booking sheet because it's just, you know, that
22   -- that arrest report, incident report, case
23   report.    That IRS generated report is your
24   report.
25             Q.    Okay.     Okay.       Yeah.      We -- we may --
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 192


 1   we might come back to this when we have got some
 2   of that -- some of the actual forms in front of
 3   us to help unpack that a little bit.
 4          A.   Yes, ma'am.
 5          Q.   Okay.      So, but there would be an
 6   additional report that the first line supervisor
 7   would be looking at, correct, in addition to the
 8   Use-of-Force Report?
 9          A.   The -- the IRS report.
10          Q.   Okay.      All right.          So -- and in
11   your -- your review of the Use-of-Force Report,
12   is there -- is there any effort to sort of try
13   and identify if there is any sort of boiler plate
14   or kind of cookie cutter language that, you know,
15   is like the -- the trooper is using the same
16   language to describe a situation, like various
17   situations over and over and over again, it's not
18   very descriptive?
19          A.   I've never been aware of that, have
20   a person look at enough of the same person's to
21   say, oh, it's the same thing, you know.             No.
22   I -- I'm not aware of anything like that.
23          MS. CUMMING:
24               Okay.      I want to show you what we
25          are going to mark as Exhibit 73.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 193


 1          (Exhibit 73 marked and tendered.)
 2   BY MS. CUMMING:
 3           Q.    Do you recognize this document?
 4           A.    Yes, ma'am.          That's the Use-of-Force
 5   Report we have just been discussing.
 6           Q.    Okay.      So this is the Use-of-Force
 7   Report form and this one is dated August 9th,
 8   2016, correct?
 9           A.    Yes.
10           Q.    Okay.      And if you flip over to the
11   back, this is one that you reviewed kind of in
12   that first layer of review, correct?
13           A.    Which page are you looking at?
14           Q.    The very last page.
15           A.    Oh.     Yes.
16           Q.    Okay.      And so this was done on the
17   9th.   It looks like you reviewed it on the 15th,
18   correct?
19           A.    Okay.      Yes.      I'm sorry.         I was
20   looking at the one above it.             Yes.
21           Q.    And the -- and the one above looks
22   like it's 8/22/2016, Trooper Bellue.                  I'm sorry.
23   Sergeant Bellue, correct?
24           A.    Correct.
25           Q.    And then it's got the commander's
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 194


1    signature.   That's Captain Naquin, correct?
2           A.     Yes.
3           Q.     And then it's got the academy
4    director's signature.         That would be now
5    Captain Lynch?
6           A.     I'm not sure what he does.                 I guess
7    I'll take your word for it.
8           Q.     This was done on the 500 block of
9    Bourbon Street; and if you go to 27, so on the
10   second page you see how there's sort of a number
11   of blocks?
12          A.     Yeah.
13          Q.     All right.         I'm sorry.          Let me --
14   let me go back to the first page.                It looks like
15   the -- the reason for contact was "other," and
16   then reason force was necessary was to assist
17   other agency effect arrest, correct?                  I'm sorry.
18   I'm on the first page.
19          MR. CANIZARO:
20                 15 and 16.
21          THE WITNESS:
22                 Yes.     Okay.
23   BY MS. CUMMING:
24          Q.     Okay.      And it notes at Box 26 that
25   the person was under the influence of alcohol or
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 195


 1   drugs --
 2          A.     Okay.
 3          Q.     -- right?         And there are two
 4   officers present, one -- one person resisting.
 5   And it looks like the level of resistance was
 6   active resistant, "uses physical strength in
 7   achieving" -- "achieving resistance.                  Pulls away,
 8   wrestling."
 9                 Is this -- this No. 27 where it has
10   like level three, is this -- do you know how this
11   box gets filled in?        Is it like a drop-down menu?
12   Do you have to type it?
13          A.     I think it is a -- God.                 It's been a
14   while since going -- I think it's -- I think it's
15   a click.    I don't know if it's a drop down, but
16   it's a -- you pick which -- which one.                 I
17   don't -- I don't -- yeah, I don't think that's
18   just typed in.
19          Q.     Okay.
20          A.     But I'd have to go back and look at
21   it to see exactly what the format is, but --
22          Q.     Okay.      And then where it's got
23   explain, is this section typed in?
24          A.     Yes.
25          Q.     And so it sounds like based on the
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 196


 1   explanation on -- of the level of resistance that
 2   the person was running away from NOPD on foot.
 3   Trooper Bellue caught up, was telling him to
 4   stop, he didn't comply, and then Trooper Bellue
 5   tased the -- the person in the back and that
 6   the -- the person was stopped.
 7                 Do you have an indication from this
 8   what precisely this person was doing other than
 9   running away from NOPD?
10          A.     Yeah.      I -- I'm just looking at
11   above that where -- you know, it looked -- it
12   looks like he fled after there was a struggle
13   with NOPD, you know, pulling away, resisting, and
14   physical strength and achieving resistance.               So
15   just I -- I don't recall any of this actual
16   incident, but it seems as though he was fighting
17   with NOPD when he ran off and that was a -- that
18   was a result of ending any physical altercation,
19   but I'd probably have to look at the actual IRS
20   report to recall the details.              I don't -- I
21   don't --
22          Q.     So based on -- so based on what --
23   what is in front of you here, there -- there
24   isn't any indication of what was happening with
25   NOPD prior?   There --
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 197


 1             MR. CANIZARO:
 2                  Object to the form.               Other than what
 3             he just said, the previous answer?
 4             MS. CUMMING:
 5                  Well, if we can have the witness
 6             testify?
 7             MR. CANIZARO:
 8                  Well, then asked and answered, but
 9             you can answer it again.
10             THE WITNESS:
11                  What was the question?
12   BY MS. CUMMING:
13             Q.   So in the explanation that's given,
14   is there any narrative account of -- of what was
15   happening with NOPD prior to the -- to the
16   flight?
17             MR. CANIZARO:
18                  Same objection.
19             THE WITNESS:
20                  Yeah.      I'm not -- right here in
21             front of me, no, I don't have that.             But
22             just -- just the -- like you said, the --
23             the active resistant title given to it;
24             but exactly what was going on, I'd
25             probably have to refer to the more
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 198


 1             in-depth report on that.
 2   BY MS. CUMMING:
 3             Q.   Okay.      All right.          And so, but --
 4   but this is a sort of automatically populated
 5   level three and that automatically gets populated
 6   as uses physical strength and achieving
 7   resistance, correct?
 8             A.   I believe so.
 9             Q.   Okay.      All right.          And then at
10   No. 30, levels of control, reasonable officer's
11   response, is there any difference in that -- in
12   the narrative that's offered at -- at No. 27 and
13   No. 30?
14             A.   No.     It's the same.
15             Q.   Okay.      Would you expect to see some
16   kind of a different account explaining why the
17   force was necessary?
18             A.   No.     Because he's really -- yeah.
19   He's really got the same explanation for those
20   two categories, so no.           That -- that's not -- to
21   me not an issue.
22             Q.   Okay.      Do you see anything in here
23   that indicates that the -- that this person who
24   was fleeing posed any kind of physical risk to
25   either the NOPD or the -- or the trooper at the
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 199


 1   time the taser was deployed?
 2           A.   I'm just looking -- I'm just looking
 3   at that level three that was checked saying that
 4   there was -- it appeared there was a physical
 5   altercation going on with the guy that -- that
 6   prompted the pursuit and that that would -- that
 7   taser was to prevent further physicality, you
 8   know.
 9           Q.   Okay.      But he -- according to the
10   explanation, he's fleeing on -- on foot, correct?
11           A.   Yes.
12           Q.   Okay.      And -- and the taser strikes
13   him in the back, correct?
14           A.   Uh-huh (affirmatively).
15           Q.   Okay.      Is there any -- other than
16   the level three that -- that is automatically
17   populated from the drop down or whatever menu, is
18   there anything in the narrative that -- that --
19           A.   Yeah.      From that narrative, I don't
20   know what the active resistant was --
21           Q.   Okay.
22           A.   -- by just looking at this.
23           Q.   Okay.      And from this narrative, is
24   there any indication of any physical danger that
25   this individual posed to either the NOPD officer
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 200


 1   or the trooper?
 2            A.   I would say yes because they listed
 3   it as active resistant.
 4            Q.   But from the narrative?
 5            A.   Well, I don't think you can
 6   separate -- you know, it's part of that same
 7   field.
 8            Q.   Uh-huh (affirmatively).
 9            A.   So from -- from that Block No. 27,
10   it's listed as active resistant, so I would -- I
11   can't separate that from his decision to deploy
12   the TASER.
13            Q.   Okay.      And -- and then looking to
14   the last page of this, it says approximate
15   distance from subject.          It didn't -- well, let me
16   go back up to the top.
17                 It says probes were deployed, and so
18   when probes are deployed -- you see where I am on
19   that last page?
20            A.   (Indicated.)
21            Q.   Yeah.      You had it right, last page.
22            A.   The one with the little dot?             Oh.
23            Q.   Yeah.
24            A.   Oh, okay.         Just a -- yeah.       Probe
25   deployed, yes.     Yes, I see that.
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 201


 1           Q.   So where it's got "probes deployed,"
 2   what does that -- what does that mean?
 3           A.   Yeah.      That's when you deploy the
 4   taser and the actual probes shoot from the taser
 5   and into the -- into the suspect.
 6           Q.   Okay.      And so that -- that would
 7   usually be at a distance?
 8           A.   Correct.
 9           Q.   Okay.      And then here it actually
10   gives us the approximate distance, and that's 10
11   feet?
12           A.   Where is the 10 feet?                   I'm sorry.
13           Q.   At approximate distance.
14           A.   Oh, okay.         Got you.        Yes.
15           Q.   Okay.      So -- so what is your
16   understanding of what that 10 feet means?
17           A.   That he was approximately 10 feet
18   from him when he deployed the TASER.
19           Q.   Okay.      So this individual was 10
20   feet away with his back to the trooper and the
21   NOPD officer fleeing on foot.             Based on that
22   information that's contained in this report, is
23   there an indication that this person at the time
24   he was tased posed a physical threat on either
25   the NOPD officer or the trooper?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 202


 1          MR. CANIZARO:
 2                 Objection.         Asked and answered.
 3          THE WITNESS:
 4                 At that -- again, it's hard to
 5          separate that from the totality of it
 6          because if he's already committed
 7          batteries on -- on officers, at that point
 8          they are pursuing -- you know, they --
 9          he's committed crimes and they are
10          pursuing him to -- to arrest him for the
11          active resistant portion that's just taken
12          place, so I don't -- I don't see how to
13          separate the apprehending him after
14          batteries took place, you know.
15   BY MS. CUMMING:
16          Q.     Let's take a look at the
17   use-of-force policy again.            The use-of-force
18   policy says at page -- at that Section 9,
19   page 5 -- or sorry, page 152, Section 9 and then
20   Roman Numeral v.      That v.        I'm sorry.       That six.
21   That vi.    "Officer shall use CEWs only when such
22   force as necessary to protect the officer, the
23   subject or another party from physical harm."
24                 And so the question is not what had
25   happened before, but what was happening at the
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 203


 1   time that this individual was tased.                 According
 2   to this Use-of-Force Report, he's 10 feet away,
 3   his back was to the trooper and to the NOPD
 4   officer.   Did he pose a physical risk to either
 5   the NOPD officer or the trooper according to what
 6   is contained in this report?
 7          MR. CANIZARO:
 8                Let me object to the form of the
 9          question.     Again, it's argumentative; it's
10          asked and answered; and it calls for
11          speculation.
12          MS. CUMMING:
13                I'm asking for his -- what he
14          understands, his --
15          MR. CANIZARO:
16                Well, you are asking him to ignore
17          part of what he said he needs to consider.
18          You are asking him to ignore that and
19          that's why --
20          MS. CUMMING:
21                Your objection is noted.
22          MR. CANIZARO:
23                -- I'm objecting to the form of the
24          question.
25          MS. CUMMING:
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 204


 1               You can answer.
 2          THE WITNESS:
 3               My understanding is they just --
 4          they just had -- from this, it would
 5          appear they had a physical altercation
 6          with him.     So now when they do catch him,
 7          he's not just going to just give up at
 8          this point.     So the taser is to prevent
 9          further physical altercation.                So now
10          he's -- he's tasing him as -- as to -- to
11          stop the -- the second fight that's
12          getting ready -- that -- that would
13          happen.    He's -- he's already proven by
14          actively resisting that he's already
15          committed crimes by -- by whatever the
16          fight took -- took place.              So when he
17          catches him, he's not now -- that's a
18          result of -- of ending it, you know,
19          the -- the taser in this situation.
20   BY MS. CUMMING:
21          Q.   Okay.      So a pre-emptive strike;
22   would that be fair?
23          A.   No.      Well -- well, they are now
24   apprehending him from what has just already taken
25   place --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 205


 1            Q.   Okay.
 2            A.   -- you know.
 3            Q.   Okay.      Do you recall reviewing this
 4   Use-of-Force Report?
 5            A.   I do not.
 6            Q.   Okay.      Do you -- do you recall if
 7   you reviewed the IRS when you reviewed this
 8   incident report?
 9            A.   I do not.
10            Q.   Okay.      Is it your -- let me ask
11   this.    When you are reviewing use-of-force
12   reports, do you look at anything outside of
13   the -- the Use-of-Force Report as a -- as a
14   matter of routine or habit?
15            A.   I haven't reviewed many -- enough of
16   these to really have a routine; and this
17   particular one, I really don't recall it --
18            Q.   Okay.
19            A.   -- at all, to be honest with you,
20   but --
21            Q.   Okay.      How many -- roughly, how many
22   use-of-force reports do you think you've
23   reviewed?
24            A.   I -- I actually haven't reviewed --
25   haven't reviewed many with this particular form.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 206


 1   Maybe a handful at the most.
 2          Q.   Okay.      More than five?
 3          A.   I would say probably not.
 4          MS. CUMMING:
 5               Okay.      I want to show you what's
 6          been previously marked as Exhibit 40.
 7        (Document tendered.)
 8   BY MS. CUMMING:
 9          Q.   And this is the disciplinary policy,
10   correct?
11          A.   Yes.
12          Q.   Okay.      And -- well, let me ask just
13   generally what is your -- what is your
14   understanding of this policy?
15          A.   This is the policy that establishes
16   the different levels of -- of discipline.            Yeah,
17   it looks like this -- this out -- it appears as
18   though it's a part of the policy that outlines
19   the different levels of discipline.
20          Q.   Okay.      And you as a -- as a
21   supervisor -- and it's got a -- it's got a
22   section on role of supervisor.             What is -- what
23   is your role in this disciplinary process?
24          A.   Let's see.         "Shift lieutenant or
25   anyone of higher rank may immediately relieve
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 207


 1   from duty any members of the state police
 2   subordinate to him and assigned to" -- "and
 3   assigned to his supervision when employee's not
 4   fit for duty or his continued presence on the job
 5   poses an immediate threat or danger to the
 6   public.    Safety of an efficient operation is a
 7   public service.        The ranking officer taking the
 8   action shall immediately notify the commander of
 9   the action taken and shall cause an investigation
10   of the employee to be undertaken."
11             Q.     So that's the -- that's the policy.
12   Is there -- can you tell me about the practice of
13   it?   How does -- how do you function as a
14   supervisor in supervising employees and
15   implementing this disciplinary policy?
16             A.     I -- personally, I mean, I -- I
17   just -- I -- main thing in the role of the
18   lieutenant primarily -- primarily the -- would be
19   sergeants that I would immediately evaluate and
20   just all my -- all -- all -- everybody in
21   general.       I would -- I would -- I would just
22   generally note people's work performance; and if
23   there's -- there's anything that would cause, you
24   know -- you know, any -- anything that might
25   affect their -- their evaluation, I would make --
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 208


 1   I would make note of that.           And because each --
 2   each year there's an evaluation and I -- I kind
 3   of jot little things to kind of make -- make
 4   notes along the way so I can have an accurate
 5   understanding of kind of that person's work
 6   performance as -- as the -- as the year goes on.
 7   I'm not sure exactly what --
 8          Q.    Okay.      So -- so you sort of keep
 9   running notes.    And when you are saying "notes,"
10   are you talking about like you actually have
11   physical notes that you keep in a file or --
12          A.    Yeah.      More -- more -- a lot of it I
13   just kind of make -- make note of something -- if
14   it's something I think I really want to remember,
15   I might make a little -- you know, a little
16   informal jot down something or like keep a copy
17   of something if -- and it would be more like
18   along the lines of just work performance and
19   things like that.
20          Q.    What sorts of things would you make
21   a note of?
22          A.    I guess it would be more -- more
23   like work performance in -- in the way of -- in
24   my current role, like I don't know.                  Their
25   handling of reports, timely -- you know, mistakes
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 209


 1   on things, timely paperwork or, you know,
 2   somebody's late all the time, you know, just --
 3   just, you know, basic things like that; are
 4   they -- are they -- are they where they're at
 5   when they supposed to be there.
 6               I can't recall a specific incident,
 7   you know, as far as, I don't know, just using
 8   something specific.      I'm just -- just kind of in
 9   general some -- some of these things like
10   demotions or whatever, I haven't -- haven't -- I
11   don't have a lot of first-hand knowledge of those
12   types of incidents happening, so is there
13   anything specific you are --
14          Q.   Well, I'm just sort of trying to get
15   a sense of -- of how -- how you operate in --
16   within -- within this policy, how this policy
17   actually works in -- in practice.               So -- so this
18   is -- that's helpful.
19               When you are talking about this sort
20   of kind of keeping notes throughout the year of,
21   you know, report writing and -- and timely --
22          A.   Yeah.
23          Q.   -- you know, tardiness at work and
24   things like that, do you have like a file on each
25   subordinate that you sort of keep all these notes
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 210


 1   in?
 2          A.    Yeah.      Well, I generally -- I have
 3   generally, well, folders of just different --
 4   different things that pertain to them.                   It
 5   could -- it wouldn't have to necessarily do with
 6   that, but it could be, you know, a copy of, I
 7   don't know, just -- just kind of anything.                    If
 8   there's -- they are on a -- some sort of task
 9   force or something, I got to keep a copy of it,
10   just anything that pertains to them, I might want
11   to go back and look at.
12                But, you know, something if -- you
13   know, I don't want to say everybody's perfect
14   that I work -- work with, but a lot of -- you
15   know, a lot of guys I work day to day, it's not
16   like every day something -- some big concern pops
17   up.   But, you know, if something -- something --
18   I'm made aware of something that I have to
19   address, I -- I would or have, but -- but, you
20   know, and then -- from then, I may make note
21   after I'm made aware of something.                   Well, okay,
22   let's see if -- if -- if this improves over time.
23   And -- and usually, it's -- it's -- it's not
24   public things.    It's like, you know, it might be
25   their work product and being available and -- and
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 211


 1   taking their share of, you know, the workload and
 2   things of that nature.
 3          Q.   Uh-huh (affirmatively).                 Okay.    And
 4   you indicated that you -- you hadn't really had
 5   that much to do with -- with demotions.               What
 6   about, you know, initiating an investigation,
 7   have you ever -- have you ever had to approach a
 8   commander, any -- any of your supervisors to say,
 9   hey, I'm -- I'm worried about trooper so and so?
10          A.   I'm trying to think.                There was a --
11   how to -- I guess it would fall under that, but I
12   had a -- there was an incident on a trooper that
13   worked down at Troop N and -- and he was kind
14   of -- he was kind of leaving early and -- and --
15   and some things like that and I'm trying to -- I
16   don't remember exactly.
17               We -- we called him in, we
18   documented it and -- and had to make the captain
19   aware of that and he's no longer -- he's -- he's
20   no longer on the job.       But yeah, that was -- that
21   was something where, you know, something would
22   happen late at night, he was never available and
23   he was kind of not where he was supposed to be,
24   and so we -- we documented that, counselled him
25   on it, and -- and made the captain aware of that.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 212


 1   That's probably while I was down there.               That's
 2   probably the only thing I remember really having
 3   to reel somebody in and say, hey, this is -- you
 4   are messing up kind of thing.
 5          Q.   You say he's no longer on the job.
 6   He's still with the state police?
 7          A.   No.
 8          Q.   Okay.
 9          A.   No.
10          Q.   All right.         Who -- who was it?
11          A.   What was the guy's name.                His last
12   name was Barnes.    I don't remember his first name
13   off the top of my head, but it was -- it was --
14   it was basically leaving your -- your work
15   assignment before you should and --
16          Q.   Uh-huh (affirmatively).
17          A.   And --
18          Q.   And when you talked about -- you
19   said that it was sort of noted down and then it
20   was -- you offered counselling on it.               Can you
21   tell me about the counselling?
22          A.   Yeah.      Well, no.         We -- we -- we
23   realized that he was leaving his -- his work
24   assignment before he should and --
25          Q.   Uh-huh (affirmatively).
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 213


 1            A.   And -- and made the captain aware of
 2   it and -- and we gave him an opportunity to kind
 3   of fix his -- fix his behavior.               So we -- we --
 4   me and a -- me and one of the sergeants, I
 5   believe, we did.      We called him in, made him
 6   aware of what -- what the situation was; and --
 7   and he said, hey, I'm going to -- you know, he
 8   had been going through some personal things at
 9   the time that we was trying to be understanding
10   about.    And once I left Troop N, some of those --
11   some of those things continued and he ended up --
12   it ended up getting a little more formal and he
13   went and he ended up resigning; but that was that
14   particular situation.
15            Q.   Uh-huh (affirmatively).                 Do you
16   recall being involved with kind of that -- a
17   disciplinary process like that for anybody else?
18            A.   What did I do?            I had to -- I had
19   to -- not -- not exactly like that, but I had to
20   handle a -- what they call a non -- non-IA, which
21   is kind of Internal Affairs.             It's kind of an
22   Internal Affairs thing that Internal Affairs is
23   not going to handle certain things that I guess
24   are of lesser seriousness that they send to us.
25            Q.   Uh-huh (affirmatively).
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 214


 1          A.      So we had a -- we had a young guy
 2   that -- that it was an issue of some paperwork
 3   being -- being altered, but it was -- it was like
 4   a court date type thing and -- and I had to do a
 5   little investigation and -- and pull what
 6   policies were violated.          And, in that situation,
 7   that -- that went to Internal Affairs and they
 8   decided what the disciplinary action was --
 9          Q.      Uh-huh (affirmatively).
10          A.      -- so that was a little bit
11   different.    That would be -- that would be --
12   that -- that's a little different than me saying,
13   hey, I'm -- I'm initiating this because I'm
14   observing things that was -- I was assigned to --
15   to do that.
16          Q.      What -- what policies were violated
17   in that circumstance?
18          A.      I'd have to go back and look at it,
19   but it was -- it fell under the conduct, you
20   know, conduct unbecoming, and -- and I'd have to
21   go back and look at what -- what all it was.
22   It's been -- been some time.
23          Q.      Do you recall roughly when that was?
24          A.      It was when I was down at Troop N.
25   Probably '16ish, maybe 2016.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 215


 1          Q.   Okay.      And -- and who was the
 2   trooper who was involved with that?
 3          A.   Trooper Panetta.
 4          Q.   Okay.      And do you recall what --
 5   what the actual official outcome of all that was?
 6          A.   I'm not sure I was -- there was, but
 7   I was, I think, transferred before.                 I don't know
 8   if it was an -- I don't want to speculate exactly
 9   what it was, but it was -- something did happen.
10          Q.   Okay.      So functionally you as a --
11   as a lieutenant, do you have any say in whether
12   or not someone gets disciplined for -- for an
13   infraction or a concern that -- that you raise
14   about a subordinate's work quality?
15          A.   You mean if it's initiated from
16   somewhere other than myself or would I be --
17          Q.   Well, in -- in any circumstance, do
18   you have -- do you have any role in -- in --
19          A.   Determining what happens?
20          Q.   Yeah.
21          A.   No.     In that case -- you know, in
22   that case I mentioned, no.          You know, if -- if
23   I -- I have the discretion of if somebody's -- if
24   somebody's just messing up and it's something
25   that can be corrected, I have -- I have the -- I
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 216


 1   have the discretion of doing maybe a little
 2   letter of counselling with them; and that's kind
 3   of an in-section type thing that if -- if it
 4   corrects itself, it doesn't go further into a
 5   formal discipline.
 6             Q.   Uh-huh (affirmatively).
 7             A.   So I would say that would be a
 8   little discretion as far as on more minor things
 9   to try and correct, you know, correct behavior on
10   a -- without it being a formal disciplinary
11   action.    It's not considered a discipline, but
12   that would be one example where I would have a
13   little bit of a -- you know, I would have to
14   start off with something more -- you know, more
15   serious discipline action if it's, I think,
16   something you can just bring them in and say,
17   hey, you need to be -- you know, you need to be
18   aware of this.
19             Q.   Okay.      So -- so you can sort of --
20   you can issue letters of counselling then if you
21   feel it's necessary?
22             A.   Correct.
23             Q.   Okay.      All right.          What sorts of
24   things have you issued letters of counselling
25   for?
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 217


 1          A.    I did it one -- I did an auto theft
 2   one time on -- on -- on just somebody's work --
 3   work production.
 4          Q.    Uh-huh (affirmatively).
 5          A.    That's the one I can think of off
 6   the top of my head, just, hey, you know, you need
 7   to -- you need to pick up what you're -- what
 8   you're doing and this is -- it's a way to let
 9   them know that you're not -- you know, it's a way
10   to let them kind of correct it before --
11          Q.    Uh-huh (affirmatively).
12          A.    -- you know, it gets -- it -- it
13   gets worse, I guess.
14          Q.    Okay.      So they -- they weren't doing
15   enough work --
16          A.    Yeah.
17          Q.    -- basically?
18          A.    Not --
19          Q.    Okay.
20          A.    Yeah, yeah.
21          Q.    All right.         Anything else?
22          A.    Can't think off the top of my head
23   right now.
24          Q.    Okay.
25          A.    No.     That's -- that's the one that
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 218


 1   comes to light because it's -- yeah.                 That's the
 2   one that comes to mind right now.
 3          Q.     Okay.     What about additional
 4   training, do you have any -- say if -- if you
 5   notice that someone is either not performing the
 6   way they should or -- or, you know, for whatever
 7   reason and you think that that extra training --
 8          A.     No.
 9          Q.     -- might help, do you have any say
10   in being able to refer someone for that?
11          A.     I may, but I -- I don't ever recall
12   having that -- I've never had that situation
13   where that's -- that's -- I've noticed something
14   that I'd maybe send them back to the academy or
15   something.   I've never had that situation.
16          Q.     Okay.     And when we have been talking
17   about, you know, kind of your role in the
18   disciplinary process, this -- this includes
19   your -- your role at Troop N as lieutenant,
20   correct?
21          A.     Yeah.     Well, the -- the counselling
22   I just mentioned was -- I was in another job, but
23   yeah, that would include that.
24          Q.     Okay.     All right.          Got you.
25          MS. CUMMING:
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 219


 1                  Okay.      I want to turn to what's been
 2            previously marked as Exhibit 22, hand that
 3            to you.
 4           (Document tendered.)
 5   BY MS. CUMMING:
 6            Q.    And this is a state police policy on
 7   the Early Identification System, correct?
 8            A.    Yes.
 9            Q.    Or the EIS?
10            A.    Correct.
11            Q.    Okay.      What is your understanding of
12   this policy?
13            A.    Yeah.      This is kind of just -- this
14   is like another, I guess, ladder of checks and
15   balances on what guys -- guys are doing if --
16   yeah.    It's -- it's a -- it's another form of
17   identifying certain -- certain situations,
18   pursuits, use of forces and -- and including
19   TASERs or thing -- things of that nature.                We --
20   we document those use of forces.                 And my -- my
21   recollection is if somebody has three of one of
22   those things within a 90-day period, I believe
23   there's a review of it --
24            Q.    Uh-huh (affirmatively).
25            A.    -- of -- of those incidents.              And if
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 220


 1   there's been six in, I think, a year, it would --
 2   so if -- if somebody had or commander so and so
 3   had four use of forces in -- in -- in X amount of
 4   time, we would -- we would -- we would take those
 5   previously generated EISs, which would be, now
 6   that I'm thinking about it, in conjunction with
 7   the Use-of-Force Report and all of this.
 8               Honestly, I wouldn't -- this one I
 9   wasn't -- I didn't -- wasn't recalling this at
10   the moment when we were talking about the
11   Use-of-Force Report, but this would be another
12   report that would be generated in conjunction
13   with -- with the use of force, and that's --
14   those would be -- copies of that would be
15   maintained at Troop N.        And once -- once a
16   certain level, if three or four of them, had
17   three or four or three or more happened in a
18   period of time, then a review of that would
19   happen; and I recall -- I recall a couple of
20   times when I had to review a group of them.
21          Q.   Uh-huh (affirmatively).
22          A.   And -- and -- and basically for
23   that, I'd go back and look at those, use those
24   synopses of those use of forces and -- and -- and
25   see if I -- see if anything in those to me --
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 221


 1          Q.   Uh-huh (affirmatively).
 2          A.   -- seemed like a red flag or
 3   inappropriate or something like that.               And, like
 4   I said, I don't recall doing many reviews, but
 5   the couple, so maybe several that I did.               I don't
 6   recall ever seeing anything that was, oh, man,
 7   this is a -- this is a problem.
 8          Q.   Uh-huh (affirmatively).
 9          A.   But that -- that's -- that's the
10   gist of what the EIS system is.             It's -- it's
11   basically an in-house checks and balances of us
12   with each other, you know.          If -- if somebody's
13   doing use of force every day and then you have to
14   go back and if it looks like it's -- if it's --
15   if it's maybe not, you know, if it -- if you look
16   back at the justification of it and see why it's
17   happening so -- so frequently, and that's the
18   gist of what -- what that is.
19          Q.   Okay.
20          MR. CANIZARO:
21               Can we take another quick break?
22          MS. CUMMING:
23               Sure.      Yeah.
24        (A short recess was taken at 1:37 p.m.)
25   BY MS. CUMMING:
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 222


 1             Q.   So we were talking about the EIS?
 2             A.   Yes, ma'am.
 3             Q.   And you had just kind of given me an
 4   account of -- of your understanding of the
 5   policy.    I want to go back and unpack some of
 6   that.     So you had said that EIS was sort of like
 7   another check and it -- it sounds like another
 8   kind of way of tracking things.
 9                  I want to just make sure I
10   understand.    In your memory and understanding,
11   what are the various ways that the state police
12   have of kind of tracking performance and
13   performance indicators?
14             A.   Well, really what we just discussed,
15   the use -- those use-of-force forms.
16             Q.   Uh-huh (affirmatively).
17             A.   And this is -- I think the EIS I --
18   I consider a little bit of a more informal way of
19   -- kind of in, within that workplace, so just
20   kind of keeping track of those -- those incidents
21   to see if -- if maybe there are some -- some
22   issues.    And it just -- other than just noting
23   work performance and reports and -- and those
24   things, I think those would be the more formal
25   things that I can think of that would involve use
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 223


 1   of force.
 2             Q.   Okay.      All right.          And why -- in
 3   your understanding, why is that important?
 4   What's the value of this?
 5             A.   Of the EIS system?
 6             Q.   Uh-huh (affirmatively).
 7             A.   I guess -- I guess to keep tabs on
 8   what -- what our personnel is engaged in.                    If --
 9   if -- you know, if -- if -- if certain things are
10   happening with great frequency, like with, you
11   know, some things it all -- it all -- you know,
12   say, like fleet crashes.            Well, I mean, you
13   could -- you could be in multiple fleet crashes
14   and not have fault in any of them; but I think
15   it's -- it's just a way to, hey, if this happens
16   frequently, take a look at it and make sure there
17   aren't any other extenuating circumstances that I
18   have to take a harder look at.                I don't think on
19   its face it's a problem if -- if you have these
20   things.    It's just a way for us to keep an eye on
21   it and make sure that it's not becoming a -- you
22   know, a problem.
23             Q.   Okay.      So -- and you referenced
24   fleet crashes.
25             A.   I'm sorry.         At fault.            I'm looking
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 224


 1   here at at-fault vehicle crashes.
 2          Q.   Okay.      And you are looking at
 3   that -- at that Roman Numeral v and talking about
 4   the criteria that are considered --
 5          A.   Yes.
 6          Q.   -- as indicators.              Okay.    All right.
 7   So -- so taking -- these are things you would
 8   want to kind of take a closer look at.               And I
 9   guess to kind of drill -- drill down further into
10   that, like what is the -- what is the value of
11   kind of take -- taking a close look at what's
12   going on?
13          A.   Well, looking at the circumstances
14   of each one of those and making sure that we
15   are -- we are operating in the parameters that
16   we -- that we should be.
17               You know, if -- hypothetically, if
18   every single person -- you shouldn't have to
19   fight every single person you run into, but, you
20   know, if -- if -- so in those -- in those periods
21   of time, if you have had several, it's just --
22   it's a way of us to take an extra look and look
23   at the details of those, was -- was everything
24   that we did warranted, everything that trooper
25   did warranted.   So it's just a way for us to kind
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 225


 1   of self police ourselves to make sure that we are
 2   not -- that we are staying within the scope of
 3   what we should be doing, how we should be
 4   conducting ourselves.
 5           Q.   Okay.      All right.          And so you were
 6   sort of talking about this in -- in conjunction
 7   with the use-of-force reports as well.               And the
 8   use-of-force reports we were talking about, you
 9   reviewed the report and then, you know, the --
10   the incident report is available for -- for
11   review as well, correct?
12           A.   Yes.
13           Q.   Okay.      And in the Use-of-Force
14   Report context, is there -- is there any kind of
15   outside investigation beyond something that that
16   trooper wrote?    Is there any kind of interview of
17   other witnesses or, you know, hunting down video
18   or anything like that that happens when you are
19   reviewing the Use-of-Force Report?
20           A.   No.
21           Q.   Okay.
22           A.   Not -- not -- not without some sort
23   of a complaint from the public or something, you
24   know.   If just in an every day thing, I wouldn't
25   just go seek out those things, but things like
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 226


 1   videos and all would be -- you know, those would
 2   all be available through the report, the -- the
 3   incident -- you know, the IRS report.
 4            Q.   Uh-huh (affirmatively).
 5            A.   You know, if -- if some -- if
 6   something didn't sit right based on the EIS and
 7   things like that, you could go further.               If it
 8   was a -- in the case of a traffic stop, but there
 9   was a video, I guess, you know -- and there's not
10   going to be video on every situation, but -- but
11   no.   Just -- just on its face, every use of force
12   is not going to lead to some long, you know,
13   investigation about it.
14            Q.   Okay.      All right.          And then -- and
15   so in the EIS context -- and I think you -- you
16   started to touch on it, but just to -- just to be
17   clear.
18                 In the EIS context, if you are going
19   back and you are looking at someone who's got a
20   bunch of these -- these kind of risk indicator
21   events, what are you looking at -- what are you
22   looking at then?
23            A.   The ones that I recall, the --
24   the -- and I said I only did a couple of reviews
25   when I was down there.          The ones that I recall
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 227


 1   reviewing were other EISs that were generated
 2   when that -- when the incident, a singular
 3   incident happened.     So if -- if 90 days passes
 4   and somebody had five, you know, five use of
 5   forces, you know, two use of forces, a vehicle
 6   pursuit and all these -- all these things, I
 7   would -- I would -- I would take the EISs that
 8   were generated at the time often time by -- by
 9   the sergeant that was -- that was working at the
10   time and I would -- I would look -- I would look
11   at those and then, you know, generate a synopsis
12   of each of those; and then -- and then I would
13   conclude whether I saw anything that looked, you
14   know, alarming about those incidents.
15          Q.   Okay.      So would you look -- you
16   know, was there -- was there ever a time that you
17   would look outside of the -- the four corners of
18   whatever it was that the sergeant had put
19   together?
20          A.   That -- those were -- those were
21   fairly -- fairly detailed and it kind of -- it
22   kind of -- it spelled out what happened, and none
23   of the ones that I recall doing prompted me to go
24   further than what was in those EIS reports.
25          Q.   Okay.      I have -- I have questions,
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 228


 1   but I think -- I think they might be answered if
 2   we keep -- if we keep kind of plowing through
 3   this policy.
 4                  So your role in the EIS, it sounds
 5   like you were reviewing EIS reports that were
 6   compiled by sergeants; is that right?
 7           A.     Yeah.      Yes, ma'am.
 8           Q.     Okay.
 9           A.     Like I said, only a few of -- I've
10   only done a couple of the reviews, maybe several
11   where I was taking existing EISs that -- I don't
12   know 100 percent without looking at them, but it
13   would likely be a sergeant that had generated
14   those; and often times they made me aware that I
15   had a -- so and so -- I had an EIS last night on
16   so and so and it -- it's -- that's going to be
17   his third one.      So they would -- they would, you
18   know, put all the previous ones and -- and make
19   me aware of that, then I knew I had to sit down
20   and kind of look at them and generate a review of
21   them.
22           Q.     Okay.      So -- so maybe -- maybe
23   the -- the question is this:              In this, in the
24   Section 2, it says -- it talks about the -- the
25   section commander shall maintain an EIS file.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 229


 1   What -- what is the EIS file?
 2            A.    That -- that's just those previous
 3   ones I'm talking about.           We just kept them
 4   in-house at the -- at the troop -- the -- the
 5   port building that we were at at the time.
 6            Q.    Okay.
 7            A.    So when -- when one happens today
 8   and that puts them within that -- within that
 9   realm --
10            Q.    Uh-huh (affirmatively).
11            A.    -- I would go get that folder on
12   whoever the individual is and go back and look at
13   those and I would generate a review based on
14   that.
15            Q.    Okay.      So I'm trying to -- I think
16   I'm getting tripped up on vocabulary.                  So the --
17   the thing that the sergeant generates, what
18   does -- what does that look like?
19            A.    Yeah.      It -- it --
20            Q.    What does that consist of?                Uh-huh
21   (affirmatively).
22            A.    There was -- I don't believe we have
23   any sort of database to where the use of force
24   is.     It was -- it was just a document that we --
25   that we -- that we generated -- that we generated
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 230


 1   so they would have an EIS report.                    I don't have
 2   it in front of me what -- but it would be like
 3   a -- it would just be a synopsis of that incident
 4   and -- and their -- their review and summation of
 5   what it was; and after several of those happened,
 6   I would be made aware of it and I would review
 7   several of the ones that had already been
 8   previously documented in the past.
 9             MS. CUMMING:
10                    Okay.      I want to show you two things
11             that just keep -- keep them close at hand.
12             The first is what's been previously marked
13             as Exhibit 27, and this is the Troop N EIS
14             log.
15        (Document tendered.)
16   BY MS. CUMMING:
17             Q.     Is that the EIS report that you are
18   talking about with the -- that the sergeants
19   create?
20             A.     No.     I'm thinking of more of a --
21   this -- I don't know if this came sometime later,
22   but I'm thinking of more of a -- more of just
23   like a Word document with those, I guess,
24   synopsis -- synopses of --
25             Q.     Yeah.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 231


 1            A.     -- of each incident, not --
 2            MS. CUMMING:
 3                   So I'm going to show you what's been
 4            previously marked as Exhibit 23, and I'm
 5            turning to the back of the pages.             It's
 6            Bates 16059 and 16060.
 7           (Document tendered.)
 8   BY MS. CUMMING:
 9            Q.     Is that what you are talking about?
10            A.     Yes.     This would be -- this would be
11   more of what I'm referring to.                It would document
12   those incidents and the dates, and then I
13   would -- I would -- I would address each one of
14   those events.
15            Q.     Okay.
16            A.     So yeah, that --
17            Q.     We are -- we are going to go through
18   the document --
19            A.     Yeah, yeah.
20            Q.     -- and do that.
21            A.     It -- I -- I recall this being more
22   of the format of what I'm talking about.
23            Q.     That's what you are talking about.
24   Okay.    So the sergeants would generate that?
25            A.     Yeah.     They would -- they would
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 232


 1   generate like a singular one, and then -- then
 2   when a review came, I would incorporate -- I
 3   would incorporate a form with all -- all of those
 4   previous ones on there and then make a
 5   determination if there -- if all those were --
 6   were in my opinion justified or no red flags
 7   involved and then from there those would be
 8   considered, but -- but, you know, that would --
 9   that would satisfy that review of --
10          Q.       Got it.    Got it.       Got it.    Okay.
11          A.       This --
12          Q.       All right.
13          A.       So example, this one was -- yeah.
14   See, this (indicated) would have been generated
15   by me with however many events there was.
16          Q.       So -- so -- so wait a second.          Let's
17   go slow here.
18          A.       Okay.
19          Q.       So when -- when you are pointing at
20   "this one," you are -- you are pointing to
21   Exhibit 23 and you are pointing to that 16059,
22   the -- the back of page 1 and page 2?
23          A.       Yes.
24          Q.       You said this would have been
25   generated by you?
                     BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 233


 1             A.    Yeah.
 2             Q.    Now, when you say "this," are you
 3   talking about the -- the synopses of the events
 4   or are you talking about the compilation of the
 5   report?
 6             A.    Yeah.      The compilation of it.
 7   The -- the events would have been taken from
 8   previous singular ones done likely by a sergeant,
 9   and then I would have been made aware once the
10   threshold of how many of them happened.
11             Q.    Right.       Okay.      So then let -- let's
12   go back to -- to before all of these got
13   compiled.      So let's take just, for example, that
14   Event 1, and it's got the date of 2/1/2017.
15   How -- how does this paragraph come into
16   existence?
17             A.    That paragraph was likely generated
18   by one of these forms as a singular event prior
19   to the three occurring.            So I would have -- I
20   would have -- I likely -- and, you know, I likely
21   passed all those previous ones into that or wrote
22   it just based on the previous ones that were --
23   that were done.       I probably didn't cut and paste
24   it because it's on a hard document like this
25   (indicated), so I probably took it just off the
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 234


 1   previous ones, documented those three, and then
 2   made a summarization if I felt that those were
 3   all justified.
 4          Q.   Okay.      So -- so after a use of
 5   force, there is a document that is generated by a
 6   sergeant that is a summary of the use of force --
 7          A.   It would --
 8          Q.   -- events?
 9          A.   It basically would be something like
10   this (indicated), but it would be the one
11   incident.
12          Q.   Okay.      You are -- you're indicating
13   that -- that paragraph?
14          A.   That Event 1.
15          Q.   Yeah.      Okay.
16          A.   That Event 1.
17          Q.   Right.
18          A.   So that -- that happened today and
19   it's in a file there.       Something else happens
20   three weeks down the road, something happens
21   within that 90-day period, then that file is
22   pulled out, trooper -- trooper X had three, a
23   combination of those things that we mentioned:
24   The at-fault or pursuit, use of force, and then
25   once -- once that threshold is met, then I'll go
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 235


 1   in and look at those three events and I'll make a
 2   determination how I think about it.                   And then
 3   from -- from me, it got -- I believe it got
 4   forwarded up to Captain Naquin after -- after I
 5   completed all that.
 6            Q.   Okay.      All right.          So the document
 7   where -- let me ask this.            Where would the
 8   document be that would be sort of the original --
 9            A.   That would be --
10            Q.   -- thing?
11            A.   -- the hard copy for that Troop N.
12            Q.   Okay.      So it's a hard copy of this
13   original, this -- you know, whatever the sergeant
14   wrote for this event?
15            A.   That -- exactly, yes, ma'am.
16            Q.   Okay.      And that is separate or
17   additional to the Use-of-Force Report; is that
18   correct?
19            A.   Yeah.      That -- that's separate than
20   that database that we discussed earlier, yes,
21   ma'am.
22            Q.   Okay.      And that's that Exhibit 73 --
23            A.   Yes.
24            Q.   -- that we were talking about
25   earlier?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 236


 1          A.     Yes.
 2          Q.     Okay.      All right.          Okay.    And so
 3   this -- this goes back to the shall maintain an
 4   EIS file, so I -- I want to make sure that I'm --
 5   that I'm real clear on what the EIS file is.
 6          A.     Yeah.      That's just a hard copy thing
 7   that we do in-house at -- at Troop N that, you
 8   know, all these previous ones should be -- should
 9   be in a hard copy form somewhere in -- on a -- on
10   file there.
11          Q.     Okay.      And if -- if a trooper is not
12   actually assigned to Troop N, would they still
13   have an EIS file at Troop N?
14          A.     If they were coming in for -- off
15   the top of my head, I don't recall if I've done
16   them on people that were not all assigned there,
17   so I don't -- I -- I believe so, but I don't know
18   100 percent if that would be referred back to
19   their home Troop A, you know, A, so and so had a
20   use of force last night, to do it there.
21                 I don't -- I don't know the answer
22   off the top of my head how they are -- how they
23   are handling that because I -- I believe the ones
24   that I reviewed were all people within Troop N at
25   the time, so I'm not 100 percent sure how they
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 237


 1   handled that with the outside.
 2          Q.   Okay.      All right.          Who -- who was --
 3   who was actually the person who was actually
 4   maintaining the EIS files?
 5          A.   I know who there -- those are --
 6   they had an administrative trooper,
 7   Trooper Rhonda Trapani, who was kind of the
 8   administrative person at Troop N.               She -- she
 9   maintained a lot of the -- got -- organized a lot
10   of the paperwork type stuff.
11          Q.   Uh-huh (affirmatively).
12          A.   If -- I don't know if she
13   specifically dealt with the EIS, but -- but it
14   would have been -- it would have been -- I
15   believe it would have been her or -- or just, you
16   know, the -- in general, the sergeants.                  We have
17   a folder on everybody that just, you know, every
18   time you did one or went in there.                  And when a --
19   when a certain threshold was met, they -- they
20   made the lieutenant aware of it and we did this.
21          Q.   Okay.      All right.          And so -- so
22   just -- just to be clear, who was responsible for
23   determining when the threshold was met?
24          A.   Well, that's -- that's -- that's in
25   policy of the -- of the --
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 238


 1             Q.   Uh-huh (affirmatively).                 You're --
 2   you're looking at Exhibit 22?
 3             A.   Exhibit 22.
 4             Q.   Uh-huh (affirmatively).
 5             A.   Number -- Roman Numeral six, vi, is
 6   three or more criteria, 90 -- of -- of those
 7   categories, within a 90-day period, or six within
 8   a year.
 9             Q.   Okay.
10             A.   So the ones that I recall doing, I
11   was made aware of is -- I don't know if they were
12   periodically or, you know, if they were -- they
13   periodically checked them and they kind of --
14   kind of checked to make sure when those
15   thresholds were coming that we -- that we did
16   that.
17             Q.   Who --
18             A.   So we --
19             Q.   Who did the checking?
20             A.   So that's what I'm saying.                 I -- I
21   always had a sergeant that made me aware of it.
22   I don't know if they went in and -- and I don't
23   know if they had -- you know, they didn't have a
24   big thing that prompted on the computer, oh, this
25   is the third one; but I -- I -- I don't know if,
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 239


 1   you know, as -- as they -- I guess as they -- I'm
 2   just -- I'm kind of speculating.                As they did one
 3   and they put it in a folder, they -- they might
 4   have looked -- and I think this might have
 5   been -- and, again, I'm not 100 percent
 6   remembering this one specifically.                    I think this
 7   was -- this -- this was an idea they came up with
 8   later that --
 9            Q.     You're --
10            A.     -- was kind of --
11            Q.     You're looking at Exhibit --
12            A.     The little spreadsheet looking
13   thing.
14            Q.     -- 27?     Okay.
15            A.     So this -- I want to say this might
16   have been kind of like in the file of all these
17   and you could kind of -- it was kind of a quick
18   glance to see, you know, if I -- I went to -- I
19   did one today and put it in the file, I could go,
20   oh, yeah, it's within 90 days, we need to -- it
21   was kind of like a spreadsheet of the overall
22   reports that I'm mentioning.
23                   So when somebody got -- you know,
24   when somebody -- when an EIS was generated, you
25   could check in that folder and see if they had,
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 240


 1   you know, those -- the allotted number within
 2   that timeframe.
 3          Q.   Okay.
 4          A.   And that would generate the review.
 5          Q.   Okay.
 6          A.   But I don't know -- I can't say that
 7   it was so and so's job to -- to know that.            I
 8   think it was just as the sergeants did them, they
 9   became aware that it was within those timeframes.
10          Q.   Okay.      Okay.       Is there -- was there
11   any discretion about what -- what would be
12   entered into the EIS file and what wouldn't be?
13          A.   No, not that I'm aware of.              If it
14   fit one of those things and --
15          Q.   Uh-huh (affirmatively).
16          A.   -- and it was noted, it would, yeah.
17   I -- I don't -- I can't say, okay, he had a use
18   of force, but let's not do one.             I'm not aware if
19   that ever happened.
20          Q.   Okay.      So if it's something that
21   generated a Use-of-Force Report, then -- then it
22   would go into the -- the EIS --
23          A.   Yeah.      I would --
24          Q.   -- file?
25          A.   I would think generally it would
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 241


 1   coincide with it, yes, ma'am.
 2          Q.    Okay.      All right.          And you -- and
 3   you talked about you -- you were not certain.
 4   And -- and I'm not trying to trick you or -- or
 5   trap you.   There's going to be an EIS report we
 6   are going to talk about in a second, but it's for
 7   somebody that is not assigned to Troop N.              So
 8   I'll just represent to you that there are --
 9          A.    Okay.
10          Q.    -- people not assigned to Troop N
11   that -- that got EIS reports generated from
12   Troop N.
13          A.    From Troop N.           Okay.
14          Q.    But your -- you know, just -- just
15   in your understanding, if someone was not
16   officially assigned to Troop N but worked Troop N
17   and also had another official assignment, do you
18   have any idea how the EI -- you know, would the
19   EIS file be maintained in some kind of a central
20   location?
21          A.    Not that I know of.               Not -- not that
22   I know of the current process for that, no --
23          Q.    Okay.
24          A.    -- outside.          Troop N's the only --
25   only location that I'm aware of where it's --
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 242


 1   that's housed -- where those are housed where
 2   they had those.
 3          Q.   So if -- if you had someone -- well,
 4   let's say -- let's say where you are now at at --
 5   in BOI, if -- do you have -- do you have an EIS
 6   reporting system?
 7          A.   I don't -- since I've been in this,
 8   I have -- you know, again, I'm in the -- I'm in a
 9   spot where if I -- things are planned out and
10   things, but I have not -- I haven't done an EIS
11   in the way that at Troop N over where I'm at now.
12          Q.   Okay.      Do you know if there's an EIS
13   file that's being maintained?
14          A.   Not that I'm aware of.
15          Q.   Okay.      And -- and then let's say
16   like Troop L or Troop B or some -- some place
17   that's a -- that's a regular fully --
18          A.   Sure.
19          Q.   -- established troop?
20          A.   My thought would be yes, but I don't
21   know intimately those -- those troops, but I
22   would -- I would think so, yes.
23          Q.   Okay.
24          A.   The -- the -- the patrol -- each
25   patrol troop I would think would, but I don't --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 243


 1   I don't have personal knowledge of those.
 2          Q.     Would -- would have an EIS file on
 3   each person assigned to that troop, correct?
 4   That's what you mean?
 5          A.     Or as -- as that incident happens,
 6   one would be generated and probably started at
 7   that point.
 8          Q.     Okay.      Sure.
 9          A.     I would think they did, yeah.           I
10   don't --
11          Q.     And -- and, in your understanding,
12   that would -- that would likely be physically
13   kept at the troop, correct?
14          A.     Likely, yes.
15          Q.     Okay.
16          MS. CUMMING:
17                 Jennifer, we will just re-urge that
18          any documents related to EIS reports be
19          produced, including any underlying
20          documents that were used to create the EIS
21          reports previously produced by the state
22          police.
23          MS. MURRAY:
24                 Is there a date range or just --
25          MS. CUMMING:
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 244


 1                  Can we go off for a second.
 2        (A short recess was taken.)
 3   BY MS. CUMMING:
 4          Q.      And so your understanding of the EIS
 5   file and the way that the EIS is maintained is
 6   that it's all hard copied.             There's no like
 7   computer --
 8          A.      Right.
 9          Q.      -- central computer system?
10          A.      Yes, ma'am.          That's my
11   understanding.
12          Q.      Okay.      Okay.       And do you recall --
13   as a lieutenant, have you ever actually generated
14   the -- an EIS report that would go into the --
15   the file prior to like the -- the compiled report
16   but for an individual incident?
17          A.      I have not.
18          Q.      Okay.      And this Exhibit 27, the
19   Troop N EIS report log, was this a document that
20   was in use when you were at Troop N?
21          A.      It looks -- it looks a little
22   familiar.     I think it was something they were --
23   they -- they had came up with while -- while I
24   was there to -- and I think it was more of -- I
25   don't want to say cover letter, but it was, I
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 245


1    think, something that stayed in the front of the
2    file that kind of really just maintained the
3    bullet points of the date and stuff like that.
4    It -- I want to say I remember it kind of being
5    created while I was down there.
6             Q.    Okay.
7             A.    But it was -- yeah.                It does look
8    familiar, but it's -- it's -- I don't -- I don't
9    recall really using it.
10            Q.    Okay.
11            A.    Probably so.
12            Q.    Do you know was anything used prior
13   to the adoption of that form?                Do you know was
14   anything used prior to -- to track --
15            A.    And I think it was just the
16   actual -- the -- the reports I mentioned before
17   that were filed, the ones with the synopsis
18   style.
19            Q.    Okay.       Do you know who created that
20   Troop N log?
21            A.    I do not.
22            Q.    Do you have any idea whose
23   handwriting that might be?
24            A.    It's not mine.            No, I -- I do not.
25            Q.    Okay.       Do you have any -- not
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 246


 1   guesses, but educated theories or hypotheses
 2   about whose handwriting that might be?
 3           A.      No.     It's kind of neat, but not neat
 4   enough to -- not necessarily a female's
 5   handwriting where I -- you might speculate that.
 6   But no, I really have no idea to be honest with
 7   you.
 8           Q.      Okay.    All right.         And do you have
 9   any, again, education -- educated hypothesis
10   about like what rank might have been completing
11   something like this?
12           A.      I -- I would say a sergeant, but --
13   likely a sergeant or possibly a lieutenant.
14           Q.      Okay.    Okay.      If there were -- and
15   do you -- if you don't recall, that's fine, but
16   do you recall roughly when that form would have
17   been adopted?
18           A.      No.     Maybe -- '17ish, 2017ish.
19   Yeah.   I'm not really sure.
20           Q.      But -- but you're not sure when in
21   2017?
22           A.      No.     No.
23           Q.      Okay.    Okay.      But after the adoption
24   of that form, would it -- is it your
25   understanding that any use of force would have
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 247


 1   been entered onto that?
 2          A.    Yeah.      I would -- I would -- I would
 3   think so.   But I -- I remember this being
 4   created, but I don't -- I don't remember to what
 5   extent it was -- it was used in conjunction with
 6   those other forms.      But yeah, once it was
 7   created, I would assume everything would -- the
 8   intent was to have everything entered on there.
 9          MS. CUMMING:
10                Okay.      So I want to show you what's
11          been previously marked as Exhibit 28.
12        (Document tendered.)
13   BY MS. CUMMING:
14          Q.    And this is a May 6th, 2018
15   Use-of-Force Report, correct?
16          A.    Correct.
17          Q.    All right.         And if you flip to the
18   second to last page, I'm sure you would agree on
19   here you were not the supervisor on this?            And
20   this say that Troy Pichon was the reporting
21   officer and then the Commander Naquin and
22   Captain Williams signed off on it as the higher
23   ranking supervisors, correct?
24          A.    Correct.
25          Q.    So you would -- would you anticipate
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 248


 1   that -- that if the Troop N EIS report log had --
 2   had been in use that this would be on that report
 3   log?
 4          A.       Yeah.     Again, I -- I don't recall to
 5   what extent this was being used or when that was
 6   implemented.
 7          Q.       Uh-huh (affirmatively).
 8          A.       But once it was implemented, I would
 9   think that would be -- that would be the intent
10   is to use it.
11          Q.       Okay.     Would you expect this to
12   generate an EIS report by a sergeant?
13          A.       What does it tell?             It's a use of --
14   was it a taser or what was that circumstance?
15          Q.       Take a -- take a look through it.
16   It looks like, yes, use of TASER, if you look at
17   30.
18          A.       Yeah.     I think that would be a
19   criteria that would generate an EIS.
20          Q.       Okay.     And the sergeant who
21   generates an EIS report, would that be the same
22   sergeant who -- who is the -- the supervisor that
23   signs off on the Use-of-Force Report itself
24   usually?
25          A.       I would say likely, but I don't know
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 249


 1   if it's -- it's not necessarily mandated, but it
 2   would probably be likely.
 3           Q.    Okay.      All right.          So this is
 4   something that -- that should be tracked in the
 5   EIS system, correct, this Exhibit 28?
 6           A.    Yeah.
 7           MS. CUMMING:
 8                 Okay.      And then I'm going to show
 9           you what's been previously marked as
10           Exhibit 29.
11          (Document tendered.)
12   BY MS. CUMMING:
13           Q.    And this is dated June 18th, 2007.
14   Here's another use of TASER, Use-of-Force Report.
15   It's again by Trooper Pichon, this time signed
16   off by Sergeant Bellue and Captain Naquin and
17   Captain Williams.
18                 And does this appear to be the same
19   incident as the first entry on this EIS Troop N
20   log?
21           A.    It appears so, yes, ma'am.
22           Q.    Okay.      And even with this entry in
23   the EIS report log, would you expect that there
24   would be an EIS report generated as a result of
25   this 6/18/2017?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 250


 1          A.      I'm -- I'm not sure -- I'm not
 2   100 percent sure if when this was created it was
 3   intended to replace the thing I'm referring to
 4   because this -- this was relatively new when I
 5   was there, so I'm not -- once they started doing
 6   this, maybe some of those long form synopsis,
 7   they may have -- they may have done this in lieu
 8   of that.     I don't want to say 100 percent that --
 9   that they would -- necessarily both had to be
10   generated.
11                  I didn't really -- I don't really
12   recall dealing with this form.                I think it was --
13   it must have been fairly new or I never got a
14   review as a result of this being used.                 So it's
15   possible that once they started this, they didn't
16   do the ones I'm mentioning after that.                 I don't
17   recall 100 percent the intent if it was -- if
18   this was to replace or if it was just kind of a
19   snapshot of those other ones.
20          Q.      Okay.
21          MR. CANIZARO:
22                  For the record, you were referring
23          to Exhibit 27 during the -- every time you
24          said "this" during that last answer?
25          THE WITNESS:
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 251


 1               Yes, sir.
 2   BY MS. CUMMING:
 3          Q.   So, and you left in 2017, correct,
 4   roughly August?
 5          A.   Yeah.      August 2017, I was completely
 6   out of Troop N, but sometime prior to that, I was
 7   in a plainclothes capacity where I didn't deal
 8   with this; and this may have been the time
 9   they -- they may have made this to -- their
10   intent might have been to replace the -- the
11   longer, you know, narrative style ones that I
12   mentioned before.
13          Q.   Okay.
14          A.   So I don't want to -- I don't want
15   to say because there's not one like that
16   generated in conjunction with this that it may
17   have -- this may have been to replace that.
18          Q.   Okay.      Do -- do you know who took
19   over your -- your role as a -- as a lieutenant?
20          A.   Lieutenant Hasselbeck.
21          Q.   Hasselbeck?
22          A.   Jody Hasselbeck.
23          Q.   Okay.      All right.          So, but with
24   that, going back to that Exhibit 28, that May 6th
25   Use-of-Force Report, since that's not on -- on
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 252


 1   this Troop N EIS log, it's possible there might
 2   be an EIS report, the old -- old long form report
 3   that you are talking about --
 4          A.      Yes.
 5          Q.      -- correct?
 6          A.      Correct.
 7          Q.      Okay.
 8          A.      Quite possibly, yes.                I would even
 9   say likely since this one starts at -- at the
10   June date, but again, I don't -- I don't know
11   100 percent.
12          MS. CUMMING:
13                  Okay.      And then I'm going to show
14          you what's been previously marked as
15          Exhibit 30.
16        (Document tendered.)
17   BY MS. CUMMING:
18          Q.      So this is dated June 25th, 2017.
19   The -- the previous two that -- that we have been
20   looking at, Exhibit 29 and 28, both -- both list
21   Troop N as the troop.          This one lists BOI.
22   Would -- but it looks like it -- it occurs in
23   New Orleans, 1101 Loyola Avenue, the Greyhound
24   station.    You understand that to be Orleans,
25   correct?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 253


 1            A.   Yes.
 2            Q.   Okay.      So this is a Use-of-Force
 3   Report detailing both Trooper Bordelon and
 4   Trooper Pichon's engaging in -- in a use of
 5   force.    Looks like Trooper Bordelon is the one
 6   that actually submitted the report.
 7                 Would you expect this to generate an
 8   EIS entry of some sort as to Trooper Pichon?           And
 9   if you want to take a look at the second page,
10   it's Bates 642 right in the back of your first
11   page.
12            A.   Let me see.          Last page.
13            Q.   Uh-huh (affirmatively).
14            A.   (Complied.)
15            Q.   So you see in the narrative at 27
16   where it's describing a level of resistance, it's
17   talking about Trooper Pichon catching up with
18   the -- with the person, grabbing the person as he
19   was driving -- diving under the train, pulling
20   him out from under the train, you know,
21   pushing -- pushing the person.
22                 Do you recall or -- or would you
23   expect to see some kind of an EIS entry for this?
24            A.   That's a pretty in-depth use of --
25   use-of-force form.       I don't know if that was --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 254


 1   maybe at the time, they used kind of a judgment
 2   call thing.   To me, that -- that's -- personally,
 3   that's a little bit of a borderline for me to --
 4   for it -- I mean, it -- it's a use of force, you
 5   had to restrain him, but to me, this -- just
 6   being subjective, this -- this kind of -- I
 7   would -- I would look at this as almost an
 8   overabundance of -- of caution, when in doubt, do
 9   the use-of-force kind of thing.
10                 Why there's not an EIS in -- in --
11   in BOI, our reports are so in-depth and things
12   like that, maybe -- you know, I don't know why
13   this didn't automatically generate an EIS with --
14   with it.    I don't know.        They may have felt this
15   was sufficient at that documentation.                 I don't
16   have a direct answer why there's not an ES -- EIS
17   with it, but I think -- I think generally
18   speaking a use of force would coincide with --
19   with an EIS, but I -- I don't know if this would
20   have necessarily -- yeah.            I mean, that's a use
21   of force to an extent, but it wasn't really a --
22   I know it's kind of a -- kind of a judgment call
23   whether a use of force was needed in my opinion
24   on -- on that.
25          Q.     Okay.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 255


 1          A.   But -- but why not an EIS, I would
 2   have to -- I would have to really kind of go back
 3   into a specific and see, check and see as far as
 4   an EIS being developed with it.
 5          Q.   Okay.      So if -- if there's -- if
 6   there's sort of a judgment call component on
 7   whether or not an EIS report is -- is generated,
 8   if there's a Use-of-Force Report, who makes
 9   that -- who makes that call?
10          A.   Yeah.      I don't --
11          Q.   Who decides?
12          A.   I don't -- I don't know why
13   automatically there wasn't an EIS.                  I guess, I
14   was speculating.    To me, the judgment call was on
15   needing to do the use of force and that kind of
16   thing in the first place, but once you did do a
17   use of force, I don't know why there wasn't an
18   ES -- EIS if there wasn't one.             But I'd have
19   to -- have to check on that, but -- but I don't
20   have an immediate answer why there isn't an EIS
21   to -- to marry up with this.
22          Q.   Okay.      All right.          So -- so your --
23   because the Use-of-Force Report was generated,
24   your expectation would be that there would also
25   be an EIS report generated --
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 256


 1          A.      I -- I would --
 2          Q.      -- correct?
 3          A.      I would -- I would think so,
 4   normally in a patrol situation, but in an -- in
 5   an investigative role that -- that doesn't really
 6   do the EIS stuff on a regular basis, they may
 7   have felt at the time this was sufficient
 8   documentation.
 9          Q.      Okay.      Where -- so as -- as noted at
10   the beginning, this is -- this says troop and
11   it's got BOI rather than Troop N.                  Would you
12   expect to see this reported as part of
13   Troop N's --
14          A.      No.
15          Q.      -- EIS log?
16          A.      No.     This would be separate.               This
17   would be -- have nothing to do with Troop N.
18          Q.      Okay.      Would there be some way of
19   because the -- the troopers involved are -- are
20   in Orleans and because we know Trooper Pichon
21   works for -- for Troop N on a fairly regular
22   basis, would there be some way that -- that this
23   BOI Use-of-Force Report would be tracked in
24   Troop N's EIS?
25          A.      No, I don't think so.                   I don't think
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 257


 1   it would go to troop --
 2            Q.   Okay.
 3            A.   I don't think it would go to Troop N
 4   if he wasn't doing anything Troop N related.
 5   This would have been -- this would have been in
 6   his narcotics role.
 7            Q.   Okay.
 8            A.   And the Greyhound station is out --
 9   outside of the scope of Troop N.
10            Q.   Okay.
11            A.   It -- it wouldn't have anything to
12   do with Troop N.
13            Q.   All right.         But if we take -- I just
14   want to take Exhibits 28, 29, and 30 altogether.
15   We have three use-of-force reports generated:
16   One on 5/6/2017, one on 6/18/2017, and one on
17   6/25/2017, all that concern Trooper Pichon.
18                 Would this -- these three taken
19   altogether, if entered into the EIS system, would
20   that trigger an EIS review?
21            A.   Which ones are we talking about,
22   the --
23            Q.   Talking about Exhibits 28, 29, and
24   30, so the -- the May 6th, 2017; June 18th, 2017;
25   and 6/25/2017.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 258


1            A.     Yeah.      Those would be within
2    those -- those timeframes, but to -- the way my
3    understanding is, each of those work sections, I
4    don't -- I don't know that there's a
5    centralized -- you know, being that it's
6    different sections, I don't know that they would
7    automatically be aware that there was three
8    happening in this time -- in that timeframe.
9            Q.     Okay.      And I -- I think we touched
10   on this a little bit earlier, but I just want to
11   make sure we are -- we are clear.                 The narcotics
12   section, are they maintaining a physical EIS
13   file?   So -- so this use of force for the BOI,
14   would there -- would there be an EIS report?
15           A.     Yeah.      I -- that's in an --
16           Q.     Uh-huh (affirmatively).
17           A.     In an investigator's role, I --
18   honestly, I have to check to see if there's an
19   EIS file for -- for guys that work in that
20   capacity.    Use of force would generate, but I --
21           Q.     Uh-huh (affirmatively).
22           A.     -- have to look into the -- the --
23   the EIS aspect of that.
24           Q.     Okay.      So -- so you're not sure?
25           A.     No.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 259


 1            Q.   Okay.
 2            A.   Right.
 3            Q.   Okay.      Who -- who would know?
 4            A.   I could -- I could find out.            I
 5   mean, I -- I work in BOI currently and I don't
 6   know specifically of any EIS files before I got
 7   there.
 8            Q.   Uh-huh (affirmatively).
 9            A.   And I haven't -- since I've been
10   here, I'm not -- I'm not aware of any, but I
11   could -- I could -- I could find out to -- to
12   what the criteria would -- are we required in
13   addition to use of force to generate that because
14   it's -- it's a hard copy in the section kind
15   of -- kind of thing if we were --
16            Q.   Uh-huh (affirmatively).
17            A.   -- if that's -- if that file is
18   required as well for investigators.
19            Q.   So -- so you don't know who -- who
20   would be responsible for it, who would know off
21   the top of their head?
22            A.   I mean, I supervise the -- the --
23   the narcotics guys, but like I said, I don't -- I
24   don't know if the EIS is required, but I would --
25            Q.   Uh-huh (affirmatively).
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 260


 1          A.   That's something I would have to
 2   look into to see if that's --
 3          Q.   Okay.
 4          A.   -- that needs to be maintained.
 5          Q.   Okay.
 6          MR. CANIZARO:
 7               Elizabeth, you mind if I ask one
 8          clarifying question on Exhibit 30 before
 9          we move on, just --
10          MS. CUMMING:
11               Let -- let's go off the record for
12          just a second.
13        (A discussion was held off the record.)
14          MS. CUMMING:
15               Okay.      So we are moving on to
16          Exhibit 31.     This has been previously
17          marked as 31.
18        (Document tendered.)
19   BY MS. CUMMING:
20          Q.   And so this is dated April 1, 2018.
21   And so a bit earlier we were talking about
22   incident reports and arrest reports and the
23   various reports that are -- that are generated,
24   and so this might be an occasion to kind of delve
25   into that a bit.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                     Page 261


 1                   This here notes arrests not
 2   involving accident or injury, and then if you --
 3   if you flip over a couple of pages, it's got an
 4   arrest report.     That's the caption at the top,
 5   and then it's got what's called a case report,
 6   which looks like it's nine pages.                 And then --
 7   yeah.
 8                   That's -- so we have got something
 9   that's titled Arrests, we have got something
10   that's titled Arrest Report, and then we have got
11   something that's titled Case Report.                  What of
12   these goes into that IRS that you were talking
13   about?
14            A.     Okay.    The IRS report is starting --
15   well, purposes of -- of the stapled packet; one,
16   two -- the -- the backside of the second page
17   looks like --
18            Q.     So you are talking about Bates
19   No. Terrell 3697?       The -- the Bates number is
20   right down here (indicated) at the bottom.
21            A.     No.     I'm talking about the first one
22   that's got the -- it's got case report at the
23   top.    It's going to be --
24            Q.     Okay.    So you are talking about
25   Bates No. 3699?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 262


 1          A.   Yes.
 2          Q.   Okay.
 3          A.   That is our incident case report
 4   reports.
 5          Q.   Okay.
 6          A.   And everything after that is a part
 7   of that IRS -- let me just make sure.
 8          Q.   Okay.
 9          A.   Our IRS report.
10          Q.   Okay.      So this -- so this is the IRS
11   report that you are talking about?
12          A.   Correct.
13          Q.   And this would be the thing that
14   would be available for anybody who was looking at
15   use-of-force reports, they could also go into the
16   system and look at -- at what's called the case
17   report, correct?
18          A.   Correct.
19          Q.   Okay.      All right.          All right.   What
20   about these -- these reports that are titled
21   Arrests and --
22          A.   Yeah.      This --
23          Q.   -- what's titled Arrest Report?
24          A.   This is -- there is a -- a desk log
25   at Troop N that is maintained for each shift.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 263


 1             Q.   Uh-huh (affirmatively).
 2             A.   And these, it's kind of like a
 3   running -- a running log of everything that
 4   happens throughout that night.                So, you know, if
 5   there's an -- if there's an arrest, you -- you
 6   generate an arrest on the desk log and you put a
 7   synopsis of the details in it, and it's kind of a
 8   check -- kind of a check by the numbers kind
 9   of -- kind of thing, but on a -- in a -- in a --
10   in any kind of substantial arrests, it's going to
11   generate one of these IRS reports is your actual
12   report.
13                  But in some very minor issues -- I'd
14   have to revisit the exact procedures they are
15   doing now, but some very minor issues where you
16   are only generating a municipal summons, which
17   looks like a ticket, that some of those very
18   minor things don't always generate a full IRS
19   report, so those are captured within that desk
20   log.
21             Q.   Uh-huh (affirmatively).
22             A.   So this is kind of a desk log and --
23   and all the different -- all the different fields
24   and all the different things I don't recall off
25   the top of my head; but it's -- basically, you
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 264


 1   know, if you have an arrest, you call up -- call
 2   up the sergeant who's sitting -- who's in there
 3   or you -- I think the guys have the ability to go
 4   in the -- in their computer systems in the car
 5   and type all of this stuff out.             So it's kind of
 6   like the part of that activity for that shift.
 7          Q.   Okay.
 8          A.   So it's not a -- not a -- really an
 9   arrest report on it, but it's basically the --
10   it's the desk log of that -- the kind of bullet
11   points of that arrest that's going to follow
12   within IRS report.
13          Q.   Okay.      Okay.       So turning to the --
14   to the contents of that, it's -- it's
15   Trooper Pichon and he's attempting to -- to block
16   someone who's trying to ride off on a bicycle,
17   and Trooper Pichon grabs hold of him, and the
18   person begins to pull away and he's twisting, and
19   Trooper Pichon struggles with him and, you know,
20   this -- this sort of continues until they find
21   some evidence on him.       Would this -- do you --
22   are you aware of this incident?
23          A.   I don't recall the incident.
24          Q.   Okay.      Do -- do you happen to recall
25   if there was a Use-of-Force Report generated from
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 265


 1   them?
 2           A.    I do not.
 3           Q.    Based on what you see just in -- in
 4   this arrest section, would -- would this be
 5   something that you would expect to generate a
 6   Use-of-Force Report?
 7           A.    To me, that's kind of a judgment
 8   call thing.   I don't know if that would, to me,
 9   automatically generate a use of force that didn't
10   seem like there was -- I guess, I don't think it
11   would have been wrong to do it, but it -- it
12   wasn't like a -- I don't know.               You know, I mean,
13   I guess that's --
14           Q.    So -- so the judgment calls that you
15   are talking about, so was that --
16           A.    That doesn't seem to me like a, you
17   know -- you know, it was -- you know, I -- I'm
18   not really alarmed that if there wasn't one, but
19   it wouldn't be wrong to do it.               They -- he
20   physically encountered him, but I think that
21   would be -- I feel like that would be a kind of a
22   judgment call.     It wasn't a -- no injuries.            It
23   was kind of a grabbing-type thing just kind of
24   getting him under control kind of situation.
25   So --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 266


 1            Q.   Well, there's a line two, "Troopers
 2   Pichon and Cavalier took the subject to the
 3   ground, placed him in cuffs."              Does that -- does
 4   that change your opinion at all?
 5            A.   Just kind of placing him to -- no.
 6   That doesn't really change, you know.
 7            Q.   Okay.      So -- so you were talking
 8   about it's a judgment.          So -- so in this
 9   Exhibit 31 and Exhibit 30 that we were talking
10   about the Use-of-Force Report from -- from BOI,
11   you said both of those were sort of judgment
12   calls.    Who -- who makes the -- who makes the
13   determination of whether or not to file a
14   Use-of-Force Report?
15            A.   I guess supervisor that would be
16   aware of the -- of the incident that was -- was
17   working with him at -- at the time.
18            Q.   Okay.      And what is your
19   understanding of -- of when you would -- you
20   know, when a trooper would need to -- to file a
21   Use-of-Force Report if there was a physical
22   encounter?
23            A.   I mean, I don't think any -- I don't
24   think any time you have to put your hands on
25   somebody to -- you know, if somebody's getting
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 267


 1   ready to break away and you get them under
 2   control or you got to kind of put them on the
 3   ground to get handcuffs, to me you need
 4   substantial -- well, you know, once a substantial
 5   struggle kind of takes place and it was really,
 6   you know, fighting, again, where that line is
 7   every time you -- every single time you have to
 8   effect an arrest, I mean, I don't think you need
 9   to generate use of force every single time
10   somebody's like, huh, you get them under control
11   kind of thing.   So, you know, I think there is a
12   little discretion in that, in some of those
13   encounters with that.       *Somebody at the "huh"
14   says "that's right."
15          Q.   Okay.      And -- and the discretion is
16   the supervisors, correct?
17          A.   I -- I guess, if there -- if there's
18   a level of physical.       Once there's a level of
19   physical activity, he may say we think it rises
20   to where we should do the use of force or if the
21   person was -- got under control real quick and
22   collectively decided, hey, it's, you know, not --
23   not needed I would -- I would think.                But
24   ultimately, the supervisor on the scene would --
25   would say yeah or nay.        If, you know, he would
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 268


 1   think it would assist, no; I mean, we need to do
 2   it, I guess.
 3          Q.      Okay.      Would -- so the trooper could
 4   say I -- I don't think we need a use of force on
 5   this or I'd like to file one and the -- the
 6   supervisor -- does the supervisor take that into
 7   account in deciding whether or not to file it?
 8          A.      You know, if they think -- I mean,
 9   the supervisor, they think you should and they --
10   and they don't want to, then they going to -- you
11   know, I guess sometimes if we don't go by out of
12   an abundance of caution, I don't -- I don't think
13   we need to, but, you know, it can't hurt.              You
14   know, you can do one on every single time you
15   encounter a human if you -- if, you know, you
16   really wanted to be overly, you know, which I
17   guess that's the way it will be one day.               But
18   yeah, I don't think -- I don't think a supervisor
19   is going to not not do it because, you know,
20   it -- you know, I think it ultimately is the
21   supervisor that's going to decide.
22          MS. CUMMING:
23                  Okay.      I want to show you what's
24          been previously marked as Exhibit 33.                  And
25          this is dated 4/27/2018.
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                      Page 269


 1        (Document tendered.)
 2   BY MS. CUMMING:
 3             Q.     Now, this says incident report up at
 4   the top.       What is in our galaxy of -- of various
 5   reports that are generated, what is an incident
 6   report?
 7             A.     Yeah.      This is going to be -- this
 8   is another one of these desk log-type -- type --
 9   type things if you look at -- yeah.                      With -- with
10   the arrest report on the next page, it's all that
11   same number, which generated through that --
12   that, which is this Troop N.                It -- yeah.       It's
13   going to be the -- like the -- so those are all
14   different fields within like the desk entry.
15   That's not the -- like the IRS report.                     It's --
16   it's just a -- it's like the running tally of the
17   activity at that Troop N for that day.
18             Q.     Okay.      So it's the IRS report is --
19   is like it's the thing that says case report up
20   at the top --
21             A.     Correct.
22             Q.     -- right?         And then it's got arrest
23   report, which is similar to -- to what was in
24   that Exhibit 31 that we were talking about.                      But
25   this -- this incident report, is this -- is this
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 270


 1   a distinct thing from the -- the report that's
 2   captioned Arrest that's kind of at the very front
 3   of Exhibit 31?
 4          A.    Yeah.      I think it's a -- I think
 5   it's just kind of a part of it, like the
 6   incident, the page that's incident just gives you
 7   the basic information, then arrest is going to
 8   have the arrested -- the arrest information on
 9   it.   It's all just kind of like the incident.
10   It's -- it's like the desk log entry of that
11   incident, that troop -- that troop, you know.
12          Q.    So if you've got something that is
13   generated that has like this arrest up at the top
14   like we have at the beginning of Exhibit 31, are
15   you also going to have something that an incident
16   report like the -- is at the front of Exhibit 33?
17          A.    Yeah.      I -- I don't know in which
18   situations each of those little fields are
19   necessary, but they -- they are all just -- they
20   are all just -- they are really just desk log
21   entries of the -- the IRS report that -- that's
22   coming, so I don't know when they just do
23   incident.
24          Q.    Uh-huh (affirmatively).
25          A.    An incident report might be -- and
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 271


 1   in this case, it looks like the -- the incident
 2   report field and -- and the arrest they may
 3   have -- they -- yeah.       I don't know when exactly
 4   one would generate over the other.                  It -- it
 5   may -- it may be just duplications in some ways.
 6          Q.   Uh-huh (affirmatively).
 7          A.   You could -- I would think if there
 8   isn't -- if there's an incident that you -- you
 9   deal with out there that's significant that
10   doesn't involve a physical arrest, you could just
11   do the incident; but once there's an arrest, you
12   put it into the arrest as well.
13          Q.   Okay.
14          A.   So I would have to -- I would have
15   to go back into those old numbers and say, you
16   know, what incident -- what -- which required
17   each of those -- of those things.
18          Q.   Okay.      All right.          So, and then
19   getting into the -- the actual substance of this,
20   we've got again Trooper -- Trooper Pichon; and
21   this is April 27th, 2018, and it indicates he's
22   working in a plainclothes fashion at this point.
23   And if someone's working in a plainclothes
24   fashion, does that mean that they were in a
25   marked unit, unmarked unit; you have any idea?
                     BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 272


 1            A.     Likely -- likely unmarked, but I
 2   have to see what the -- the -- what the situation
 3   was.    Yeah.   I believe in this situation,
 4   Trooper Pichon was in an unmarked vehicle and
 5   observed what he observed and he called -- called
 6   marked units to come in and --
 7            Q.     Okay.
 8            A.     -- and assist with a stop on that.
 9            Q.     So he was in an unmarked vehicle
10   and -- and it looks like he was following the
11   vehicle and telling --
12            A.     Telling them to get -- to get, yes,
13   to get the uniformed.
14            Q.     Well, it -- so I'm looking at the
15   first page.     It says -- it looks like so he was
16   in an unmarked vehicle and he's following the
17   vehicle and he's providing information about
18   the -- the location of the vehicle to NOPD.
19   And -- and NOPD officers ended up not pursuing
20   the vehicle when the vehicle didn't -- wouldn't
21   stop.    But Trooper Pichon continued to follow the
22   vehicle in his unmarked unit; is that correct?
23            A.     Yeah.      But I -- I believe -- I
24   believe from there when -- when -- when NOPD
25   didn't pursue that, the state police marked
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 273


 1   troopers got -- they kind of got involved.
 2          Q.     Okay.      But it -- from here, there's
 3   a period of time in which NOPD has not -- has
 4   opted not to pursue, but Trooper Pichon is
 5   continuing to pursue and then -- and contacts
 6   Troop N --
 7          A.     Yeah.
 8          Q.     -- correct?
 9          A.     He's following them, getting --
10   getting more cars -- cars there, yeah.                He --
11          Q.     Okay.
12          A.     He was not actively pursuing him in
13   this, but he -- I believe he witnessed a shooting
14   or something and he was -- and he -- he was
15   trying to keep them in sight to -- while -- while
16   calling in marked -- marked cars.
17          Q.     Well, it looks like he heard -- he
18   heard gunshots, but he didn't actually see him
19   shooting, correct?
20          A.     Yeah.      I think he heard it from --
21   well, he was in close proximity to -- to a
22   vehicle, yeah.     And -- and I remember when this
23   happened he clearly followed behind those
24   vehicles to get marked -- to get marked cars in
25   on -- in --
                       BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 274


 1             Q.      Okay.
 2             A.      -- in pocket for this, but he was --
 3             Q.      So, and --
 4             A.      He was in an unmarked car.
 5             Q.      Okay.      And on the EIS report log,
 6   Exhibit 27, we have a date April 27th, 2018, and
 7   it's got the St. Anthony at -- at North Prieur it
 8   looks like and then it's -- it's listed as a
 9   pursuits, correct?
10             A.      That's -- that's this scenario right
11   here.     Yeah.
12             Q.      Okay.
13             A.      So yeah.        That -- that -- that
14   does --
15             Q.      So this is a pursuit that is as --
16   it's listed as a pursuit in this Troop N EIS log?
17             A.      Looking at this, it looks like
18   that -- that person wouldn't have considered this
19   a pursuit.     I mean, he was on the radio the
20   entire time calling for marked units; so yeah,
21   that's --
22             MS. CUMMING:
23                     Okay.      I want to show you what's
24             been pre -- or what we are going to mark
25             as Exhibit 74.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 275


 1        (Exhibit 74 marked and tendered.)
 2          MS. CUMMING:
 3                   You guys are going to have to share.
 4   BY MS. CUMMING:
 5          Q.       All right.     And this is from
 6   June 2018, correct?
 7          A.       Yes.
 8          MS. CUMMING:
 9                   Okay.   And I have lost my copy.     I'm
10          sorry.     Can I steal yours back?
11          MR. CANIZARO:
12                   (Tendered.)
13   BY MS. CUMMING:
14          Q.       And this is a Use-of-Force Report,
15   correct?
16          A.       Yes.
17          Q.       And, again, involving Trooper Pichon
18   and this -- it looks like this occurred, it's got
19   the date of incident June 16th, 2018, 500 block
20   of Bourbon Street, correct?
21          A.       Yes.
22          Q.       Okay.   And this is -- it -- it
23   sounds like Trooper Pichon showed up and there
24   was a bunch of stuff happening; and if you read
25   the -- the details section, there are about three
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 276


 1   different interactions with three different
 2   people that -- that he has.
 3          MR. CANIZARO:
 4               Who's "he" there?
 5          MS. CUMMING:
 6               Trooper Pichon.
 7   BY MS. CUMMING:
 8          Q.   Do you know which -- which of the --
 9   so the three interactions are -- the first is he
10   shows up, and there's an NOPD officer who's
11   trying to detain someone who was armed with a
12   firearm; and Trooper Pichon handcuffs him and is
13   conducting a pat down, places him against the --
14   the marked unit, is conducting a pat down until
15   he's informed that -- that this person has
16   already been disarmed by the NOPD.
17               And then there is another
18   interaction with a black female in a yellow dress
19   who is, I guess, having some kind of interaction
20   with -- with Trooper Pichon and he attempts to
21   escort her away, and someone else intervenes and
22   is able to calm her down.
23               And then there's a third interaction
24   in which there -- he was assisting with loading
25   an irate female who was arrested for battery into
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 277


 1   the rear of Johnny Brown's unit and -- yeah.
 2                 So do you have an understanding
 3   looking at this what -- which interaction this
 4   Use-of-Force Report is talking about?
 5            A.   That's why I'm going to read it real
 6   quick.
 7            MS. CUMMING:
 8                 Sure.
 9            MS. MURRAY:
10                 Elizabeth, on our second page?
11            MS. CUMMING:
12                 Uh-huh (affirmatively).
13            MS. MURRAY:
14                 We have a different -- a 6/10/2018
15            with Jeffery Argrave at the top and not --
16            MS. CUMMING:
17                 Oh.
18            MS. MURRAY:
19                 So I don't know if that got stapled
20            wrong or --
21            MS. CUMMING:
22                 It might have.
23            MS. MURRAY:
24                 You have a different -- whole
25            different report on the second page of
             BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 278


 1   ours.     It is a completely --
 2   MS. CUMMING:
 3           Well, here.          Let's --
 4   MS. MURRAY:
 5           -- different incident.                  Okay.
 6   MS. CUMMING:
 7           Let's go off of this (indicated)
 8   one.    Lieutenant, if you want to just go
 9   ahead and look at this one and we will
10   just mark that one and -- and enter it,
11   and if your counsel wants to look at it
12   first --
13   MS. MURRAY:
14           Just a minute.
15   MR. CANIZARO:
16           I could also --
17   MS. CUMMING:
18           Yeah.
19   MS. MURRAY:
20           This is the one with Jeffery Argrave
21   and a diagram of --
22   MR. CANIZARO:
23           Yeah.
24   MS. MURRAY:
25           -- somebody's body and --
          BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                  Page 279


1    MR. CANIZARO:
2          That's the one --
3    MS. MURRAY:
4          This page here (indicated).
5    MS. CUMMING:
6          This is -- yeah.
7    MR. CANIZARO:
8          That's the one we're asking about.
9    MS. CUMMING:
10         This is the --
11   MS. MURRAY:
12         That's the -- right.
13   MS. CUMMING:
14         Yeah.
15   MS. MURRAY:
16         Okay.      This is --
17   MS. CUMMING:
18         Right.
19   MS. MURRAY:
20         Okay.
21   MS. CUMMING:
22         Right.
23   MS. MURRAY:
24         This (indicated) is something else.
25   MS. CUMMING:
                     BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 280


 1                   Right.
 2            MS. MURRAY:
 3                   Someone else.           Okay.
 4   BY MS. CUMMING:
 5            Q.     So now that you've had a chance
 6   to -- to read it?
 7            A.     Yeah.      I --
 8            Q.     Do you know what's going on there?
 9            A.     I'm looking at the front page where
10   it says, "Standing arm bar escort to a stationary
11   object."      So escorting somebody to a police car.
12   I don't recall.       "Assisting with loading irate
13   female in the police car."              That -- that would
14   that would kind of be my guess that he -- he
15   escorted an irate female to the police car and he
16   decided to do use of -- I'm just saying that from
17   the standing arm bar escort to stationary object,
18   but --
19            Q.     But you're not sure?
20            A.     No.
21            Q.     Okay.      All right.          And just to look
22   at the Troop N EIS report log, Exhibit 27, this
23   has the date June 16th, 2018.                It's got 500
24   Bourbon Street.       Is this the same Use-of-Force
25   Report that's entered on the log that -- that --
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 281


 1             A.   It -- it matches the location and
 2   date --
 3             Q.   Okay.
 4             A.   -- and time, yes.
 5             Q.   So -- so your -- your understanding
 6   would be that this is the --
 7             A.   The EIS to go along with this
 8   (indicated), yes.
 9             Q.   Okay.      All right.          And this
10   indicates that the -- the EI -- EIS log indicates
11   that an EIS review is required.                Do you see where
12   I'm looking?     And it's required because there
13   were three incidents within 90 days, correct?
14             A.   Correct.
15             Q.   Okay.      Are you aware of whether any
16   EIS review was ever actually done?
17             A.   Just looking at this, I'm not aware.
18             Q.   Okay.      And you have been Pichon's
19   supervisor since August of 2017 in the narcotics
20   unit; is that correct?
21             A.   Yes.
22             MS. CUMMING:
23                  Okay.      I want to go through what we
24             are going to mark as Exhibit 75.
25   BY MS. CUMMING:
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 282


 1           Q.   So this -- this EIS review, would
 2   that be -- who -- who would have done that at
 3   that time period in 2018?
 4           A.   That's what I'm wondering, if that
 5   was -- if -- if that would have got kicked over
 6   to -- to us to do.      I'd -- I'd have to see what
 7   the current protocol of that is.               I'm not sure --
 8           Q.   Okay.
 9           A.   -- exactly.
10           Q.   So your understanding is, if within
11   Troop N there was an EIS review triggered, just
12   basic -- exclusively on events at Troop N, not
13   including anything that happened at BOI, that
14   that might have gone over to narcotics; is that
15   correct?
16           A.   I'd rather not speculate.               I'm not
17   sure if that's the -- would be the assumption or
18   not, but I will --
19           Q.   Do you know who at -- at narcotics
20   would have done that EIS review, if one was done?
21           A.   Myself -- myself, if it was within
22   2018.   That's what I'm saying.             I -- I have -- I
23   have not done one.
24           Q.   Uh-huh (affirmatively).
25           A.   So I have to -- I'm going to have to
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 283


 1   see what's -- how we were made aware of the ones
 2   down there, if they are not doing them down --
 3   down there, so I'm not -- I'm not sure exactly
 4   how that's supposed to --
 5             Q.   Okay.
 6             A.   -- happen.
 7             Q.   So you as his supervisor at
 8   narcotics currently would have -- would have done
 9   that EIS review if it had been sent from Troop N
10   over to BOI, correct?
11             A.   Correct.
12             Q.   Okay.      All right.          Are you -- are
13   you aware of any -- of any review that has been
14   done --
15             A.   Oh, no.
16             Q.   -- in 2018?
17             A.   No.
18             MS. CUMMING:
19                  Okay.      So I want to show you what's
20             been previously marked or what we are
21             going to mark as Exhibit 75.
22        (Exhibit 75 marked and tendered.)
23   BY MS. CUMMING:
24             Q.   And this is a planning and
25   evaluation form.       And if you look over on the --
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 284


 1   the back of the first page, it's got your
 2   signature, correct, in step two, second level
 3   evaluator?
 4          A.    Yes.
 5          Q.    Okay.      What is the step two, second
 6   level evaluator; what does that mean?
 7          A.    The -- for the troopers in the
 8   section, the sergeant -- the sergeant does their
 9   evaluation and then the lieutenant is the second
10   level evaluator on with the -- the -- with the --
11   what the sergeant rate -- rates within that.
12          Q.    So what are you doing?
13          A.    This is a -- this is a yearly eval.
14          Q.    Right.
15          A.    You are -- they are -- you are --
16   you are planning the expectations.                   We have done
17   that at the beginning of the year; and then at
18   end of the year, the sergeant is -- is rating
19   them and I -- I either concur with what they rate
20   them at, or if -- if I have a difference of
21   opinion, we -- we will discuss that.                   But that --
22   that's me -- that's me signing off onto
23   sergeant's evaluating the trooper at --
24          Q.    All right.         So -- so if you sign
25   this, that means you agree with what the sergeant
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 285


 1   wrote --
 2          A.    Yes.
 3          Q.    -- correct?          Okay.      And if you are
 4   signing off, are you writing any part of this?
 5          A.    No.     I wouldn't do -- I would do the
 6   writing portion for the sergeants, but the -- the
 7   sergeants do the ones for the troopers, so --
 8          Q.    Okay.
 9          A.    -- yes.        No.     I wouldn't have wrote
10   the actual comments on it.
11          Q.    Okay.      But you would have looked at
12   the actual comments?
13          A.    Yes.
14          Q.    Okay.      Did you ever have any
15   conversation with Sergeant Cuccia about this?
16          A.    Well, is that about anything in
17   particular or just the entire contents?
18          Q.    The entire thing.
19          A.    I'm sure I may have in -- in
20   general, but -- but I don't recall specifics, but
21   in general, I would discuss the ratings with the
22   sergeants.
23          Q.    Okay.      Do you recall having any
24   conversations with Mr. Pichon about this
25   documentation?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 286


 1             A.   No.
 2             Q.   So this evaluation, it runs from
 3   July of 2017 when -- that was when the planning
 4   session was, through August 2018, correct?
 5             A.   Yes.      That's -- that's what it
 6   shows, yes.
 7             Q.   Okay.      And so this time period
 8   encompasses a lot of the -- the EIS risk
 9   indicator events that we were just talking about,
10   correct?
11             A.   Correct.
12             Q.   Okay.      And an EIS review was
13   actually triggered during this time period,
14   correct?
15             A.   Yeah.      Like I said, looking at this
16   (indicated), I have to review that (indicated),
17   but it -- it looks as -- yes, according to
18   that --
19             Q.   Okay.
20             A.   -- that indication.
21             Q.   But just to -- just to be clear, you
22   don't recall reviewing any EIS file or doing any
23   EIS review during -- during this evaluation --
24             A.   No.
25             Q.   -- or during this time period?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 287


1           A.    No.
2           Q.    Okay.      Do you recall reviewing any
3    of the incidents the EIS triggering events that
4    happened during this time period?
5           A.    No.
6           Q.    Okay.      Would -- would that normally
7    be part of the performance evaluation review?
8           A.    It -- it -- it could be, but those
9    sergeants would generally -- you know, use of
10   forces that were involved, though, the totality
11   of his -- his work product would have involved
12   taking that into -- into account.
13          Q.    Okay.      And looking at the last page
14   of this review, in the documentation and
15   comments, it's got, you know, some -- some
16   general comments about -- about Trooper Pichon's
17   performance, and then -- and it talks
18   specifically about filling in at Troop N and
19   notes you continuously find yourself in the
20   middle of high profile crimes and you do not shy
21   away from these matters, and then specifically
22   cites to the April 27th, 2018 incident, which
23   this describes as finding himself in the middle
24   of a shooting and that NOPD failed to take
25   assertive action, but he used good judgment,
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 288


 1   radioed for assistance, which resulted in the
 2   apprehension of the suspects.            This doesn't
 3   include any reference to this April 27th, 2018
 4   event as a -- as a pursuit, correct?
 5          A.   In the -- correct.
 6          Q.   Okay.      And so there's no -- there's
 7   no discussion of the fact that what in the EIS
 8   log is referred to as a pursuit, which was --
 9   would have been in an unmarked car, there's no
10   discussion of that in here.           In fact, he's
11   specifically praised for that event, correct?
12          A.   Correct.
13          Q.   And so one of the things you talked
14   about earlier as being the important -- the
15   important role of an EIS or use-of-force tracking
16   and reporting system is to look at what -- what
17   troopers are doing and -- and making sure that
18   it's consistent with -- with policy and making
19   sure the troopers are doing what they are -- what
20   they are supposed to do; is that fair?
21          A.   Uh-huh (affirmatively), yes, ma'am.
22          Q.   And so we have got -- we have got an
23   incident in which a trooper has engaged in what
24   is classified in at least one state police
25   document as a pursuit in an unmarked vehicle
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 289


 1   that's being specifically praised, correct?
 2          A.      Correct.
 3          Q.      Do you see any inconsistency in the
 4   messaging to Trooper Pichon on that?
 5          A.      My knowledge of that incident, that
 6   Trooper Pichon did not engage in a pursuit.               He
 7   did radio ahead for uniformed troopers.                So my
 8   question is why would they classify it on this
 9   because I did not and do not still view that as a
10   pursuit.    I think Trooper Pichon was -- was
11   absolutely aware that he was in an unmarked car
12   and continuously tried to radio ahead, but -- but
13   was aware of the type of vehicle he was keeping
14   in view and was making continuous efforts while
15   trying to keep that vehicle in sight to get more
16   units there.     So from my knowledge of the
17   incident, I don't agree that that was a pursuit.
18          Q.      Okay.      Do you agree that he was
19   following the -- the vehicle?
20          A.      Yes.
21          Q.      Okay.      And so you -- you do not see
22   any inconsistency because you regard that as a
23   pursuit?
24          A.      I guess my question would be why do
25   they label it as a pursuit when I personally
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 290


 1   don't view it as a -- as a pursuit.
 2          Q.   Okay.
 3          A.   So yes, that -- that was an -- that
 4   was an incident that I -- I felt should have been
 5   very much praised.     That was a -- yeah.            That was
 6   a -- quite honestly, a very heroic incident and
 7   Trooper Pichon did excellent work on that day in
 8   my -- in -- in my opinion.
 9          Q.   Okay.      The next incident is
10   April 6th, 2018 or at least on this it's -- it's
11   listed as the next bullet point; and it indicates
12   that Trooper Pichon was present on an
13   investigation with other members of LSP HIDTA,
14   and there was an attempt to what is referred to
15   as sometimes a carjack.        Sergeant Cuccia -- which
16   resulted in Sergeant Cuccia's discharging a
17   firearm, and then it talks about Trooper Pichon's
18   playing a valuable part in the apprehension of
19   one of the suspects.
20               Was there -- was there any concern
21   about -- and just to be clear, Sergeant Cuccia --
22   did Sergeant Cuccia draft this evaluation?
23          A.   These comments?
24          Q.   Uh-huh (affirmatively).
25          A.   Yes.      Wait.      Excuse me.         Yeah.   Give
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 291


 1   me one second on that.
 2          Q.   Sure.
 3          A.   Okay.      Follow me on this one.
 4   When -- when -- in the beginning of this session,
 5   when the planning portion of this evaluation took
 6   place, you see where Lieutenant Mark Fontenot is
 7   listed as the lieutenant?
 8          Q.   Uh-huh (affirmatively).
 9          A.   And Trent Cuccia is listed as the
10   sergeant?
11          Q.   Uh-huh (affirmatively).
12          A.   When you come to the evaluation
13   portion, at the time of the planning,
14   Mark Fontenot was an acting lieutenant in the
15   position I'm in now.
16          Q.   Uh-huh (affirmatively).
17          A.   After the planning, by the time the
18   evaluation came around, Mark -- they -- I took
19   the role as the lieutenant in the section and
20   Mark Fontenot went back to his -- the -- the
21   detailed lieutenant rank had expired and he went
22   back to being the sergeant.           So reading --
23   reading this, it would have been
24   Sergeant Mark Fontenot who -- he evaluated him
25   and did -- and wrote those comments.
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 292


 1           Q.      Okay.   All right.          And what -- what
 2   was Trooper Pichon's role in this incident?
 3           A.      This -- this particular situation,
 4   our narcotics section, we -- we -- they were on
 5   Broadway Street in the City of New Orleans doing
 6   surveillance on an ongoing narcotics
 7   investigation.    During -- cutting to the chase on
 8   it, during -- during this -- during this --
 9   during this surveillance, Sergeant Cuccia was
10   sitting at the corner of Broadway and another
11   side street I don't recall off the top of my
12   head.
13                   During that period of time, somebody
14   pulled the door handle and attempted to carjack
15   him and did not realize it was a police officer
16   sitting in the -- in the vehicle.
17           Q.      Uh-huh (affirmatively).
18           A.      That vehicle fled and a perimeter
19   was set and -- and one of the occupants of the
20   vehicle was -- was apprehended.              During the
21   portion when the -- when the -- when the vehicle
22   fled, Sergeant Cuccia put out a description of
23   the vehicle, the vehicle quickly got out the area
24   and got away.     Trooper Pichon assisted in setting
25   up the perimeter; and I don't know to what
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 293


 1   extent, but I believe helped when they located
 2   the -- the person that was arrested in the -- in
 3   the backyard in the neighborhood.
 4             Q.     Uh-huh (affirmatively).
 5             A.     But what really came into play
 6   was -- was -- it was earlier on this -- earlier
 7   on this day when Trooper Pichon was just doing --
 8   going through his regular work duties, he saw
 9   a -- he remembered seeing a vehicle that fit the
10   description of this vehicle and he -- actually,
11   he ran the -- he ran the license plate, but at
12   the time because it -- it was -- they were
13   driving erratically or some -- something prompted
14   him to check that license plate thinking it was
15   potentially a stolen car.               It didn't come back
16   stolen --
17             Q.     Uh-huh (affirmatively).
18             A.     -- so he went about his business,
19   though.    This was -- like this was the morning
20   before this happened that night.
21             Q.     Uh-huh (affirmatively).
22             A.     So after this incident happens, that
23   evening Trooper Pichon approaches us and says,
24   you know what?        What was the description of that
25   vehicle?       I ran a license plate earlier in the
                      BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 294


 1   day of this vehicle that was driving this way.                   I
 2   ran the plate and I was doing whatever.                  I was
 3   doing other duties --
 4             Q.     Uh-huh (affirmatively).
 5             A.     -- so I didn't call anything else
 6   further than that because it didn't come back
 7   stolen.    Well, I went back in the -- in the
 8   computer system where he ran that plate and it
 9   was stolen.      It just hadn't been reported at the
10   time he ran it; and through other follow-up
11   investigation by the -- by the detective side of
12   the house, they ended up -- actually, the vehicle
13   he saw before any of that happened earlier in the
14   day was the vehicle and we ended up locating the
15   vehicle.       It had been recovered at a tow yard,
16   and it was instrumental in -- in the follow up on
17   that investigation.
18             Q.     Uh-huh (affirmatively).
19             A.     So it was -- because of
20   Trooper Pichon's heads-up observations earlier in
21   the day, it was instrumental in --
22             Q.     Uh-huh (affirmatively).
23             A.     -- it was instrumental in
24   identifying -- figuring out what -- exactly which
25   vehicle was engaged in the shooting.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 295


 1          Q.   Okay.
 2          A.   It was that -- that was -- that was
 3   what was being implied by those comments, that
 4   that, you know, was an example of -- of, you
 5   know, above and beyond heads up -- heads-up
 6   observations on Pichon's part.
 7          Q.   Okay.      Was he present at the
 8   shooting?
 9          A.   He was -- he was part of that -- he
10   was in the area of that narcotics operation, but
11   not where -- not where it happened.                 They --
12   after they fled and -- and some of the -- the guy
13   that ran out of the car, he -- they knew what
14   they were doing, block searches and they located
15   the guy in the backyard.
16          Q.   Okay.
17          A.   But there was no -- no use of force
18   or anything involved.
19          Q.   Okay.      All right.          Are you aware
20   of -- of Trooper Pichon's involvement in any
21   other uses of force or pursuits or shootings
22   since June of 2018?
23          MR. CANIZARO:
24               Object to form.
25          THE WITNESS:
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 296


 1               Sir?
 2          MR. CANIZARO:
 3               I'm objecting.            You can answer, if
 4          you can.
 5          THE WITNESS:
 6               Yeah.      Trooper Pichon has been
 7          involved in a -- in a shooting since this.
 8   BY MS. CUMMING:
 9          Q.   Okay.      What was his involvement?
10          MR. CANIZARO:
11               I just note a continuing objection
12          to any questions about that shooting, but
13          subject to, you can answer.
14          THE WITNESS:
15               It's an ongoing investigation and
16          I'm not allowed to discuss any details
17          about that particular investigation.
18   BY MS. CUMMING:
19          Q.   Okay.      So going back to -- going
20   back to Exhibit 22 and Exhibit 27, is there
21   any -- is there any discretion as to whether or
22   not an EIS review should be done?
23          A.   No.     I think -- I think once those
24   numbers are there, one should be done.
25          Q.   Okay.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                       Page 297


 1           A.     So -- so if that was the case,
 2   whether I agree with, you know, who -- if
 3   something was in pursuit or not in pursuit, if it
 4   was documented as that, a review should have been
 5   done.
 6           Q.     Okay.
 7           A.     So that -- that may be an oversight
 8   that I have to look into it.
 9           Q.     Okay.      Can you think of any reason
10   that an EIS report, once it's -- it's kind of
11   triggered an EIS review, once it's been triggered
12   by a number, is there any reason why -- why it
13   would be or should be delayed?
14           A.     No.
15           Q.     Okay.      I want to go back to
16   Exhibit 23.
17           A.     Yes, I think I have it.
18           Q.     Yeah.      It's that collection of EIS
19   reports.     So I want to go back to sort of at the
20   back of this collection of reports.                    It's Bates
21   No. 16086, and it's dated October 3rd, 2017.                       It
22   looks like this (indicated).
23                  So we are at Bates No. 16086, and
24   this is -- this is from Captain Naquin.                    It's
25   dated October of 2017.           Would you have been at
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 298


 1   Troop N at this time?
 2          A.     October of 2017.             I think so.
 3          Q.     Okay.      You think -- you think you
 4   would have?
 5          A.     Yeah.      Yeah, I would -- I would have
 6   been, yes.
 7          Q.     Are you sure about that?
 8          A.     October of 2017.             Oh, wait.     I went
 9   to -- okay.   I'm getting '18 -- '17 is when --
10   no, I was not.
11          Q.     Okay.
12          A.     Sorry.       My '18 is --
13          MR. CANIZARO:
14                 Your brain --
15          THE WITNESS:
16                 It was a long night.
17          MR. CANIZARO:
18                 You need a break or --
19          THE WITNESS:
20                 No.     I'm fine.
21   BY MS. CUMMING:
22          Q.     All right.         So this is from
23   Captain Naquin; and if you look at the third
24   paragraph, it indicates that this review would
25   have been conducted sooner, but so and so, the
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 299


 1   trooper, was assigned to Operation Summer Heat
 2   task detail, and if they have a higher
 3   probability of being involved in numerous EIS
 4   threshold events and that Captain Naquin decided
 5   to postpone any formal EIS reviews and any
 6   personnel assigned to this task force until after
 7   the assignment ended.        Have you ever heard of --
 8   of anything like that?
 9          A.    No.     But I haven't heard that -- no,
10   I haven't.
11          Q.    Okay.
12          A.    No.
13          Q.    And just to look back at -- at the
14   EIS -- and don't worry.         You are -- you are not
15   directly involved in this, but just to confirm.
16                Just to look back at -- at the
17   incidents that on the basis of this EIS review,
18   it looks like if you -- if you go sort of to
19   16089, there's a May 8th incident, there's a
20   May 31st incident, and there's a June 7th
21   incident; so that's three incidents within
22   90 days, correct?
23          A.    Which ones are you pointing out,
24   June 7th?
25          Q.    I'm pointing to the one at the
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 300


 1   bottom, Events:       The seventh incident that's May
 2   8th, 2017; the sixth incident, which is May 31st,
 3   2017; and the fifth incident, which is June 7th,
 4   2017.    So those three incidents are three in
 5   90 days, correct?
 6            A.    Yes.
 7            Q.    And so that would trigger an EIS
 8   review, correct?
 9            A.    Correct.
10            Q.    Okay.      And do you know when
11   Operation Summer Heat was started?
12            A.    Specifically, no.              It was -- I
13   assume it was that summer of -- well, let's see.
14   May.    No.   It was the summer of '17.
15            Q.    Okay.
16            A.    But I -- I don't remember the
17   specific dates.
18            Q.    Okay.      And -- and if I represent to
19   you that it started July 1st, would -- would you
20   have any --
21            A.    Not --
22            Q.    -- reason to --
23            A.    Certainly could have been, yes.
24            Q.    Okay.      All right.          So three
25   incidents in 90 days prior to the beginning of
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 301


 1   the operation that -- that Captain Naquin cited
 2   as to reasons for delaying the EIS.                    Do you have
 3   any understanding or awareness of why that EIS
 4   review might have been delayed under any LSP
 5   policy or practice?
 6           A.     No, ma'am.
 7           Q.     Okay.      Would you have been the
 8   lieutenant in charge of -- or one of the
 9   lieutenants over Troop N in May of -- of 2017?
10           A.     May of 2017.           That, yes.        But that
11   may have been during that window when I was in
12   plainclothes, doing a plainclothes portion of
13   it --
14           Q.     Okay.
15           A.     -- shortly before I got transferred.
16           Q.     And when you were doing that
17   plainclothes thing in -- in Troop N, did you have
18   your regular duties as a lieutenant?                    Would you
19   have been doing EIS reviews as a lieutenant?
20           A.     I don't recall doing any during that
21   time, but --
22           Q.     Okay.
23           A.     -- I wouldn't have been a part of
24   the every day patrol EISs.
25           Q.     Okay.      Okay.       So I want to turn back
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 302


 1   to the front of Exhibit 23, and this is
 2   February 22nd, 2017.       It's the cover letter from
 3   Captain Naquin to Major Sansone.              Do you know who
 4   actually wrote that cover letter?
 5          A.   This form right here (indicated)?
 6          Q.   Yes.
 7          A.   No.      I mean, on its face, I would
 8   say Captain Naquin, but I -- I wasn't there when
 9   he did it, so --
10          Q.   Okay.      So you are not certain?
11          A.   No.
12          Q.   And then flipping over, we -- we
13   talked a little bit about this earlier, but this
14   is what's called the -- it looks like it's titled
15   the EIS form threshold incident, correct?
16          A.   Yes.
17          Q.   All right.         And then it's got on the
18   -- sort of the second page of this, it's got
19   supervisor completing the report.               Whose
20   signature is that?
21          A.   This (indicated) third page?
22          Q.   Uh-huh (affirmatively).
23          A.   Mine.
24          Q.   That's your signature.                  Okay.   So
25   you completed this report, correct?
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 303


 1           A.   Correct.
 2           Q.   Okay.      And you were talking earlier
 3   about some of the -- the process by which you do
 4   that.   You referred to the -- the EIS report that
 5   is actually filed by the sergeant, correct?
 6           A.   Correct.
 7           Q.   Okay.      And -- and, in this incident,
 8   you cannot recall if you -- if you authored
 9   the -- the synopses that we see here or if they
10   were drawn from the sergeants' reports; is that
11   correct?
12           A.   Correct.
13           Q.   Okay.      As you were compiling this
14   EIS report, would you have looked at anything
15   outside of the sergeant's EIS report?
16           A.   I don't recall looking at anything
17   else outside of this --
18           Q.   Okay.
19           A.   -- for EIS, no.
20           Q.   Okay.      So you would have only looked
21   at whatever the sergeant generated?
22           A.   Correct.
23           Q.   And do you have any awareness or
24   knowledge of what a sergeant would have looked at
25   in generating a -- the synopsis or EIS report
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 304


 1   that you would have looked at to generate this?
 2          A.   No.     Other than at -- at the -- in
 3   close proximity to the time it actually occurred,
 4   probably that -- the desk log that we mentioned
 5   and -- and the -- the report, the actual --
 6          Q.   Uh-huh (affirmatively).
 7          A.   -- the actual -- you know, or maybe
 8   just speaking actually with the trooper at
 9   that -- that time of occurrence.
10          Q.   Okay.
11          A.   So they are -- they are closer to
12   the time it happened because of when they are
13   generating it, so just the report and the
14   paperwork generated from that arrest at the time.
15          Q.   Okay.      So paperwork generated by the
16   trooper, an interview with the trooper, him or
17   herself, correct?
18          A.   Correct.
19          Q.   Okay.      Are you aware of any other
20   investigation, any witness statements, video or
21   anything like that being collected and -- and
22   examined as the sergeant is writing the synopsis?
23          A.   Not specifically that I know of, no.
24          Q.   Okay.      And in the process of
25   compiling these EIS reports, have you ever looked
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 305


 1   at anything outside of the -- the reports that --
 2   that are generated by either the trooper or the
 3   sergeant, so any witness statements, video,
 4   anything like that?
 5             A.   No.
 6             Q.   Okay.      And then we have got your
 7   disposition, and is this a paragraph that you
 8   wrote?
 9             A.   Yes.
10             Q.   And, in the second sentence, it
11   indicates -- so it indicates that -- that this
12   review is happening because the policy has been
13   triggered basically and then it says, "Each
14   incident described above was debriefed with
15   blank."    Blank would be the -- the person who --
16   the trooper, correct?
17             A.   Correct.
18             Q.   Okay.      How did you know that each
19   incident was debriefed?
20             A.   Well, yeah.          When I -- when I
21   completed a review, I would meet with them.            I
22   would meet with them briefly and say, I looked at
23   all -- all these -- you know, I did a review on
24   these three incidents, you know, and everything
25   looked -- everything looked good; and I may
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 306


 1   discuss a couple things with them, but that's
 2   basically me touching base with them, letting
 3   them know that I looked at it and I felt it
 4   was -- everything was good -- good to go.
 5          Q.   Okay.      So -- so the debriefing you
 6   are describing is a debriefing with you?
 7          A.   Correct.
 8          Q.   What sort of things do you talk
 9   about in those debriefings?
10          A.   If -- if I looked at -- if -- if
11   everything I looked at seemed to be alright, it
12   might just a little brief, you know, just kind of
13   letting them know that, okay, I'm -- I'm -- these
14   are -- these are -- this is all good, so there
15   wouldn't be, oh, I got another one and now this.
16               So it was I don't remember anything
17   specific about if -- if I felt that those
18   incidents were -- were -- were within policy and
19   they -- and they -- they did what -- what they
20   should have done.     It may have been just touching
21   base with them and I had reviewed them and
22   everything is -- everything looked -- looks good.
23          Q.   Okay.
24          A.   I mean --
25          Q.   Would you -- was there ever an
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 307


 1   occasion which you did not see -- in which
 2   everything did not look good?
 3          A.   No.
 4          Q.   Okay.
 5          A.   Not on the ones I reviewed.
 6          Q.   Okay.      Can you ever recall ever
 7   having to engage in a more extensive conversation
 8   with a -- with a trooper because you had a
 9   concern about something that you saw?
10          A.   No.
11          Q.   Okay.      When you would speak with
12   troopers, was there -- would the trooper --
13               Let me see how to ask this.             If
14   you -- if you were touching base with the
15   trooper, what did you feel like your -- your
16   primary responsibility was in -- in these
17   debriefing sessions?
18          A.   Well, primarily it was to review to
19   see if there was any red flags of wrongdoing.              So
20   my intention on those is once I reviewed them and
21   if it was -- I mean, I was -- you know, if I
22   would have seen something that would have
23   concerned me, I would have -- it would have been
24   more of a counselling-type situation, but when
25   I -- I didn't feel that way, I felt it was -- I
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 308


 1   was to notify them to kind of reassure them
 2   that -- that they are not under some -- some sort
 3   of intense scrutiny over something they did
 4   because it's -- guys -- guys down there are asked
 5   to do a lot of difficult tasks, and I think it's
 6   important to when they are in a dangerous
 7   situation or they have to make split second
 8   judgment calls, it's important for them to hear
 9   it from me that you did a good job, you know.
10   And --
11             Q.   Uh-huh (affirmatively).
12             A.   -- use of forces happen, you know,
13   and so it's high crime areas that they are
14   expected to -- to work in.             So my intent on ones
15   where they -- if they didn't do anything wrong,
16   it's important for me to let them know that, that
17   they are doing a good job even though these
18   things are generated as a result of high speed
19   chases and fights and those things that -- that
20   happen.
21             Q.   Okay.
22             A.   So in a situation where they didn't
23   do anything wrong, I felt it was important for me
24   to let them know, hey, I reviewed it, you good
25   because then they know they -- that's kind of off
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                               Page 309


 1   their shoulders if they were in an incident or
 2   something of that type.
 3            Q.     Okay.    So there was a degree of
 4   reassurance that -- that you felt was your
 5   responsibility?
 6            A.     The ones I did because they --
 7   they -- they were by -- by my -- by my review, it
 8   was --
 9            Q.     Uh-huh (affirmatively).
10            A.     -- I didn't see any reason for them
11   to be counselled for any wrongdoing and in a
12   situation like that.
13            Q.     Okay.    All right.          And do you
14   ever -- did you ever have any occasion to offer
15   counselling to -- to any trooper that you sat
16   down with?
17            A.     Down there for use of force things,
18   no, I didn't.     I had -- I don't recall.
19            Q.     What about pursuits, fleet crashes,
20   things like that?
21            A.     No, not that I recall.
22            Q.     Okay.    All right.          So primarily it
23   was to sort of offer reassurance then is -- is
24   how this -- this was functioning --
25            MR. CANIZARO:
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 310


 1               Object --
 2   BY MS. CUMMING:
 3         Q.    -- when you were doing it, correct?
 4         MR. CANIZARO:
 5               Object to the form of the question.
 6         THE WITNESS:
 7               Yeah.      Like I said, in -- in the
 8         scenarios that I had when they were clear,
 9         there -- if -- you know, if -- if they did
10         something that I thought was problematic,
11         I would have addressed that, but in these
12         situations, the speeds were not --
13         MS. CUMMING:
14               Uh-huh (affirmatively).
15         THE WITNESS:
16               -- so -- so I was more -- I didn't
17         know there would be a big counselling
18         session because I didn't feel it was
19         necessary, so it was more letting them
20         know that it had been reviewed and done
21         and to let them know that --
22         MS. CUMMING:
23               Uh-huh (affirmatively).
24         THE WITNESS:
25               -- you know, I was good with the
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 311


 1          action that they took.
 2   BY MS. CUMMING:
 3          Q.       Okay.    Okay.       What about when the --
 4   when the troopers would come in to -- to meet
 5   with you, did the -- did they sort of provide or
 6   did you ever ask for an account of -- of why they
 7   took the action that they did?
 8          A.       No.     Not that, you know, I felt I
 9   had enough information to -- I knew --
10          Q.       Uh-huh (affirmatively).
11          A.       -- I knew what was -- what was going
12   on.
13          Q.       Okay.    And in the next sentence, it
14   says "Each incident was determined to be
15   justified and that acted" -- "and that so and so
16   acted within the confines of LSP policy and
17   procedure."
18                   So who -- who made that
19   determination that it was justified and that a
20   person was --
21          A.       Yeah.
22          Q.       -- acting within policy and
23   procedure?
24          A.       Well -- well, I -- I did as far as
25   the review goes, but from me it would go to
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 312


 1   Captain Naquin and I think it goes up to the
 2   major from him, which would have been
 3   Carl Sansone at that -- at that time.
 4             Q.   Okay.
 5             A.   But according to me looking at those
 6   incidents, that -- that was my assessment to the
 7   captain.
 8             Q.   So your assessment to the captain is
 9   this -- these are justified in the same policy
10   and procedure?
11             A.   Yes.
12             Q.   Okay.      And there's the line "no
13   further action taken."           What does that mean?
14             A.   Well, that means -- that means in
15   those incidents I reviewed that -- that those are
16   kind of cleared and -- and, you know, the -- the
17   way -- the way my understanding was how to handle
18   them, once, you know, if I review a certain
19   number of them, once -- once I reviewed them,
20   then, you know, say, if they had three and I
21   reviewed it and they got another one, it would --
22   it would take another three to get another
23   review.    It wouldn't be like, you know, now
24   number four you had -- you use three and you
25   just -- you always got three every time you get
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 313


 1   one for -- forever.        So that would -- that was
 2   just my way of saying that these three are -- are
 3   kind of clear and -- and, you know, moving on
 4   from there.
 5          Q.     Okay.      So sort of doing a reset?
 6          A.     Yes.      And that's one way, I guess,
 7   you could kind of look at it.
 8          Q.     Okay.      And would you -- would you
 9   have had any -- any authority or responsibility
10   to -- to recommend any kind of training or
11   disciplinary action or counselling or anything
12   like that as a result of your -- your review?
13          A.     Sure.      If I'm going to make that
14   determination and review it like it went out to
15   the captain and it would -- it would have been
16   taken into consideration.
17          Q.     Okay.      And would that
18   recommendation, would that have come here in this
19   disposition section kind of where the no further
20   action taken --
21          A.     Yeah.
22          Q.     -- is?       Okay.
23          A.     Right.
24          Q.     All right.
25          A.     Yes.      I'm sorry.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 314


 1             Q.    All right.        We have got -- on the
 2   next page, we have got another one from
 3   March 2017; and, again, this is an EIS review
 4   that you had done.        And this -- again, you -- you
 5   indicate that each incident described was
 6   debriefed with the trooper, and then it also says
 7   supervisors and all troopers involved in the
 8   incidents.     So what would that debriefing entail?
 9   I'm sorry.     You see where I'm --
10             A.    No, ma'am.        Which --
11             Q.    It's Terrell 16064 is the Bates
12   number.
13             A.    (Indicated.)
14             Q.    Yeah.     There you go.            So it talks
15   about debrief with supervisors and troopers
16   involved in the incidents.             So you're -- in this
17   instance, what does that debriefing look like?
18             A.    Yeah.     I -- I think that would be as
19   similar as -- as what we just spoke of.
20             Q.    Uh-huh (affirmatively).
21             A.    I didn't -- I don't recall in any of
22   them any of these, the EISs, having where it
23   was -- it was much more than me telling them I
24   reviewed them and everything looked -- looked --
25   looked good.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 315


 1          Q.   Uh-huh (affirmatively).
 2          A.   So it would have been similar to
 3   what we just spoke of in the other one.
 4          Q.   Okay.      All right.          Did anybody offer
 5   you like an EIS review form or -- or offer you,
 6   you know, language to use in -- in an EIS review?
 7          A.   No, not that I recall, no.
 8          Q.   All right.         And we have touched on
 9   this, but I just want to be very clear.             Did you
10   ever do an EIS review that -- that required any
11   kind of corrective action plan?
12          A.   No.
13          Q.   Okay.
14          MR. CANIZARO:
15               You need a break?
16          THE WITNESS:
17               No.     Keep rolling it.
18          MS. CUMMING:
19               Actually, if you want to take a
20          break, that's fine.
21          MR. CANIZARO:
22               How much do we have left, an hour?
23          MS. CUMMING:
24               Well, yeah.          We are getting close.
25          MR. CANIZARO:
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 316


 1                It's 3:40 and we started at 9:30.
 2          MS. CUMMING:
 3                Uh-huh (affirmatively).
 4          MR. CANIZARO:
 5                And we've taken a couple breaks, an
 6          hour break.
 7        (A short recess was taken.)
 8          MS. CUMMING:
 9                Okay.      So we are back on.           Okay.     So
10          I want to turn to a specific EIS report
11          from August 18, 2016.            This has been
12          previously marked as Exhibit 58.               Here you
13          go.
14        (Document tendered.)
15   BY MS. CUMMING:
16          Q.    Do you recall -- so this is dated
17   August 18th, 2016.      This is the EIS review for
18   Trooper Pichon from 2016, correct?
19          A.    Correct.
20          Q.    Okay.      And it looks like we have got
21   four uses of -- or three uses of force and two
22   vehicle pursuits; one -- four total incidents.
23   One is both a pursuit and a use of force,
24   correct?
25          A.    Correct.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                 Page 317


 1          Q.       Okay.     I'm looking at that -- at
 2   that second page and then we have got kind of a
 3   listing of the synopses of -- of events.               Do you
 4   recall how you generated the -- the synopses of
 5   these events?
 6          A.       Specifically, no.             But I would
 7   have -- I would have gotten the event 1, 2, 3 and
 8   4 from previous EISs --
 9          Q.       Uh-huh (affirmatively).
10          A.       -- compiled them in this one report,
11   and then -- and then made the disposition similar
12   to the other ones.
13          Q.       Okay.     And it looks like -- and --
14   and this is your signature at the -- at the last
15   page, correct?
16          A.       Yes.
17          Q.       Okay.     And it looks like you did
18   this report.     The date is August 10th, 2016; is
19   that correct?
20          A.       Yes.     That's when it's dated.
21          Q.       Okay.
22          A.       So --
23          Q.       And we have got -- in looking at the
24   dates of the events, we have got one on 6/3/2016;
25   one on 6/21/2016; one on July 19th, 2016; and a
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 318


 1   fourth on July 28th, 2016, correct?
 2            A.   Uh-huh (affirmatively).
 3            Q.   Okay.
 4            A.   Yes, ma'am.
 5            Q.   So the -- under the policy, the
 6   triggering event would have properly been
 7   July 19th, 2016; is that correct?
 8            A.   Correct.        Yeah.      The -- the one
 9   could have been done on the 30 -- or the 30 date,
10   yes.
11            Q.   Okay.      And do you know why there
12   wasn't any EIS review done until this fourth
13   event?
14            A.   No, ma'am.         Just it was probably --
15   that's when they probably realized there had been
16   that -- that -- that many events.
17            Q.   Okay.
18            A.   Now, I don't recall why it's four
19   and wasn't done after the third one.                  That's --
20            Q.   Uh-huh (affirmatively).
21            A.   Sorry.       I don't know.
22            Q.   That's okay.           I forgot to say at the
23   beginning of my spiel earlier today that "I don't
24   know" is a perfectly acceptable answer, so --
25                 And there -- it looks like there's
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 319


 1   about 12 days between the -- the last event,
 2   7/28/2016 and 8/10/2016 roughly?
 3          A.    Correct.        Yeah.      They -- I mean, I
 4   don't -- I don't see that as any sort of -- at
 5   the -- by the time we got around to doing a
 6   review, that was four instead of three.
 7          Q.    Uh-huh (affirmatively).
 8          A.    You know, I had -- that's --
 9          Q.    Okay.      Roughly, usually, how long
10   does it take to -- to do a review after an EIS
11   review has been triggered?
12          A.    I don't know.           Just -- just when you
13   have the time to sit down and -- and kind of do
14   it.   I mean, I would do something like this if
15   I -- if I -- if I had the whole -- if I had
16   that -- that day of if I didn't have meetings or
17   some other thing and I -- and I said, well, we
18   can do a review and it was in front of me, then I
19   would sit down and I would do it in that day.
20          Q.    Okay.
21          A.    You know, it was --
22          Q.    Okay.      So there's no -- there's no
23   like policy requirement to do it on a -- on a
24   particular day?
25          A.    Not that I'm aware of, no.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 320


 1          MS. CUMMING:
 2                 Okay.      And I want to show you what
 3          has been -- I'm -- I'm just going to show
 4          you these altogether, what would have been
 5          previously marked as Exhibits 24, 25, and
 6          26.
 7        (Documents tendered.)
 8   BY MS. CUMMING:
 9          Q.     All right.         And these are all use of
10   force reports, correct?
11          A.     Correct.
12          Q.     And these are -- well, let me ask
13   you this.    Are these the corresponding use of
14   force reports for three of the incidents that are
15   listed in this EIS report?
16          A.     Three -- three of them?
17          Q.     Uh-huh (affirmatively).
18          A.     Yes.
19          Q.     Okay.
20          A.     Yes, it appears so.
21          Q.     All right.         And -- and I -- I don't
22   have any paperwork to show you for the July 19,
23   2016 because it's a vehicle pursuit.
24          A.     Okay.
25          Q.     And -- and we just -- we don't have
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 321


 1   that, so --
 2             A.   Okay.
 3             Q.   Did you -- do you recall reviewing
 4   these use of force reports as you were compiling
 5   this EIS form?
 6             A.   I do not.
 7             Q.   Okay.      And so you're -- you don't --
 8   do you have any specific memory of -- of creating
 9   the -- the synopsis?
10             A.   No, not -- not specifically.                I
11   mean, I'm not doubting that I did it, but -- but
12   I don't recall exactly.
13             Q.   Okay.      So I want to direct your
14   attention to Exhibit 26 and Event 1.                   And if you
15   look at Bates No. 4918, which is -- it looks like
16   this (indicated).        It's in Exhibit 26.
17             A.   Okay.
18             Q.   Okay.      So I want you to just do a
19   side-by-side comparison of the synopsis of Event
20   1.   And, you know, what -- what we have here is
21   redacted, but we can -- we can piece it together,
22   I think, and -- and what is written in
23   Trooper Pichon's explanation in his Use-of-Force
24   Report.
25             A.   Yeah.      It appears to be the same
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 322


 1   verbiage.
 2          Q.     Okay.      It's -- it's the same --
 3          A.     Uh-huh (affirmatively).
 4          Q.     -- thing?         Okay.
 5          A.     Yeah.
 6          Q.     All right.         So, and do you have any
 7   recollection of -- of looking at anything outside
 8   the four corners of the Use-of-Force Report, the
 9   synopsis that was possibly created by the
10   sergeant --
11          A.     Yeah.      It would have --
12          Q.     -- or anything like that?
13          A.     It would have been a synopsis of --
14   of -- of what they already put, and then it -- it
15   wouldn't be uncommon for what I have on here to
16   be what they had on that because I'm basically
17   evaluating what they put on each of those
18   things --
19          Q.     Okay.
20          A.     -- so --
21          Q.     Okay.      So -- so who would have
22   written -- in Exhibit 26, who would have written
23   this explanation section?
24          A.     I -- I believe it would be -- yes.
25   And it could be Trooper Pichon or it could be the
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 323


 1   sergeant after ascertaining what happened.
 2             Q.   Okay.
 3             A.   I know it says here in third person
 4   sometimes they do things.             You know, it could be
 5   Trooper Pichon himself, but I'm not -- I think it
 6   could be either.       I don't want to -- I don't want
 7   to commit to say it was definitely Pichon or one
 8   of the sergeants on that one.
 9             Q.   Okay.      And the -- the supervisor
10   here is listed as Joe Cuccia or Cuccia.                Would
11   that be -- in the Use-of-Force Report, would that
12   be the sergeant?
13             A.   Oh, in the --
14             Q.   In the Use-of-Force Report,
15   Exhibit 26, the last page, it lists the reporting
16   officer's name as Troy Pichon, correct?                And so
17   that --
18             A.   Correct.
19             Q.   And -- and then the supervisor's
20   signature is listed as Joe Cuccia?
21             A.   Correct.
22             Q.   Okay.      And so would Joe Cuccia be
23   the sergeant that you were talking about?
24             A.   Correct.
25             Q.   Okay.      So this narrative could have
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 324


 1   either been written by Trooper Pichon or
 2   Sergeant Cuccia, correct?
 3          A.   Correct.
 4          Q.   Okay.      And so the -- the person who
 5   would have written the synopsis, do you know what
 6   sergeant that would be?
 7          A.   For this (indicated)?
 8          Q.   For --
 9          A.   Oh, for the --
10          Q.   For the --
11          A.   It probably would have --
12          Q.   Yeah, for the EIS form.
13          A.   I would -- I would believe
14   Sergeant Cuccia, but the -- the -- the use of
15   force itself, yeah, I would -- I would think
16   Sergeant Cuccia.
17          Q.   Okay.      And then for Event No. 3,
18   let's look at Exhibit 25.
19          A.   (Complied.)
20          Q.   And just compare that same page
21   where -- where it's Terrell 5044, and where it
22   says explain and it's got that narrative section,
23   compare the -- the wording in Event 3 with that
24   section.
25          A.   Same as the previous situation,
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 325


 1   same -- same narrative.
 2          Q.     Okay.     So it's the -- it's the same
 3   narrative.   And do you know who would have
 4   written this section in Exhibit 25, the
 5   Use-of-Force Report?
 6          A.     I -- I would -- I would say likely
 7   Pichon, who was the actual person involved in the
 8   use of force, but I don't know if that's -- I
 9   don't want to speculate that it might have been a
10   sergeant kind of getting the information and --
11   and -- and putting it in; but I believe the use
12   of force itself would be the -- the trooper
13   involved.
14          Q.     Okay.
15          A.     But I don't know 100 percent that
16   that would be the case.
17          Q.     Okay.     So the trooper involved is
18   the most likely person to have written this --
19   this explanation section in the Use-of-Force
20   Report, Exhibit 25?
21          A.     I believe so, yeah.
22          Q.     Okay.     And do you know who would
23   have been -- and this Use-of-Force Report
24   indicates that Paul Chamorro was -- was the
25   supervisor who reviewed it --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 326


 1            A.   Correct.
 2            Q.   -- correct?          Okay.      Is he a
 3   sergeant?
 4            A.   Correct.
 5            Q.   Okay.      Would you expect that
 6   sergeant, Sergeant Chamorro, to have completed
 7   whatever EIS report needed to be done?
 8            A.   Yes.
 9            Q.   Okay.      Okay.       And we have got
10   Event 4, and let's compare with Exhibit 24.
11   It's -- Exhibit 24 is dated June 3rd, 2016.
12   Event No. 4 is dated June 2, 2016.
13            A.   What event number, Event 4?
14            Q.   Event 4, yes.
15            A.   It's the one labeled June 3rd on
16   the --
17            Q.   Yes.      So -- so my question is would
18   it be your understanding that these are -- that
19   these are the same event, just -- just misdated,
20   or are there two different events?                    What -- what
21   is your understanding of the relationship between
22   Event 4 and the Use-of-Force Report in
23   Exhibit 24?
24            A.   Yeah.      That appears -- it appears to
25   be two different narratives.
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 327


 1            Q.   Okay.      It's two narratives.         So I'll
 2   just refer you to that -- that Box No. 27, Levels
 3   of Resistance.     And it's talking about subject
 4   kept his left arm, hand underneath the body; and
 5   this is all referring to "action taken with
 6   myself," and this is submitted by Trooper Pichon,
 7   correct, and Deputy Micah Smith with the OPCSO?
 8                 And on the -- sort of further down
 9   into the discussion of Event 4 on the -- on the
10   last page of the EIS form, it's talking about
11   Trooper Pichon, Deputy Micah Smith with the
12   OPCSO?
13            A.   Okay.      I didn't -- I was looking at
14   that as being a trooper, so I don't know -- is
15   this Smith mentioned over here (indicated)?
16                 Okay.      They do mention -- okay.
17   Because I -- I first saw him with Dickinson over
18   here (indicated) and then Micah Smith; so at
19   first glance I was thinking it might have been.
20            Q.   So this -- this narrative, this
21   Event 4 and, you know, what is included in the
22   Use-of-Force Report in Exhibit 24, it looks like
23   they have got -- they have got some of the
24   same -- the same players:            OPCSO Deputy
25   Micah Smith and, you know, it's the same sort of
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 328


 1   force that's being described:             Under-the-arm lock
 2   take down.   But this -- this is clearly -- in the
 3   EIS form, there's clearly a different narrative
 4   than in the Use-of-Force Report in Exhibit 24.
 5   So do you know where the narrative from Event
 6   No. 4 came from?
 7          A.     Yeah.     I haven't -- I haven't read
 8   it in its entirety, but --
 9          Q.     Uh-huh (affirmatively).
10          A.     -- but I would have -- it would have
11   been from the EIS generated that this came from.
12          Q.     Okay.     So Event 4 would probably
13   have actually come from a -- from the EIS report?
14          A.     Correct.
15          Q.     Okay.
16          A.     Yeah.     Like there's -- there's no
17   hard -- you know, if -- if what's on this is kind
18   of clearcut, I think they could take pretty much
19   the verbiage from that because it -- it's all in
20   that incident.
21          Q.     Uh-huh (affirmatively).
22          A.     But it -- there's nothing saying
23   this (indicated) is going to be identical to this
24   (indicated); but -- but I would have -- if my
25   recollection is correct, I would have taken this
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 329


1    from the EIS specific and not the -- not the
2    Use-of-Force Report.
3           Q.    Okay.      All right.         I see.
4           A.    Because that's what I would have
5    been looking -- just if my memory serves me,
6    that's what I would have been looking at.
7           Q.    Okay.      And looking at the last page
8    of -- of Exhibit 24, it -- it looks like the
9    supervisor there is Paul Chamorro, the sergeant.
10   Is that -- is that likely the sergeant who would
11   have written the EIS report for this incident?
12          A.    Likely, yes.
13          Q.    Okay.      And in the course of
14   compiling this 2016 use of force or EIS report,
15   did you interview any witnesses associated with
16   any of these events?
17          A.    No, ma'am.
18          Q.    Did you review any video associated
19   with any of these events?
20          A.    No, ma'am.
21          Q.    Did you look at anything outside of
22   the EIS report that would have been generated?
23          A.    No, ma'am.
24          Q.    Okay.      Did you discuss the EIS
25   report with anybody when you generated this?
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                  Page 330


 1          A.   No.     Other than I -- like I said in
 2   the previous ones, I probably touched base with
 3   Trooper Pichon at some point today and I reviewed
 4   these and everything looks good.              Again, I
 5   don't -- in the EISs I reviewed, I don't remember
 6   them requiring my opinion at the time, any kind
 7   of counselling tone, you know, type meetings --
 8          Q.   Okay.
 9          A.   -- but -- I don't remember.                  I
10   couldn't tell you a specific meeting that I had.
11          Q.   And in the -- in the disposition
12   section, it says, "Each incident described above
13   is debriefed with Trooper Pichon, supervisors,
14   and all troopers involved in the incidents."
15               Did that debriefing, did that happen
16   altogether as a -- as a group or did you have
17   separate meetings with each of those?
18          A.   Probably not.           I would have likely
19   been in the office with the other supervisors and
20   they knew I did a review, and then when --
21   when -- you know, usually if the trooper comes in
22   for rollcall, I'll catch them at the end of
23   rollcall or -- or something like that.              So it --
24   it's -- I don't remember specifically, but it's
25   unlikely that I had everybody at the same exact
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 331


 1   time.
 2           Q.   Okay.      And this indicates no further
 3   action taken, correct?
 4           A.   Correct.
 5           Q.   Okay.      Do you recall having any
 6   discussion with Captain Naquin and Major Sansone
 7   or anybody else for a corrective action plan?
 8           A.   No, ma'am.         A copy of this would
 9   have went to the captain, but I don't recall
10   speaking with him on anything.
11           Q.   Okay.      Okay.       So generally can you
12   tell me -- well, let me ask this.                Do you know
13   Trooper Jeffrey Roach?
14           A.   I know Trooper Roach.                   Not fairly
15   recently, I don't know him really personally.                     I
16   know he's a relatively new trooper, but I know
17   who he is to that extent.
18           Q.   How do you know who he is?
19           A.   I just -- he just -- he works --
20   he -- I know him now from working in our gaming
21   division and -- but he works I believe physically
22   at the -- at a casino, but I'll see him from time
23   to time and I've been introduced to him, but I
24   haven't had a previous relationship with him
25   before becoming a state police.
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 332


 1          Q.   Okay.      We hear he has a lovely
 2   office in the basement of Harrah's.
 3          A.   Well, that's -- that's -- they do
 4   have a basement over there, but I was assigned
 5   there one time, but it's been quite -- quite a
 6   while since I've been in the --
 7          Q.   So have you ever -- aside from sort
 8   of that -- that limited interaction in the gaming
 9   division, have you ever had any other
10   professional or personal interaction with
11   Trooper Pichon or Trooper Roach?
12          A.   No.     I've -- I've been -- I -- I
13   think since he came on, I've been on one scene
14   where I was assisting another section where we
15   were both just kind of assisting and just kind of
16   casual conversation, never been a part of any
17   sort of enforcement activity.            We -- you know, I
18   was on the scene for a search warrant with
19   another investigative team where he was at and
20   asked to assist and we just kind of informally
21   met out there, but -- but a very -- probably less
22   than five interactions with him, you know, just
23   here and there.
24          Q.   Okay.      And in those interactions,
25   what are your impressions of him?
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 333


 1          MR. CANIZARO:
 2                 Object to form.
 3          MS. CUMMING:
 4                 Go ahead.
 5          THE WITNESS:
 6                 Oh, I'm sorry.            Just -- just the
 7          format.     No.     He seems like a nice -- you
 8          know, I get along with him.                    He's -- you
 9          know, I mean, he seems -- seems like a
10          nice guy.      He's always been professional
11          when I've been around him.
12   BY MS. CUMMING:
13          Q.     Okay.      Did you have any interactions
14   with him when he was working detail or overtime
15   shifts with Troop N?
16          A.     No.
17          Q.     Okay.      Do you know if he did that
18   frequently?
19          A.     No.     I'm not a -- I'm not a -- well,
20   I don't remember -- I don't know when he came on
21   exactly, but I don't -- I don't physically
22   remember meeting him while I was assigned to
23   Troop N at all.
24          Q.     Okay.      What about Trooper Pichon,
25   you -- you are currently his supervisor; is that
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 334


 1   correct?
 2          A.     Correct.
 3          Q.     Okay.      What is the history of
 4   your -- your relationship with Trooper Pichon?
 5          A.     Trooper Pichon, the first -- the
 6   first time I think I ever met Trooper Pichon is
 7   when we worked for the New Orleans Police
 8   Department.   I used to work the Saints games as
 9   a -- just an off-duty detail and I met Troy
10   Pichon here and there.          There's been times when I
11   was assigned to a similar section and just -- I
12   just kind of met him informally that -- so I
13   didn't -- before he came on the state police, I
14   hadn't met him.     I didn't -- I didn't really know
15   him.
16                 And then when I was at Troop N, I
17   met Troy or I seen Troy down there and I was
18   like, yeah, yeah, because when we met, I think he
19   was maybe in the process of state police at the
20   time I met him at the -- at the Saints game, and
21   then I -- next time I saw him, he was -- you
22   know, he's on with state police.
23                 And so I got to know him a little
24   bit at Troop N, and then -- and then -- but while
25   I was at Troop N, he was transferred to our --
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                    Page 335


 1   our narcotics division and now presently that's
 2   one of the sections I'm responsible for, so -- so
 3   we now work -- he works under my umbrella, so to
 4   speak.
 5            Q.   Uh-huh (affirmatively).
 6            A.   I guess you could call it that way.
 7            Q.   Okay.      So when you say he was at
 8   Troop N, was he actually ever assigned to
 9   Troop N?
10            A.   If I remember, Troy Pichon came from
11   Troop B to Troop N, but I -- by the time they --
12   again, it's kind of a designation.                    By the time
13   they designated a Troop N, I think he had been
14   transferred to BOI, so I don't think he ever was
15   designated as N, whatever.            I think he -- when he
16   was down there assigned to whatever, you know, we
17   called it previously, New Orleans Enforcement
18   Details they had from Troop B, from Troop B.                    So
19   yeah, he was in the -- you know, in that sense
20   when it was prior, I think he left prior to them
21   calling it Troop N, if that makes sense.
22            Q.   Okay.      And so would that have been
23   also prior to you coming -- coming in as a
24   lieutenant at Troop N?
25            A.   No.     It would have -- I -- I -- I --
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                             Page 336


 1   they -- they started -- they -- it became Troop N
 2   while I was there, so it -- I got there shortly
 3   before the whole designation of Troop N.
 4          Q.   Okay.      All right.          So there was --
 5   if I got the timeline correct, there was a period
 6   of time where Trooper Pichon was actually
 7   assigned to New Orleans and you were also a
 8   lieutenant at New Orleans?
 9          A.   Correct.
10          Q.   Okay.      All right.          And do you -- do
11   you recall when it was that -- that
12   Trooper Pichon was not -- was moved from his
13   assignment at -- in New Orleans to -- to BOI?
14          A.   Not exactly.           My guess would be
15   maybe early 2017, but that would be guessing.                It
16   was when I was -- when I was still down there
17   prior to the plainclothes thing I was involved
18   in, so probably early 2017 would be just a guess,
19   would be an educated guess.
20          Q.   Okay.      So you -- you were sort of
21   aware of and kind of knew Trooper Pichon when he
22   was -- he was at NOPD prior to -- to the coming
23   to state police, correct?
24          A.   Yeah.      I just met him when he was
25   with the NOPD.   I never did -- I never did
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 337


 1   encounter him at work, just I met him while we
 2   were working this or while he was working the
 3   Saints game.
 4          Q.      Uh-huh (affirmatively).
 5          A.      When -- when -- state police, we
 6   had -- we had some assignments inside and we
 7   would rove the -- the outside the -- the
 8   different areas of the -- of the -- the seating
 9   areas and I would -- I would stop and -- and talk
10   with the different New Orleans police officers
11   that were on fixed posts in there and say, hey,
12   do you need anything, just kind of touched base
13   with them.   And I kind of just casually would run
14   into him at those Saints games, but I never
15   worked in a -- like a joint operation or anything
16   like that on -- on the actual work, you know, but
17   I did meet him on a detail.
18          Q.      Did he ever talk to you about --
19   about joining the state police?
20          A.      Like I think he had mentioned that
21   he -- I think he may have been somewhere in the
22   process that, you know, it just came up that he
23   was interested in applying for state police.
24          Q.      Did -- did he give you any
25   indication, did you-all talk about why he was
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                   Page 338


 1   interested?
 2          A.     I don't remember going that far with
 3   it, too in depth.
 4          Q.     So, and what are your -- what are
 5   your impressions of Trooper Pichon?
 6          A.     My personal -- my personal opinion
 7   is Troy Pichon is -- I've been a police officer
 8   for 27 years; and I know everybody's got a job to
 9   do, but in 27 years, Troy Pichon is probably the
10   best street police officer I have ever met.
11   Barring the 27 years I've been a New Orleans
12   police officer, I've been a Gulfport police
13   officer, I've been a state trooper, I've worked
14   undercover, I've been in dangerous situations,
15   Troy Pichon's the kind of guy, if he gets off
16   work at 6:00 o'clock and somebody's doing wrong
17   at 5:59, Troy don't look the other way.                 You
18   know, he's going to -- he's going to take action
19   and do what he's got to do.             I think the world of
20   the guy.    I think he's -- like I said, he's one
21   of the best instinctive police officers.                 He's
22   going to -- he's going to find the bad guys.
23   He's not going to look the other way.                 If it's
24   time for lunch and he sees a bad guy, he's
25   missing lunch if he's supposed to go somewhere
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 339


 1   after.
 2                 So Troy Pichon is as good as they
 3   come.    I think the world of him and I would trust
 4   him with my life.       That's the way I feel about
 5   him personally --
 6            Q.   Uh-huh (affirmatively).
 7            A.   -- so --
 8            Q.   Okay.      And what about
 9   Captain Naquin, can you tell me a little bit
10   about your -- your history with him?
11            A.   Yeah.      Captain Naquin, I actually
12   did not know Captain Naquin.             I knew of him
13   because he -- he was the -- he was the captain of
14   Troop C, which is Houma; and I rarely worked --
15   with the exception of some brief times in
16   detectives, I -- I didn't work down there a lot,
17   so I didn't know Captain Naquin when he became
18   the -- the Troop N commander, so he actually --
19   so I interviewed with -- for -- when I applied
20   for lieutenant.
21                 So I was like I've been around --
22   around the New Orleans area for a million years;
23   everybody knows me well; I'm going to interview
24   with the one guy who's a complete -- I'm a
25   complete stranger to.
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 340


 1          Q.      Uh-huh (affirmatively).
 2          A.      But -- but I felt good about the
 3   interview and I got -- you know, I ended up
 4   getting a lieutenant's position down there and I
 5   feel he's a very level headed guy as the -- as
 6   the captain.     I'm not with him constantly, but
 7   I -- I feel I have a very good rapport with him
 8   and I think he's a -- I think he's an excellent
 9   leader and excellent supervisor.
10                  But, again, up until that
11   assignment, I didn't -- I didn't go to work with
12   him before that; but -- but Major Naquin --
13   Captain Naquin is a -- is a very good, effective
14   leader in my opinion.
15          Q.      Okay.      You said that you were not --
16   because he was -- he was the captain, you were
17   not really with him.          What -- what was -- what
18   was he doing in New Orleans?
19          A.      Oh, I mean -- I mean on a -- on a
20   basic night, say, if I worked, you know, noon --
21   if I worked late at night or something like that,
22   I didn't; but I -- I -- we -- we did interact
23   quite a bit during daytime hours if I had to go
24   to the different meetings and things like that;
25   but it wasn't like a -- it's not like a -- you
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 341


 1   know, like a partner that you are in a car with
 2   every day.   He was the troop commander.
 3          Q.     Uh-huh (affirmatively).
 4          A.     You know, so it's not like every day
 5   everything he -- he was primarily doing, I guess,
 6   like the big picture stuff, like meeting with the
 7   8th District and things like that; but, I mean, I
 8   did see him quite often, but I tend to work later
 9   hours being -- being responsible for a shift.
10   And as the troop commander, he -- he had more
11   like the daytime meetings and things into that
12   nature; but -- but whenever -- whenever we had
13   like a festival type thing, you know, your Bayou
14   Classic, your -- you name it --
15          Q.     Uh-huh (affirmatively).
16          A.     -- you know, the cucumber festival
17   or whatever's going on that weekend, he would
18   work -- he would work late on those -- on those
19   occasions.   But so I had a good rapport with him.
20   I just didn't know him that well before that, and
21   he's from kind of a different -- that -- the
22   bayou, so to speak, and then so -- but -- but
23   we've -- I've gotten to know him since then and
24   I'd consider him a friend at this point.
25          Q.     And what about we -- we haven't
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 342


 1   really -- really talked too much about him, but
 2   now captain -- Captain Williams,
 3   Derrell Williams, what is your history with him?
 4           A.     Yeah.      I don't -- I don't know
 5   Derrell Williams well, other than over the years
 6   he's had different capacities at the training
 7   academy.     So I think he was probably there when I
 8   got tased when we spoke about that earlier and --
 9   and -- and just things like -- like that.
10           Q.     Do you hold that against him?
11           A.     Yeah.      Yeah.       I'm scarred for life.
12   But he -- but no, he -- I don't know exactly
13   what -- what -- I don't know where he -- he
14   worked initially when -- before he was a trained
15   academy guy, but I -- he would know me if he saw
16   me, but it's just like from training situations
17   and being in Baton Rouge.             I've never worked any
18   kind of real life things with him.
19           Q.     Do you have any impressions of him?
20           A.     He seems like a very nice, cordial
21   guy.   I don't know much about him, but he's
22   always very pleasant when I see him out here in
23   the -- in the street and stuff.                I -- he's -- I
24   think he's -- you know, once I got to know him, I
25   think he was already kind of in the supervisor
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                            Page 343


 1   world and stuff, but he's a -- he's a nice guy.
 2           Q.    Okay.     All right.          And just
 3   generally, what did you do to prepare for the
 4   deposition today?
 5           A.    Well, it's been a very busy week and
 6   I tried to come in June, but since you-all wasn't
 7   having that, I really didn't prepare at all.            I
 8   did -- I did -- I did -- I did briefly look at
 9   the report that I thought that this was -- that
10   this centered around just to kind of familiarize
11   myself with -- with what that was.
12           Q.    Uh-huh (affirmatively).
13           A.    But that was about it.
14           Q.    Okay.
15           A.    I briefly talked to Major Naquin
16   and -- and -- and not about any details about
17   what happened, but just, you know, see if I had
18   to pack a lunch or it was going to be a light
19   day.   So I just -- you know, just to kind of get
20   an idea about -- about, you know, where -- what
21   the details were about coming down and stuff; but
22   I didn't -- I didn't -- I really didn't know too
23   much of the scope of it, but I knew in general
24   the -- the incident that it was centered around.
25           Q.    Uh-huh (affirmatively).
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 344


 1          A.   So --
 2          Q.   So prior to reviewing the report for
 3   the deposition, did you have any memory of
 4   this -- of the incident?
 5          A.   No, I didn't.           I did not.
 6          Q.   Okay.
 7          A.   I don't -- I'm not sure exactly when
 8   it happened, but I -- I don't think I was around
 9   that night or if it -- if it was a Troop N thing
10   and I was there, I might have been off or I -- I
11   didn't know -- I didn't have any personal
12   knowledge of it.
13          Q.   Okay.      All right.          And do you recall
14   when you -- when you first heard about this
15   lawsuit?
16          A.   I think I did hear -- I did -- I did
17   hear -- I don't know about the specifics.            I
18   think just in my -- in my daily workings up
19   there, I think I heard that there was one, but
20   I -- I didn't know like the exact details or
21   anything like that.
22          Q.   Uh-huh (affirmatively).
23          A.   So --
24          Q.   Have you heard about other lawsuits?
25          A.   Yeah.      I know of there being a -- I
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 345


 1   know there was another incident that is -- that
 2   was some proceedings and stuff about some of my
 3   guys had to go testify on that, but I don't
 4   recall exactly what -- what it was about.
 5   Something I wasn't involved in, but I know -- I
 6   don't know if it was this apparatus or -- or
 7   another place of business that -- that
 8   prompted --
 9          Q.     Apparatus.         I like that.
10          A.     -- prompted that, but I know there
11   was some other incident where some of our
12   narcotics guys had to testify.
13          Q.     Okay.      And are you aware of any
14   actions that have been taken as a result of -- of
15   any previous lawsuits to this litigation?
16          A.     No.     No, ma'am.
17          Q.     Okay.      And you mentioned that you --
18   you kind of touched base with captain -- is he
19   major now?
20          A.     Yes, he is a major.
21          Q.     Oh.     Oh, okay.
22          A.     Yeah, yeah, he's a major.
23          Q.     All right.         I demoted him without
24   meaning to.   Major Naquin, who I'm sure told you
25   that we have three heads and spit fire?
                    BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                                Page 346


 1            A.    No.     He was actually -- I don't
 2   know.    He's not that kind.
 3            Q.    Okay.
 4            A.    He's -- he's laid back, but he --
 5   like I said, we didn't -- we didn't talk about
 6   specifics --
 7            Q.    Okay.
 8            A.    -- just that, you know, you probably
 9   going to be there for a while.                They just going
10   to ask you a whole bunch of different --
11   different things, you know, so -- which I knew,
12   you know.     I mean, I've been in court before and
13   stuff.
14            Q.    Okay.      Did you -- did you talk with
15   any of the other defendants in this action?
16            A.    No.
17            Q.    Okay.      And I'm not asking for
18   content, but did you have any preparation
19   sessions with counsel prior to this deposition?
20            A.    No.
21            Q.    Okay.
22            A.    Oh, no.        Wait.      I'm -- I'm sorry.
23            Q.    Uh-huh (affirmatively).
24            A.    Mr. Greg did call me and --
25   yesterday to -- to just to touch base with me
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 347


 1   because he wasn't going to -- going to be here or
 2   something like that.
 3          Q.   Okay.
 4          A.   And so we had that meeting.
 5          MR. CANIZARO:
 6               He means Mr. Greg --
 7          MS. CUMMING:
 8               Greg Fahrenholt.
 9          THE WITNESS:
10               Yeah.      I just thought of it now.
11          I'm sorry.
12          MS. CUMMING:
13               Yeah.
14          THE WITNESS:
15               Greg.      But -- but yesterday I spoke
16          with him very briefly, but quite honestly,
17          I was in the middle of a bunch of other
18          stuff and it was a very brief phone call.
19          He said you have to --
20          MS. CUMMING:
21               Okay.
22          THE WITNESS:
23               So it was -- it wasn't too much of a
24          session.
25   BY MS. CUMMING:
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                              Page 348


 1          Q.   Okay.      And any contacts with any
 2   other lawyer from the state police?
 3          A.   No.      Just other than them telling me
 4   that I had to come.
 5          Q.   Okay.      And you are -- you are
 6   motioning to Ms. Jennifer Murray?
 7          A.   Ms. Jennifer, yeah.               Ms. Jennifer
 8   did reach out to me via e-mail.
 9          MS. CUMMING:
10               Okay.      Let's go off for just a
11          second while I confer with my --
12          MS. MURRAY:
13               Elizabeth, before you go, let me
14          make sure.     You want me to find the use of
15          force reports that generate --
16          MS. CUMMING:
17               The --
18          MS. MURRAY:
19               -- the EIS summaries; is that --
20          MS. CUMMING:
21               The E -- so what the testimony was
22          today, my understanding, and we are on the
23          record and -- and we have the witness
24          here, so correct me if I'm wrong, but
25          the -- there is an EIS report that gets
          BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                  Page 349


 1   generated after any kind of --
 2   MS. MURRAY:
 3        EIS.
 4   MS. CUMMING:
 5        -- EIS indicator incident.
 6   MS. MURRAY:
 7        Okay.
 8   MS. CUMMING:
 9        And so what we are asking for is the
10   EIS report that was generated that was
11   used by Lieutenant Bradley or any other
12   lieutenant used to generate an EIS review.
13   MS. MURRAY:
14        Okay.      Okay.
15   MS. CUMMING:
16        Okay.
17   MS. MURRAY:
18        And, if I'm recalling correctly, we
19   are talking about like January 1st, 2015
20   like to the end of 2017 in the original
21   subpoena?
22   MS. CUMMING:
23        I need to look back at the original
24   subpoena.
25   MS. MURRAY:
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 350


1                  Okay.
2           MS. CUMMING:
3                  I'll look at that and tell you
4           before we leave.
5           MS. MURRAY:
6                  Okay.
7           MS. CUMMING:
8                  Let's go off the record real quick
9           while I confer with my co-counsel, but I
10          think we are on the homestretch.
11        (A short recess was taken.)
12          MS. CUMMING:
13                 We have no further questions for
14          you, Lieutenant.          Your counsel may.
15          MR. CANIZARO:
16                 You have any?
17          MS. MURRAY:
18                 No.     I'm good.
19   EXAMINATION BY MR. CANIZARO:
20          Q.     All right.         One thing I wanted to
21   clear up.   You were questioned about Exhibit 30
22   and Exhibit 31, these other reports?
23          A.     Yes.
24          Q.     Your testimony, as I recalled it,
25   you -- you used the word "borderline" and -- and
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 351


 1   "discretionary."      Were you -- when you used those
 2   terms, were you referring to the use of force
 3   itself or were you referring to the need for a
 4   Use-of-Force Report to be generated from --
 5          A.     I was referring to the -- the need
 6   to generate a Use-of-Force Report.
 7          MR. CANIZARO:
 8                 Okay.     That's all I need to clear
 9          up.   Thank you.
10          THE REPORTER:
11                 Read and sign?
12          MS. MURRAY:
13                 Yes.
14        (The deposition was concluded at 4:38 p.m.)
15
16
17
18
19
20
21
22
23
24
25
                  BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                          Page 352


1                 CORRECTION SHEET
2
3    PAGE       LINE DESCRIPTION
4    ____       ____ _________________________________
5    ____       ____ _________________________________
6    ____       ____ _________________________________
7    ____       ____ _________________________________
8    ____       ____ _________________________________
9    ____       ____ _________________________________
10   ____       ____ _________________________________
11   ____       ____ _________________________________
12   ____       ____ _________________________________
13   ____       ____ _________________________________
14   ____       ____ _________________________________
15   ____       ____ _________________________________
16   ____       ____ _________________________________
17   ____       ____ _________________________________
18   ____       ____ _________________________________
19
20   WITNESS:   LIEUTENANT PATRICK BRADLEY
21   TAKEN ON: MAY 31, 2019
22   BY:        CHERIE' E. WHITE, CCR (LA NO. 96002)
23              CSR (TX NO 10720)
24              CSR (MS NO. 1514)
25              RPR (NATIONAL NO. 839452)
                   BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                           Page 353


 1                    WITNESS CERTIFICATE
 2
 3
 4           I, LIEUTENANT PATRICK BRADLEY, do hereby
 5   certify that the foregoing testimony was given by
 6   me, and the transcription of said testimony, with
 7   corrections and/or changes, if any, is true and
 8   correct as given by me on the aforementioned
 9   date.
10
11
12
13   _________________       ___________________________
14   DATE SIGNED             (Witness' Signature)
15
16
17
18           Signed with corrections as noted.
19
20           Signed with no corrections as noted.
21
22
23
24
25   DATE TAKEN: May 31, 2019
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 354


 1                 REPORTER'S PAGE
 2        I, CHERIE' E. WHITE, Certified Court
 3   Reporter, in and for the State of Louisiana, the
 4   officer, as defined in Rule 28 of the Federal
 5   Rules of Civil Procedure and/or Article 1434(B)
 6   of the Louisiana Code of Civil Procedure, before
 7   whom this sworn testimony was taken, do hereby
 8   state on the record;
 9        That due to the interaction in the
10   spontaneous discourse of this proceeding, dashes
11   (--) have been used to indicate pauses, changes
12   in thought, and/or talkovers; that same is the
13   proper method for the court reporter's
14   transcription of a proceeding, and that dashes
15   (--) do not indicate that words or phrases have
16   been left out of this transcript; also, that any
17   words and/or names which could not be verified
18   through reference material have been denoted with
19   the phrase "(spelled phonetically)."
20
21
22              CHERIE' E. WHITE, CCR(LA NO. 96002)
23              CSR (TX NO 10720)
24              CSR (MS NO. 1514)
25              RPR (NATIONAL NO. 839452)
                 BRADLEY, LIEUTENANT PATRICK 5/31/2019
                                                         Page 355


 1               REPORTER'S CERTIFICATE
 2
 3        This certification is valid only for a
 4   transcript accompanied by my original signature
 5   and original seal on this page.
 6        I, CHERIE' E. WHITE, Certified Court
 7   Reporter, in and for the State of Louisiana, do
 8   hereby certify that Lieutenant Patrick Bradley,
 9   to whom the oath was administered, after having
10   been duly sworn by me upon authority of R.S.
11   37:2554, did testify as hereinbefore set forth in
12   the foregoing 355 pages; that this testimony was
13   reported by me in the stenotype reporting method,
14   was prepared and transcribed by me or under my
15   personal direction and supervision, and is a true
16   and correct transcript to the best of my ability
17   and understanding; that I am not related to
18   counsel or the parties herein, nor am I otherwise
19   interested in the outcome of this matter.
20
21
22        CHERIE' E. WHITE, CCR (LA NO. 96002)
23        CSR (TX NO. 10720)
24        CSR (MS NO. 1514)
25        RPR (NATIONAL NO. 839452)
